
	

113 S2289 IS: National Defense Authorization Act for Fiscal Year 2015
U.S. Senate
2014-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2289
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2014
			Mr. Levin (for himself and Mr. Inhofe) (by request) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To authorize appropriations for fiscal year 2015 for military activities of the Department of
			 Defense and for military construction, to prescribe military personnel
			 strengths for such fiscal year, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the National Defense Authorization Act for Fiscal Year 2015.
		2.Organization of act into divisions; table of contents
			(a)DivisionsThis Act is organized into two divisions as follows:
				(1)Division aDepartment of Defense Authorizations.
				(2)Division bMilitary Construction Authorizations.
				(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.
					Sec. 2. Organization of act into divisions; table of contents.
					DIVISION A—Department of Defense AuthorizationsTITLE I—Procurement
					Sec. 101. Army.
					Sec. 102. Navy and Marine Corps.
					Sec. 103. Air Force.
					Sec. 104. Defense-wide activities.
					Sec. 105. Joint Improvised Explosive Device Defeat Fund.
					Sec. 106. Defense production act purchases.
					TITLE II—Research, development, test, and evaluation
					Subtitle A—Authorization of appropriations
					Sec. 201. Authorization of appropriations.
					Subtitle B—Program requirements, restrictions, and limitations
					Sec. 211. Revision to the service requirement under the Science, Mathematics and Research for
			 Transformation (SMART) Defense Education program.
					Sec. 212. Modification to the requirement for contractor cost-sharing in the pilot program to
			 include technology protection features during research and development of
			 certain defense systems.
					TITLE III—Operation and maintenance
					Subtitle A—Authorization of appropriations
					Sec. 301. Operation and maintenance funding.
					Subtitle B—Program Matters
					Sec. 311. Expansion of authority for Secretary of Defense to use the Department of Defense
			 reimbursement rate for transportation services provided to certain
			 non-Department of Defense entities.
					Sec. 312. Repeal of authority relating to use of military installations by Civil Reserve Air Fleet
			 contractors.
					Sec. 313. Repeal of annual report on Department of Defense operation and financial support for
			 military museums.
					Sec. 314. Memorial to the victims of the shooting attack at the Washington Navy Yard.
					Sec. 315. Southern Sea Otter Military Readiness Areas.
					Sec. 316. Environmental restoration at former Naval Air Station, Chincoteague, Virginia.
					TITLE IV—Military personnel authorizations
					Subtitle A—Active forces
					Sec. 401. End strengths for active forces.
					Subtitle B—Reserve forces
					Sec. 411. End strengths for selected reserve.
					Sec. 412. End strengths for reserves on active duty in support of the reserves.
					Sec. 413. End strengths for military technicians (dual status).
					Sec. 414. Fiscal year 2015 limitation on number of non-dual status technicians.
					Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational
			 support.
					Sec. 416. Management of military technicians.
					Subtitle C—Authorization of appropriations
					Sec. 421. Military personnel.
					TITLE V—Military personnel policy
					Subtitle A—Officer personnel policy generally
					Sec. 501. Repeal of requirement for submission to Congress of annual reports on joint officer
			 management and promotion policy objectives for joint officers.
					Sec. 502. Authority to limit consideration for early retirement by selective retirement boards to
			 particular warrant officer year groups and specialties.
					Sec. 503. Authority for three-month deferral of retirement for officers selected for selective
			 early retirement.
					Subtitle B—Reserve Component Management
					Sec. 511. Reconciliation of contradictory provisions relating to citizenship qualifications for
			 enlistment in the reserve components of the armed forces.
					Sec. 512. Repeal of requirement for membership in specific unit of the selected reserve as a
			 condition of employment as a military technician (dual status).
					Sec. 513. Retention on the reserve active-status list following nonselection for promotion of
			 certain health professions officers and first lieutenants and lieutenants
			 (junior grade) pursuing baccalaureate degrees.
					Subtitle C—Member education and training
					Sec. 521. Inter-European Air Forces Academy.
					Sec. 522. Authority for Joint Special Operations University to award degrees.
					Sec. 523. Duration of foreign and cultural exchange activities at military service academies.
					Sec. 524. Enhancement of authority to accept support for Air Force Academy athletic programs.
					Subtitle D—Defense dependents’ education and military family readiness matters
					Sec. 531. Earlier determination of dependent status with respect to transitional compensation for
			 dependents of members separated for dependent abuse.
					Sec. 532. Authority to employ non-United States citizens as teachers in Department of Defense
			 Overseas Dependents’ School System.
					Sec. 533. Expansion of the function of the advisory council on dependents’ education to include the
			 domestic dependent elementary and secondary schools.
					Subtitle E—Other matters
					Sec. 541. Procedures for judicial review of military personnel decisions relating to correction of
			 military records.
					Sec. 542. Enhanced role for Department of Justice under Military Lending Act.
					Sec. 543. Enforcement of rights under chapter 43 of title 38, United States Code, with respect to a
			 State or private employer.
					Sec. 544. Modification of criteria for eligibility for naturalization through service in the armed
			 forces.
					TITLE VI—COMPENSATION AND OTHER PERSONNEL BENEFITS
					Subtitle A—Pay and Allowances
					Sec. 601. Fiscal year 2015 increase in military basic pay.
					Sec. 602. Inclusion of Chief of the National Guard Bureau and senior enlisted advisor to the Chief
			 of the National Guard Bureau among senior members of the armed forces for
			 purposes of pay and allowances.
					Sec. 603. Revision to method of computation of basic allowance for housing.
					Subtitle B—Bonuses and Special and Incentive Pays
					Sec. 611. One-year extension of certain expiring bonus and special pay authorities.
					Subtitle C—Travel and Transportation Allowances
					Sec. 621. Authority to require employees of the Department of Defense and members of the Army,
			 Navy, Air Force, and Marine Corps to occupy quarters on a rental basis
			 while performing official travel.
					Sec. 622. Single standard mileage reimbursement rate for privately owned automobiles of Government
			 employees and members of the uniformed services.
					TITLE VII—HEALTHCARE PROVISIONS
					Subtitle A—TRICARE and Other Health Care Benefits
					Sec. 701. Consolidated TRICARE health plan.
					Sec. 702. Revisions to cost sharing requirements for TRICARE for life and the pharmacy benefits
			 program.
					Subtitle B—Health Care Administration
					Sec. 711. Designation and responsibilities of Senior Medical Advisor for Armed Forces Retirement
			 Home.
					Sec. 712. Extension of authority for the Joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund.
					Sec. 713. Parity in provision of inpatient mental health services with other inpatient medical
			 services.
					TITLE VIII—Acquisition policy, acquisition management, and related matters
					Subtitle A—Acquisition policy and management
					Sec. 801. Three-year extension of authority for Joint Urgent Operational Needs Fund.
					Sec. 802. Five-year extension of Defense Production Act of 1950.
					Sec. 803. Program fraud civil remedies statute for the Department of Defense and the National
			 Aeronautics and Space Administration.
					Sec. 804. Permanent authority for use of simplified acquisition procedures for certain commercial
			 items.
					Subtitle B—Amendments to general contract authorities, procedures, and limitations
					Sec. 811. Authority for Defense Contract Audit Agency to interview contractor employees in
			 connection with examination of contractor records.
					Sec. 812. Extension to United States transportation command of authorities relating to prohibition
			 on contracting with the enemy.
					Sec. 813. Recharacterization of changes to major automated information system programs.
					Sec. 814. Extension of special emergency procurement authority.
					Sec. 815. Extension of contract authority for advanced component development or prototype units.
					Sec. 816. Exception to requirement to include cost or price to the Government as a factor in the
			 evaluation of proposals for certain task or delivery order contracts.
					Sec. 817. Authority for waiver of competitive prototyping requirement for major defense acquisition
			 programs in case of programs with no risk reduction phase activities.
					Sec. 818. Extension of authority for additional access to contractor and subcontractor records in a
			 contingency operation.
					Sec. 819. Modification of limitations on procurement of photovoltaic devices by the Department of
			 Defense.
					TITLE IX—Department of Defense organization and management
					Sec. 901. Implementation of the December 2013 Secretary of Defense plan for reorganization of the
			 Office of the Secretary of Defense and implementation of the elimination
			 of Deputy Under Secretary of Defense positions.
					Sec. 902. Revision of Secretary of Defense authority to engage in commercial activities as security
			 for intelligence collection activities.
					Sec. 903. Permanent authority relating to jurisdiction over Department of Defense facilities for
			 intelligence collection or special operations activities abroad.
					Sec. 904. One-year extension of authority to waive reimbursement of costs of activities for
			 nongovernmental personnel at Department of Defense regional centers for
			 security studies.
					Sec. 905. One-year extension of authorization for non-conventional assisted recovery capabilities.
					Sec. 906. Authority for Secretary of Defense to engage in commercial activities as security for
			 military operations abroad.
					Sec. 907. Statutory streamlining to enable Defense Commissary Agency to become partially
			 self-sustaining.
					TITLE X—General provisions
					Subtitle A—Financial matters
					Sec. 1001. Authority for use of amounts recovered for damage to Government property.
					Subtitle B—Counter-Drug activities
					Sec. 1011. Extension of authority to support unified counter-drug and counterterrorism campaign in
			 Colombia and of numerical limitation on assignment of United States
			 personnel in Colombia.
					Subtitle C—Naval vessels and shipyards
					Sec. 1021. Elimination of requirement that a qualified aviator or naval flight officer be in
			 command of an inactivated nuclear-powered aircraft carrier before
			 decommissioning.
					Sec. 1022. Ensuring operational readiness of littoral combat ships on extended deployments.
					Sec. 1023. Authority for limited coastwise trade for certain vessels providing transportation
			 services under a shipbuilding or ship repair contract with the Secretary
			 of the Navy.
					Subtitle D—Sexual assault prevention and response related reforms
					Sec. 1031. Repeal of outdated requirement to develop comprehensive management plan to address
			 deficiencies in the data captured in the defense incident-based reporting
			 system.
					Sec. 1032. Revision to requirements relating to Department of Defense policy on retention of
			 evidence in a sexual assault case to allow return of personal property
			 upon completion of related proceedings.
					Subtitle E—Other matters
					Sec. 1041. Technical and clerical amendments.
					Sec. 1042. Renewals, extensions, and succeeding leases for financial institutions operating on
			 Department of Defense installations.
					Sec. 1043. Limited authority for United States to secure copyrights for certain scholarly works
			 prepared by faculty of certain Department of Defense professional schools.
					Sec. 1044. Revision to statute of limitations for aviation insurance claims.
					Sec. 1045. Transfer of functions of the Veterans’ Advisory Board on Dose Reconstruction to the
			 Secretaries of Veterans Affairs and Defense.
					Sec. 1046. Authority to accept certain voluntary services.
					Sec. 1047. Transfer of Administration of Ocean Research Advisory Panel From Department of the Navy
			 to National Oceanic and Atmospheric Administration.
					Sec. 1048. Repeal and modification of reporting requirements.
					TITLE XI—Civilian personnel matters
					Sec. 1101. Modifications to Biennial Strategic Workforce Plan relating to senior management,
			 functional, and technical workforce of the Department of Defense.
					Sec. 1102. Authority to provide additional compensation for defense clandestine service employees.
					Sec. 1103. Pilot program for the temporary exchange of financial management personnel.
					TITLE XII—Matters relating to foreign nations
					Sec. 1201. Enhanced authority to acquire products and services produced in Djibouti in support of
			 Department of Defense activities in United States Africa Command area of
			 responsibility.
					Sec. 1202. Permanent and global authority for use of acquisition and cross-servicing agreements to
			 lend certain military equipment to certain foreign forces for personnel
			 protection and survivability.
					Sec. 1203. Revisions to Global Security Contingency Fund authority.
					Sec. 1204. Increase in annual limitation on transfer of excess defense articles.
					Sec. 1205. One-year extension of Afghan Special Immigrant Visa Program.
					Sec. 1206. Enhanced authority for provision of support to foreign military liaison officers of
			 foreign countries while assigned to the Department of Defense.
					TITLE XIII—Other authorizations
					Subtitle A—Military programs
					Sec. 1301. Working Capital Funds.
					Sec. 1302. Joint Urgent Operational Needs Fund.
					Sec. 1303. Chemical Agents and Munitions Destruction, Defense.
					Sec. 1304. Drug Interdiction and Counter-Drug Activities, Defense-Wide.
					Sec. 1305. Defense Inspector General.
					Sec. 1306. Defense Health Program.
					Subtitle B—Other matters
					Sec. 1311. Authority for transfer of funds to Joint Department of Defense-Department of Veterans
			 Affairs Medical Facility Demonstration Fund for Captain James A. Lovell
			 Health Care Center, Illinois.
					Sec. 1312. Authorization of appropriations for Armed Forces Retirement Home.
					TITLE XIV—Uniformed and Overseas Citizens Absentee Voting Act amendments
					Sec. 1401. Pre-election reporting requirements on availability and transmission of absentee
			 ballots.
					Sec. 1402. Transmission requirements; repeal of waiver provision.
					Sec. 1403. Clarification of State responsibility, civil penalties, and private right of action.
					Sec. 1404. Technical clarifications to conform to 2009 MOVE Act amendments related to the Federal
			 write-in absentee ballot.
					Sec. 1405. Treatment of ballot requests.
					Sec. 1406. Inclusion of Northern Mariana Islands in the definition of State for purposes of the Uniformed and Overseas Citizens Absentee Voting Act.
					Sec. 1407. Requirement for Presidential designee to revise the Federal post card application to
			 allow voters to designate ballot requests.
					Sec. 1408. Requirement of plurality vote for Virgin Islands and Guam Federal elections.
					Sec. 1409. Extension of reporting deadline for the annual report on the assessment of the
			 effectiveness of activities of the Federal Voting Assistance Program.
					TITLE XV—Authorization of additional appropriations for overseas contingency operations
					[RESERVED]
					TITLE XVI—Consolidation and modernization of statutes relating to the Department of Defense
			 Cooperative Threat Reduction Program
					Sec. 1601. Short title; table of contents.
					Subtitle A—Program authorities
					Sec. 1611. Authority to carry out the Department of Defense Cooperative Threat Reduction Program.
					Sec. 1612. Use of Department of Defense Cooperative Threat Reduction funds for certain emergent
			 threats or opportunities.
					Sec. 1613. Department of Defense Cooperative Threat Reduction Program authority for urgent threat
			 reduction activities.
					Sec. 1614. Use of funds for other purposes or for increased amounts.
					Sec. 1615. Use of contributions to the Department of Defense Cooperative Threat Reduction Program.
					Subtitle B—Restrictions and limitations
					Sec. 1621. Prohibition on use of funds for specified purposes.
					Sec. 1622. Requirement for on-site managers.
					Sec. 1623. Limitation on use of funds until certain permits obtained.
					Subtitle C—Recurring certifications and reports
					Sec. 1631. Annual certifications on use of facilities being constructed for Department of Defense
			 Cooperative Threat Reduction projects or activities.
					Sec. 1632. Requirement to submit summary of amounts requested by project category.
					Sec. 1633. Reports on activities and assistance under the Department of Defense Cooperative Threat
			 Reduction Program.
					Sec. 1634. Metrics for the Department of Defense Cooperative Threat Reduction Program.
					Subtitle D—Repeals and transition provision
					Sec. 1641. Repeals.
					Sec. 1642. Transition provision.
					DIVISION B—Military construction authorizations
					Sec. 2001. Short title.
					Sec. 2002. Expiration of authorizations and amounts required to be specified by law.
					TITLE XXI—Army military construction
					Sec. 2101. Authorized Army construction and land acquisition projects.
					Sec. 2102. Family housing.
					Sec. 2103. Authorization of appropriations, Army.
					Sec. 2104. Modification of authority to carry out certain fiscal year 2004 project.
					Sec. 2105. Modification of authority to carry out certain fiscal year 2013 projects.
					Sec. 2106. Extension of authorizations of certain fiscal year 2011 project.
					Sec. 2107. Extension of authorizations of certain fiscal year 2012 projects.
					TITLE XXII—Navy military construction
					Sec. 2201. Authorized Navy construction and land acquisition projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family housing units.
					Sec. 2204. Authorization of appropriations, Navy.
					Sec. 2205. Modification of authority to carry out certain fiscal year 2012 projects.
					Sec. 2206. Modification of authority to carry out certain fiscal year 2014 project.
					Sec. 2207. Extension of authorizations of certain fiscal year 2011 projects.
					Sec. 2208. Extension of authorizations of certain fiscal year 2012 projects.
					TITLE XXIII—Air Force military construction
					Sec. 2301. Authorized Air Force construction and land acquisition projects.
					Sec. 2302. Authorization of appropriations, Air Force.
					Sec. 2303. Modification of authority to carry out certain fiscal year 2008 project.
					Sec. 2304. Extension of authorizations of certain fiscal year 2011 project.
					Sec. 2305. Extension of authorizations of certain fiscal year 2012 project.
					TITLE XXIV—Defense agencies military construction
					Subtitle A—Defense agency authorizations
					Sec. 2401. Authorized defense agencies construction and land acquisition projects.
					Sec. 2402. Authorized energy conservation projects.
					Sec. 2403. Authorization of appropriations, defense agencies.
					Sec. 2404. Extension of authorizations of certain fiscal year 2011 project.
					Sec. 2405. Extension of authorizations of certain fiscal year 2012 projects.
					Sec. 2406. Extension of authorizations of certain fiscal year 2012 projects.
					Subtitle B—Chemical demilitarization authorizations
					Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide.
					Sec. 2412. Modification of authority to carry out certain fiscal year 2000 project.
					TITLE XXV—North Atlantic Treaty Organization Security Investment Program
					Sec. 2501. Authorized NATO construction and land acquisition projects.
					Sec. 2502. Authorization of appropriations, NATO.
					TITLE XXVI—Guard and reserve forces facilities
					Subtitle A—Project authorizations and authorization of appropriations
					Sec. 2601. Authorized Army National Guard construction and land acquisition projects.
					Sec. 2602. Authorized Army Reserve construction and land acquisition projects.
					Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projects.
					Sec. 2604. Authorized Air National Guard construction and land acquisition projects.
					Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.
					Sec. 2606. Authorization of appropriations, National Guard and Reserve.
					Subtitle B—Other matters
					Sec. 2611. Modification and extension of authority to carry out certain fiscal year 2012 projects.
					Sec. 2612. Modification of authority to carry out certain fiscal year 2013 project.
					Sec. 2613. Extension of authorization of certain fiscal year 2011 project.
					TITLE XXVII—Base realignment and closure activities
					Sec. 2701. Authorization of appropriations for base realignment and closure activities funded
			 through Department of Defense Base Closure Account.
					TITLE XXVIII—Military construction general provisions 
					Sec. 2801. Revisions to minor military construction authorities.
					Sec. 2802. Annual locality adjustment of dollar thresholds applicable to unspecified minor military
			 construction authorities.
					Sec. 2803. Change in authorities relating to scope of work variations for military construction
			 projects.
					Sec. 2804. Modification of Department of Defense authority to accept financial incentives, goods,
			 or services under the authority of energy savings contracts and
			 activities.
					Sec. 2805. Clarification of authority to enter into energy saving performance contracts.
					Sec. 2806. Production and use of natural gas at Fort Knox, Kentucky.
					Sec. 2807. Deposit of reimbursed funds to cover administrative expenses relating to certain real
			 property transactions.
					TITLE XXIX—Defense base closure and realignment
					Sec. 2901. Short title and purpose.
					Sec. 2902. The Commission.
					Sec. 2903. Procedure for making recommendations for base closures and realignments.
					Sec. 2904. Closure and realignment of military installations.
					Sec. 2905. Implementation.
					Sec. 2906. Department of Defense Base Closure Account 2014.
					Sec. 2907. Reports.
					Sec. 2908. Congressional consideration of commission report.
					Sec. 2909. Restriction on other base closure authority.
					Sec. 2910. Definitions.
					Sec. 2911. Treatment as a base closure law for purposes of other provisions of law.
					Sec. 2912. Conforming amendments.
				
			ADepartment of Defense AuthorizationsIProcurement
				101.ArmyFunds are hereby authorized to be appropriated for fiscal year 2015 for procurement for the Army
			 as follows:
					(1)For aircraft, $5,102,685,000.
					(2)For missiles, $1,017,483,000.
					(3)For weapons and tracked combat vehicles, $1,471,438,000.
					(4)For ammunition, $1,031,477,000.
					(5)For other procurement, $4,893,634,000.
					102.Navy and Marine CorpsFunds are hereby authorized to be appropriated for fiscal year 2015 for procurement for the Navy
			 and Marine Corps as follows:
					(1)For aircraft, $13,074,317,000.
					(2)For weapons, including missiles and torpedoes, $3,217,945,000.
					(3)For shipbuilding and conversion, $14,400,625,000.
					(4)For other procurement, $5,975,828,000.
					(5)For procurement, Marine Corps, $983,352,000.
					(6)For ammunition procurement, Navy and Marine Corps, $771,945,000.
					103.Air ForceFunds are hereby authorized to be appropriated for fiscal year 2015 for procurement for the Air
			 Force as follows:
					(1)For aircraft, $11,542,571,000.
					(2)For ammunition, $677,400,000.
					(3)For missiles, $4,690,506,000.
					(4)For other procurement, $16,566,018,000.
					104.Defense-wide activitiesFunds are hereby authorized to be appropriated for fiscal year 2015 for Defense-wide procurement
			 in the amount of $4,221,437,000.
				105.Joint Improvised Explosive Device Defeat FundFunds are hereby authorized to be appropriated for fiscal year 2015 for the Joint Improvised
			 Explosive Device Defeat Fund in the amount of $115,058,000.
				106.Defense production act purchasesFunds are hereby authorized to be appropriated for fiscal year 2015 for purchases under the
			 Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.) in the amount
			 of $21,638,000.
				IIResearch, development, test, and evaluation
				AAuthorization of appropriations
					201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Department
			 of Defense for research, development, test, and evaluation as follows:
						(1)For the Army, $6,593,898,000.
						(2)For the Navy, $16,266,335,000.
						(3)For the Air Force, $23,739,892,000.
						(4)For Defense-wide activities, $16,766,084,000.
						(5)For the Director of Operational Test and Evaluation, $167,738,000.
						BProgram requirements, restrictions, and limitations
					211.Revision to the service requirement under the Science, Mathematics and Research for Transformation
			 (SMART) Defense Education programSubparagraph (B) of section 2192a(c)(1) of title 10, United States Code, is amended by striking in the Department of Defense and all that follows through the period at the end and inserting
						for the period of obligated service determined under paragraph (2)—(i)with the Department of Defense; or
							(ii)with a public or private sector entity or organization outside the Department of Defense if the
			 Secretary of Defense determines that employment of the person with such
			 entity or organization for the purpose of such obligated service would
			 provide a benefit to the Department of Defense..
					212.Modification to the requirement for contractor cost-sharing in the pilot program to include
			 technology protection features during research and development of certain
			 defense systemsSection 243(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 10 U.S.C. 2358 note) is amended by striking at least one half of the cost of such activities and inserting an appropriate share of the cost of such activities, as determined by the Secretary.
					IIIOperation and maintenance
				AAuthorization of appropriations
					301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the armed
			 forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, in
			 amounts as follows:
						(1)For the Army, $33,240,148,000.
						(2)For the Navy, $39,316,857,000.
						(3)For the Marine Corps, $5,909,487,000.
						(4)For the Air Force, $35,331,193,000.
						(5)For Defense-wide activities, $31,198,232,000.
						(6)For the Army Reserve, $2,490,569,000.
						(7)For the Navy Reserve, $1,007,100,000.
						(8)For the Marine Corps Reserve, $268,582,000.
						(9)For the Air Force Reserve, $3,015,842,000.
						(10)For the Army National Guard, $6,030,773,000.
						(11)For the Air National Guard, $6,392,859,000.
						(12)For the United States Court of Appeals for the Armed Forces, $13,723,000.
						(13)For the Department of Defense Acquisition Workforce Development Fund, $212,875,000.
						(14)For Environmental Restoration, Army, $201,560,000.
						(15)For Environmental Restoration, Navy, $277,294,000.
						(16)For Environmental Restoration, Air Force, $408,716,000.
						(17)For Environmental Restoration, Defense-wide, $8,547,000.
						(18)For Environmental Restoration, Formerly Used Defense Sites, $208,353,000.
						(19)For Overseas Humanitarian, Disaster, and Civic Aid programs, $100,000,000.
						(20)For Cooperative Threat Reduction programs, $365,108,000.
						(21)For Overseas Contingency Operations Transfer Fund, $5,000,000.
						(22)For Support for International Sporting Competitions, Defense, $10,000,000.
						BProgram Matters
					311.Expansion of authority for Secretary of Defense to use the Department of Defense reimbursement rate
			 for transportation services provided to certain non-Department of Defense
			 entities
						(a)Eligible categories of transportationSubsection (a) of section 2642 of title 10, United States Code, is amended—
							(1)in the matter preceding paragraph (1), by striking The Secretary and inserting Subject to subsection (b), the Secretary;
							(2)in paragraph (3)—
								(A)by striking During the period beginning on October 28, 2009, and ending on October 28, 2019, for and inserting For;
								(B)by striking of Defense the first place it appears and all that follows through military sales and inserting of Defense; and
								(C)by striking , but only if and all that follows through commercial transportation industry; and
								(3)by adding at the end the following new paragraphs:
								
									(4)For military transportation services provided in support of foreign military sales.
									(5)For military transportation services provided to a State, local, or tribal agency (including any
			 organization composed of State, local, or tribal agencies).
									(6)For military transportation services provided to a Department of Defense contractor when
			 transporting supplies that are for, or destined for, a Department of
			 Defense entity..
							(b)Termination of authority for certain categories of transportationSuch section is further amended—
							(1)by redesignating subsection (b) as subsection (c); and
							(2)by inserting after subsection (a) the following new subsection (b):
								
									(b)Termination of authority for certain categories of transportationThe provisions of paragraphs (3), (4), (5), and (6) of subsection (a) shall apply only to military
			 transportation services provided before October 1, 2019..
							(c)Clerical amendments
							(1)Section headingThe heading of such section is amended to read as follows:
								2642.Transportation services provided to certain non-Department of Defense agencies and
			 entities: use of Department of Defense reimbursement rate.
							(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 157 of such
			 title is amended to read as follows:
								
									
										2642. Transportation services provided to certain non-Department of Defense agencies and entities:
			 use of Department of Defense reimbursement rate..
							312.Repeal of authority relating to use of military installations by Civil Reserve Air Fleet
			 contractors
						(a)RepealSection 9513 of title 10, United States Code, is repealed.
						(b)Clerical amendmentThe table of sections at the beginning of chapter 931 of such title is amended by striking the item
			 relating to section 9513.
						313.Repeal of annual report on Department of Defense operation and financial support for military
			 museums
						(a)In generalSection 489 of title 10, United States Code, is repealed.
						(b)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item
			 relating to section 489.
						314.Memorial to the victims of the shooting attack at the Washington Navy Yard
						(a)Memorial authorizedThe Secretary of the Navy may establish, maintain, and repair a memorial dedicated to the victims
			 of the shooting attack at the Washington Navy Yard, Washington, DC, that
			 occurred on September 16, 2013.
						(b)LocationThe memorial shall become part of the Washington Navy Yard.
						(c)Additional funding
							(1)Establishment of accountAn account shall be established on the books of the Treasury for the purpose of managing
			 contributions received pursuant to paragraph (2).
							(2)Acceptance of contributionsThe Secretary of the Navy may establish procedures under which the Secretary may solicit and accept
			 monetary contributions or gifts of property for the purpose of the
			 activities described in subsection (a) without regard to limitations
			 contained in section 2601 of title 10, United States Code.
							(3)Deposit of contributionsThe Secretary of the Navy shall deposit monetary contributions accepted under paragraph (2) in the
			 account established under paragraph (1). The funds in the account
			 established under paragraph (1) shall be available until expended without
			 further appropriation, but only for the purposes described in subsection
			 (a).
							315.Southern Sea Otter Military Readiness Areas
						(a)Establishment of the southern sea otter military readiness areasChapter 631 of title 10, United States Code, is amended by adding at the end the following new
			 section:
							7235.Establishment of the Southern Sea Otter Military Readiness Areas
									(a)EstablishmentThe Secretary of the Navy shall establish areas, to be known as Southern Sea Otter Military Readiness Areas, for national defense purposes. Such areas shall include each of the following:
										(1)The area that includes Naval Base Ventura County, San Nicolas Island, and Begg Rock and the
			 adjacent and surrounding waters within the following coordinates:N. Latitude/W. Longitude33°27.8′/119°34.3′33°20.5′/119°15.5′33°13.5′/119°11.8′33°06.5′/119°15.3′33°02.8′/119°26.8′33°08.8′/119°46.3′33°17.2′/119°56.9′33°30.9′/119°54.2′.
										(2)The area that includes Naval Base Coronado, San Clemente Island and the adjacent and surrounding
			 waters running parallel to shore to 3 nautical miles from the high tide
			 line designated by part 165 of title 33, Code of Federal Regulations, on
			 May 20, 2010, as the San Clemente Island 3NM Safety Zone.
										(b)Activities within the southern sea otter military readiness areas
										(1)Incidental takings under endangered species act of 1973Sections 4 and 9 of the Endangered Species Act of 1973 (16 U.S.C. 1533, 1538) shall not apply with
			 respect to the incidental taking of any southern sea otter in the Southern
			 Sea Otter Military Readiness Areas in the course of conducting a military
			 readiness activity.
										(2)Incidental takings under marine mammal protection act of 1972Sections 101 and 102 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371, 1372) shall not
			 apply with respect to the incidental taking of any southern sea otter in
			 the Southern Sea Otter Military Readiness Areas in the course of
			 conducting a military readiness activity.
										(3)Treatment as species proposed to be listedFor purposes of conducting a military readiness activity, any southern sea otter while within the
			 Southern Sea Otter Military Readiness Areas shall be treated for the
			 purposes of section 7 of the Endangered Species Act of 1973 (16 U.S.C.
			 1536) as a member of a species that is proposed to be listed as an
			 endangered species or a threatened species under section 4 of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533).
										(c)RemovalNothing in this section or any other Federal law shall be construed to require that any southern
			 sea otter located within the Southern Sea Otter Military Readiness Areas
			 be removed from the Areas.
									(d)Revision or termination of exceptionsThe Secretary of the Interior may revise or terminate the application of subsection (b) if the
			 Secretary of the Interior, in consultation with the Secretary of the Navy,
			 determines that military activities occurring in the Southern Sea Otter
			 Military Readiness Areas are impeding the southern sea otter conservation
			 or the return of southern sea otters to optimum sustainable population
			 levels.
									(e)Monitoring
										(1)In generalThe Secretary of the Navy shall conduct monitoring and research within the Southern Sea Otter
			 Military Readiness Areas to determine the effects of military readiness
			 activities on the growth or decline of the southern sea otter population
			 and on the near-shore ecosystem. Monitoring and research parameters and
			 methods shall be determined in consultation with the Service.
										(2)ReportsNot later than 24 months after the date of the enactment of this section and every three years
			 thereafter, the Secretary of the Navy shall report to Congress and the
			 public on monitoring undertaken pursuant to paragraph (1).
										(f)DefinitionsIn this section:
										(1)Southern sea otterThe term southern sea otter means any member of the subspecies Enhydra lutris nereis.
										(2)TakeThe term take—
											(A)when used in reference to activities subject to regulation by the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.), shall have the meaning given such term in that
			 Act; and
											(B)when used in reference to activities subject to regulation by the Marine Mammal Protection Act of
			 1972 (16 U.S.C. 1361 et seq.) shall have the meaning given such term in
			 that Act.
											(3)Incidental takingThe term incidental taking means any take of a southern sea otter that is incidental to, and not the purpose of, the carrying
			 out of an otherwise lawful activity.
										(4)Military readiness activityThe term military readiness activity has the meaning given that term in section 315(f) of the Bob Stump National Defense Authorization
			 Act for Fiscal Year 2003 (16 U.S.C. 703 note) and includes all training
			 and operations of the armed forces that relate to combat and the adequate
			 and realistic testing of military equipment, vehicles, weapons, and
			 sensors for proper operation and suitability for combat use.
										(5)Optimum sustainable populationThe term optimum sustainable population means, with respect to any population stock, the number of animals that will result in the maximum
			 productivity of the population or the species, keeping in mind the
			 carrying capacity of the habitat and the health of the ecosystem of which
			 they form a constituent element..
						(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
							
								
									7235. Establishment of the Southern Sea Otter Military Readiness Areas..
						(c)Conforming amendmentSection 1 of Public Law 99–625 (16 U.S.C. 1536 note) is repealed.
						316.Environmental restoration at former Naval Air Station, Chincoteague, Virginia
						(a)Environmental restoration projectNotwithstanding the administrative jurisdiction of the Administrator of the National Aeronautics
			 and Space Administration over the Wallops Flight Facility, Virginia, the
			 Secretary of Defense may undertake an environmental restoration project in
			 a manner consistent with chapter 160 of title 10, United States Code, at
			 the property constituting that facility in order to provide necessary
			 response actions for contamination from a release of a hazardous substance
			 or a pollutant or contaminant that is solely attributable to the
			 activities of the Department of Defense at the time the property was under
			 the administrative jurisdiction of the Secretary of the Navy or used by
			 the Navy pursuant to a permit or license issued by the National
			 Aeronautics and Space Administration in the area formerly known as the
			 Naval Air Station Chincoteague, Virginia. Any such project may be
			 undertaken jointly or in conjunction with an environmental restoration
			 project of the Administrator.
						(b)Interagency agreementThe Secretary and the Administrator may enter into an agreement or agreements to provide for the
			 effective and efficient performance of environmental restoration projects
			 for purposes of subsection (a). Notwithstanding section 2215 of title 10,
			 United States Code, any such agreement may provide for environmental
			 restoration projects conducted jointly or by one agency on behalf of the
			 other or both agencies and for reimbursement of the agency conducting the
			 project by the other agency for that portion of the project for which the
			 reimbursing agency has authority to respond.
						(c)Source of Department of Defense fundsPursuant to section 2703(c) of title 10, United States Code, the Secretary may use funds available
			 in the Environmental Restoration, Formerly Used Defense Sites, account of
			 the Department of Defense for environmental restoration projects conducted
			 for or by the Secretary under subsection (a) and for reimbursable
			 agreements entered into under subsection (b).
						
	
		IVMilitary personnel authorizationsAActive forces401.End strengths for active forcesThe armed forces are authorized strengths for active duty personnel as of September 30, 2015, as
			 follows:(1)The Army, 490,000.(2)The Navy, 323,600.(3)The Marine Corps, 184,100.(4)The Air Force, 310,900.BReserve forces411.End strengths for selected reserve(a)In generalThe armed forces are authorized strengths for Selected Reserve personnel of the reserve components
			 as of September 30, 2015, as follows:(1)The Army National Guard of the United States, 350,200.(2)The Army Reserve, 202,000.(3)The Navy Reserve, 57,300.(4)The Marine Corps Reserve, 39,200.(5)The Air National Guard of the United States, 105,000.(6)The Air Force Reserve, 67,100.(7)The Coast Guard Reserve, 7,000.(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component
			 shall be proportionately reduced by—(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such
			 component which are on active duty (other than for training) at the end of
			 the fiscal year; and(2)the total number of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training
			 or for unsatisfactory participation in training) without their consent at
			 the end of the fiscal year.(c)End strength increasesWhenever units or individual members of the Selected Reserve for any reserve component are released
			 from active duty during any fiscal year, the end strength prescribed for
			 such fiscal year for the Selected Reserve of such reserve component shall
			 be increased proportionately by the total authorized strengths of such
			 units and by the total number of such individual members.412.End strengths for reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the armed forces
			 are authorized, as of September 30, 2015, the following number of Reserves
			 to be serving on full-time active duty or full-time duty, in the case of
			 members of the National Guard, for the purpose of organizing,
			 administering, recruiting, instructing, or training the reserve
			 components:(1)The Army National Guard of the United States, 31,385.(2)The Army Reserve, 16,261.(3)The Navy Reserve, 9,973.(4)The Marine Corps Reserve, 2,261.(5)The Air National Guard of the United States, 14,704.(6)The Air Force Reserve, 2,830.413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2015 for
			 the reserve components of the Army and the Air Force (notwithstanding
			 section 129 of title 10, United States Code) shall be the following:(1)For the Army National Guard of the United States, 27,210.(2)For the Army Reserve, 7,895.(3)For the Air National Guard of the United States, 21,792.(4)For the Air Force Reserve, 9,789.414.Fiscal year 2015 limitation on number of non-dual status technicians(a)Limitations(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number
			 of non-dual status technicians employed by the National Guard as of
			 September 30, 2015, may not exceed the following:(A)For the Army National Guard of the United States, 1,600.(B)For the Air National Guard of the United States, 350.(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2015,
			 may not exceed  the number in effect for the Army Reserve under section
			 10217(c)(1) of title 10, United States Code.(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30,
			 2015, may not exceed 90.(b)Non-Dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code.415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2015, the maximum number of members of the reserve components of the armed
			 forces who may be serving at any time on full-time operational support
			 duty under section 115(b) of title 10, United States Code, is the
			 following:(1)The Army National Guard of the United States, 17,000.(2)The Army Reserve, 13,000.(3)The Navy Reserve, 6,200.(4)The Marine Corps Reserve, 3,000.(5)The Air National Guard of the United States, 16,000.(6)The Air Force Reserve, 14,000.416.Management of military technicians(a)Designation of non-Dual status technician positionsSubsection (a) of section 10217 of title 10, United States Code, is amended—(1)in paragraph (1), by striking a technician and inserting an employee of the Department of Defense;(2)by striking or at the end of paragraph (2);(3)by striking the period at the end of paragraph (3) and inserting ; or; and(4)by adding at the end the following new paragraph:(4)is serving in the Army Reserve in a position designated by the Secretary of the Army to be filled
			 by a non-dual status technician..(b)Revised limitation on number of army reserve techniciansSubsection (c)(1) of such section is amended—(1)by inserting (A) after (1);(2)by designating the second sentence as subparagraph (C);(3)by inserting after subparagraph (A), as designated by paragraph (1), the following new
			 subparagraph:(B)The total number of non-dual status technicians employed by the Army Reserve may not exceed 60
			 percent of the total number of military technicians employed by the Army
			 Reserve.; and(4)in subparagraph (C), as designated by paragraph (2), by striking the preceding sentence and inserting subparagraph (A) or subparagraph (B), as the case may be.(c)Loss of status as a military technician (Dual Status)Section 10218(a)(3) of such title is amended—(1)in subparagraph (A)(ii)—(A)by inserting military after not a; and(B)by inserting (dual status) after technician; and(2)in subparagraph (B), by inserting in a position designated for military technician (dual status) after non-dual status technician.CAuthorization of appropriations421.Military personnel(a)Authorization of appropriationsThere is hereby authorized to be appropriated for military personnel for fiscal year 2015 a total
			 of $128,957,593,000.(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of
			 appropriations (definite or indefinite) for such purpose for fiscal year
			 2015.VMilitary personnel policyAOfficer personnel policy generally501.Repeal of requirement for submission to Congress of annual reports on joint officer management and
			 promotion policy objectives for joint officers(a)Repeal of annual reports(1)Joint officer managementSection 667 of title 10, United States Code, is repealed.(2)Promotion policy objectives for joint officersSection 662 of such title is amended—(A)by striking (a) Qualifications.—; and(B)by striking subsection (b).(b)Clerical amendmentThe table of sections at the beginning of chapter 38 of such title is amended by striking the item
			 relating to section 667.502.Authority to limit consideration for early retirement by selective retirement boards to particular
			 warrant officer year groups and specialtiesSection 581(d) of title 10, United States Code, is amended—(1)by redesignating paragraph (2) as paragraph (3);(2)by designating the second sentence of paragraph (1) as paragraph (2); and(3)in paragraph (2), as so designated—(A)by striking the list shall include each and insertingthe list shall include—(A)the name of each;(B)by striking the period at the end and inserting ; or; and(C)by adding at the end the following new subparagraph:(B)with respect to a group of warrant officers designated under subparagraph (A) who are in a
			 particular grade and competitive category, only those warrant officers in
			 that grade and competitive category who are also in a particular year
			 group or specialty, or any combination thereof determined by the
			 Secretary..503.Authority for three-month deferral of retirement for officers selected for selective early
			 retirement(a)Warrant officersSection 581(e) of title 10, United States Code, is amended—(1)by striking 90 days and inserting three months; and(2)by inserting after the first sentence the following new sentence:	An officer recommended for early retirement under this section, if approved for deferral, shall be
			 retired on the date requested by the officer, and approved by the
			 Secretary concerned, which date shall be not later than the first day of
			 the tenth calendar month beginning after the month in which the Secretary
			 concerned approves the report of the board which recommended the officer
			 for early retirement..(b)Officers on the active-Duty listSection 638(b) of such title is amended—(1)in paragraph (1), by inserting before the period at the end of subparagraph (B) the following: , with such retirement under that section to be not later than the first day of the month beginning
			 after the month in which the officer becomes qualified for retirement
			 under that section, or on the first day of the seventh calendar month
			 beginning after the month in which the Secretary concerned approves the
			 report of the board which recommended the officer for early retirement,
			 whichever is later; and(2)in paragraph (3)—(A)by striking 90 days and inserting three months; and(B)by inserting after the first sentence the following new sentences: An officer recommended for early retirement under subparagraph (b)(1)(A) or under section 638a of
			 this title, if approved for deferral, shall be retired on the date
			 requested by the officer, and approved by the Secretary concerned, which
			 date shall be not later than the first day of the tenth calendar month
			 beginning after the month in which the Secretary concerned approves the
			 report of the board which recommended the officer for early retirement. 
			 The Secretary concerned may defer the retirement of an officer otherwise
			 approved for early retirement under subparagraph (b)(1)(B), but in no case
			 later than the first day of the tenth calendar month beginning after the
			 month in which the Secretary concerned approves the report of the board
			 which recommended the officer for early retirement.  An officer
			 recommended for early retirement under subparagraph (b)(2), if approved
			 for deferral, shall be retired on the date requested by the officer, and
			 approved by the Secretary concerned, which date shall be not later than
			 the first day of the thirteenth calendar month beginning after the month
			 in which the Secretary concerned approves the report of the board which
			 recommended the officer for early retirement..BReserve Component Management511.Reconciliation of contradictory provisions relating to citizenship qualifications for enlistment in
			 the reserve components of the armed forcesParagraphs (1) and (2) of section 12102(b) of title 10, United States Code, are amended to read as
			 follows:(1)that person has met the citizenship or residency requirements established in section 504(b)(1) of
			 this title; or(2)that person is authorized to enlist by the Secretary concerned under section 504(b)(2) of this
			 title..512.Repeal of requirement for membership in specific unit of the selected reserve as a condition of
			 employment as a military technician (dual status)(a)Repeal of unit membership requirementSection 10216 of title 10, United States Code, is amended by striking subsection (d).(b)Conforming amendmentSubsection (g) of such section is amended by striking subsection (d) of this section or.513.Retention on the reserve active-status list following nonselection for promotion of certain health
			 professions officers and first lieutenants and lieutenants (junior grade)
			 pursuing baccalaureate degrees(a)Retention of certain first lieutenants and lieutenants (junior grade)  following nonselection for
			 promotionSubsection (a)(1) of section 14701 of title 10, United States Code, is amended—(1)by inserting (A) after (1);(2)by striking A reserve office of and inserting A reserve officer of the Army, Navy, Air Force, or Marine Corps described in subparagraph (B) who
			 is required to be removed from the reserve active-status list under
			 section 14504 of this title, or a reserve officer of;(3)by inserting a comma after 14507 of this title; and(4)by adding at the end the following new subparagraph:(B)A reserve officer described in this subparagraph is a reserve officer of the Army, Air Force, or
			 Marine Corps who holds the grade of first lieutenant, or a reserve officer
			 of the Navy who holds the grade of lieutenant (junior grade), who—(i)is a health professions officer; or(ii)is actively pursuing an undergraduate program of education leading to a baccalaureate degree..(b)Retention of health professions officersSuch section is further amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following new subsection (b):(b)Continuation of health professions officers(1)Notwithstanding subsection (a)(6), a health professions officer obligated to a period of service
			 incurred under section 16201 of this title who is required to be removed
			 from the reserve active-status list under section 14504, 14505, 14506, or
			 14507 of this title and who has not completed a service obligation
			 incurred under section 16201 shall be retained on the reserve
			 active-status list until the completion of such service obligation and
			 then discharged, unless sooner retired or discharged under another
			 provision of law.(2)The Secretary concerned may waive the applicability of paragraph (1) to any officer if the
			 Secretary determines that completion of the service obligation of that
			 officer is not in the best interest of the service.(3)A health professions officer who is continued on the reserve active-status list under this
			 subsection who is subsequently promoted or whose name is on a list of
			 officers recommended for promotion to the next higher grade is not
			 required to be discharged or retired upon completion of the officer’s
			 service obligation.  Such officer may continue on the reserve
			 active-status list as other officers of the same grade unless separated
			 under another provision of law..CMember education and training521.Inter-European Air Forces Academy(a)In generalChapter 907 of title 10, United States Code, is amended by inserting after section 9415 the
			 following new section:9416.Inter-European Air Forces Academy(a)OperationThe Secretary of the Air Force may operate the Air Force education and training facility known as
			 the Inter-European Air Forces Academy for the purpose of providing
			 military education and training to military personnel of countries that
			 are members of the North Atlantic Treaty Organization or signatories to
			 the Partnership for Peace Framework Documents, and other countries
			 eligible for assistance under chapter 5 of part II of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2347 et seq.).(b)Eligible countries(1)No foreign force may be trained under the authority of this section without the concurrence of the
			 Secretary of State.(2)The Secretary of the Air Force may not use the authority in subsection (a) to provide assistance to
			 any foreign country that is otherwise prohibited from receiving such type
			 of assistance under any other provision of law.(c)CostsThe costs of operating and maintaining the Inter-European Air Forces Academy may be paid from funds
			 available for operation and maintenance of the Air Force.(d)Supplies and clothingThe Secretary of the Air Force may, under such conditions as the Secretary may prescribe, provide
			 to a person receiving training under this chapter—(1)transportation incident to the training;(2)supplies and equipment to be used during the training; and(3)billeting, food, and health services.(e)Living allowanceThe Secretary of the Air Force may pay to a person receiving training under this chapter a living
			 allowance at a rate to be prescribed by the Secretary, taking into account
			 the amount of living allowances authorized for a member of the armed
			 forces under similar circumstances.(f)MaintenanceThe Secretary of the Air Force may authorize such expenditures from the appropriations of the Air
			 Force as the Secretary considers necessary for the efficient and effective
			 maintenance of the Program in accordance with this chapter..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 9415 the following new item:9416. Inter-European Air Forces Academy..522.Authority for Joint Special Operations University to award degrees(a)In generalChapter 108 of title 10, United States Code, is amended by inserting after section 2163 the
			 following new section:2163a.Degree granting authority for Joint Special Operations University(a)AuthorityUnder regulations prescribed by the Secretary of Defense, the President of the Joint Special
			 Operations University may, upon the recommendation of the faculty of the
			 Joint Special Operations University, confer appropriate degrees upon
			 graduates who meet the degree requirements.(b)LimitationA degree may not be conferred under this section unless—(1)the Secretary of Education has recommended approval of the degree in accordance with the Federal
			 Policy Governing Granting of Academic Degrees by Federal Agencies; and(2)the Joint Special Operations University is accredited by the appropriate civilian academic
			 accrediting agency or organization to award the degree, as determined by
			 the Secretary of Education..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 2163 the following new item:2163a. Degree granting authority for Joint Special Operations University..523.Duration of foreign and cultural exchange activities at military service academies(a)Military academySection 4345a(a) of title 10, United States Code, is amended by striking two weeks and inserting four weeks.(b)Naval academySection 6957b(a) of such title is amended by striking two weeks and inserting four weeks.(c)Air force academySection 9345a(a) of such title is amended by striking two weeks and inserting four weeks.524.Enhancement of authority to accept support for Air Force Academy athletic programsSection 9362 of title 10, United States Code, is amended by striking subsections (e), (f), and (g)
			 and inserting the following new subsections:(e)Acceptance of support(1)Support received from the corporationNotwithstanding section 1342 of title 31, the Secretary of the Air Force may accept from the
			 corporation funds, supplies, equipment, and services for the support of
			 the athletic programs of the Academy.(2)Funds received from other sourcesThe Secretary may charge fees for the support of the athletic programs of the Academy.	The
			 Secretary may accept and retain fees for services and other benefits
			 provided incident to the operation of its athletic programs, including
			 fees from the National Collegiate Athletic Association, fees from athletic
			 conferences, game guarantees from other educational institutions, fees for
			 ticketing or licensing, and other consideration provided incidental to the
			 execution of the  athletic programs of the Academy.(3)LimitationThe Secretary shall ensure that contributions accepted under this subsection do not reflect
			 unfavorably on the ability of the Department of the Air Force, any of its
			 employees, or any member of the armed forces to carry out any
			 responsibility or duty in a fair and objective manner, or compromise the
			 integrity or appearance of integrity of any program of the Department of
			 the Air Force, or any individual involved in such a program.(f)Leases and licenses(1)The Secretary may, in accordance with section 2667 of this title, enter into leases or licenses
			 with the corporation for the purpose of supporting the athletic programs
			 of the Academy. Consideration provided under such a lease or license may
			 be provided in the form of funds, supplies, equipment, and services for
			 the support of the athletic programs of the Academy.(2)The Secretary may provide support services to the corporation without charge while the corporation
			 conducts its support activities at the Academy.  In this section, the term support services includes the providing of utilities, office furnishings and equipment, communications services,
			 records staging and archiving, audio and video support, and security
			 systems in conjunction with the leasing or licensing of property.  Any
			 such support services may only be provided without any liability of the
			 United States to the corporation.(g)Contracts and cooperative agreementsThe Secretary may enter into contracts and cooperative agreements with the corporation for the
			 purpose of supporting the athletic programs of the Academy. 
			 Notwithstanding section 2304(k) of this title, the Secretary may enter
			 such contracts or cooperative agreements on a sole source basis pursuant
			 to section 2304(c)(5) of this title.  Notwithstanding chapter 63 of title
			 31, a cooperative agreement under this section may be used to acquire
			 property, services, or travel for the direct benefit or use of the Academy
			 athletic programs.(h)Trademarks and	service marks(1)Licensing, marketing, and sponsorship agreementsAn agreement under subsection (g) may, consistent with section 2260 (other than subsection (d)) of
			 this title, authorize the corporation to enter into licensing, marketing,
			 and sponsorship agreements relating to trademarks and service marks
			 identifying the Academy, subject to the approval of the Secretary.(2)LimitationsNo such licensing, marketing, or sponsorship agreement may be entered into if it would reflect
			 unfavorably on the ability of the Department of the Air Force, any of its
			 employees, or any member of the armed forces to carry out any
			 responsibility or duty in a fair and objective manner, or if the Secretary
			 determines that the use of the trademark or service mark would compromise
			 the integrity or appearance of integrity of any program of the Department
			 of the Air Force, or any individual involved in such a program.(i)Retention and use of fundsAny funds received under this section may be retained for use in support of the athletic programs
			 of the Academy and shall remain available until expended..DDefense dependents’ education and military family readiness matters531.Earlier determination of dependent status with respect to transitional compensation for dependents
			 of members separated for dependent abuseSubsection (d)(4) of section 1059 of title 10, United States Code, is amended by striking as of the date on which the individual described in subsection (b) is separated from active duty and inserting as of the date on which the separation action is initiated by a commander of the individual
			 described in subsection (b).532.Authority to employ non-United States citizens as teachers in Department of Defense Overseas
			 Dependents’ School SystemSection 2(2)(A) of the Defense Department Overseas Teachers Pay and Personnel Practices Act (20
			 U.S.C. 901(2)(A)) is amended by inserting or a local national who teaches a host nation language course after who is a citizen of the United States.533.Expansion of the function of the advisory council on dependents’ education to include the domestic
			 dependent elementary and secondary schools(a)Expansion of functionsSubsection (c) of section 1411 of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 929) is
			 amended—(1)in paragraph (1), by inserting , and of the domestic dependent elementary and secondary school system established under section
			 2164 of title 10, United States Code, after of the defense dependents’ education system; and(2)in paragraph (2), by inserting and in the domestic dependent elementary and secondary school system before the comma at the end.(b)Membership of councilSubsection (a)(1)(B) of such section is amended—(1)by inserting and the domestic dependent elementary and secondary schools established under section 2164 of title
			 10, United States Code after the defense dependents’ education system; and(2)by inserting either before such system.EOther matters541.Procedures for judicial review of military personnel decisions relating to correction of military
			 records(a)Availability of judicial review; limitations(1)In generalChapter 79 of title 10, United States Code, is amended by adding at the end the following new
			 section:1560.Judicial review of decisions relating to correction of military records(a)Availability of judicial review(1)In generalPursuant to sections 1346 and 1491 of title 28 and chapter 7 of title 5, any person adversely
			 affected by a records correction final decision may obtain judicial review
			 of the decision in a court with jurisdiction to hear the matter.(2)Records correction final decision definedIn this section, the term records correction final decision means any of the following decisions:(A)A final decision issued by the Secretary concerned pursuant to section 1552 of this title.(B)A final decision issued by the Secretary of a military department or the Secretary of Homeland
			 Security pursuant to section 1034(g) of this title.(C)A final decision issued by the Secretary of Defense pursuant to section 1034(h) of this title.(D)A final decision issued by the Secretary concerned pursuant to section 1554a of this title.(b)Exhaustion of administrative remedies(1)General ruleExcept as provided in paragraphs (3) and (4), judicial review of a matter that could be subject to
			 correction under a provision of law specified in subsection (a)(2) may not
			 be obtained under this section or any other provision of law unless—(A)the petitioner has requested a correction under sections 1552 or 1554a of this title (including
			 such a request in a matter arising under section 1034 of this title); and(B)the Secretary concerned has rendered a final decision denying that correction in whole or in part.(2)Whistleblower casesWhen the final decision of the Secretary concerned is subject to review by the Secretary of Defense
			 under section 1034(h) of this title, the petitioner is not required to
			 seek such review before obtaining judicial review, but if the petitioner
			 seeks such review, judicial review may not be	sought until the earlier of
			 the following occurs:(A)The Secretary of Defense makes a decision in the matter.(B)The period specified in section 1034(h) of this title for the Secretary to make a decision in the
			 matter expires.(3)Class actionsIf judicial review of a records correction final decision is sought, and the petitioner for such
			 judicial review also seeks to bring a class action with respect to a
			 matter for which the petitioner requested a correction under section 1552
			 of this title (including a request in a matter arising under section 1034
			 of this title) and the court issues an order certifying a class in the
			 case, paragraphs (1) and (2) do not apply to any member of the certified
			 class (other than the petitioner) with respect to any matter covered by a
			 claim for which the class is certified.(4)TimelinessParagraph (1) shall not apply if the records correction final decision of the Secretary concerned
			 is not issued by the date that is 18 months after the date on which the
			 petitioner requests a correction.(c)Statutes of limitation(1)Six years from final decisionA records correction final decision (other than in a matter to which paragraph (2) applies) is not
			 subject to judicial review under this section or otherwise subject to
			 review in any court unless petition for such review is filed in a court
			 not later than six years after the date of the records correction final
			 decision.(2)Six years for certain claims that may result in payment of money(A)In a case of a records correction final decision described in subparagraph (B), the records
			 correction final decision (or the portion of such decision described in
			 such subparagraph) is not subject to judicial review under this section or
			 otherwise subject to review in any court unless petition for such review
			 is filed in a court before the end of the six-year period that began on
			 the date of discharge, retirement, release from active duty, or death
			 while on active duty, of the person whose military records are the subject
			 of the correction request.  Such period does not include any time between
			 the date of the filing of the request for correction of military records
			 leading to the records correction final decision and the date of the final
			 decision.(B)Subparagraph (A) applies to a records correction final decision or portion of the decision that
			 involves a denial of a claim that, if relief were to be granted by the
			 court, would support, or result in, the payment of money either under a
			 court order or under a subsequent administrative determination, other than
			 payments made under—(i)chapter 61 of this title to a claimant who prior to such records correction final decision, was not
			 the subject of a decision by a physical evaluation board or by any other
			 board authorized to grant disability payments to the claimant; or(ii)chapter 73 of this title.(d)Habeas corpusThis section does not affect any cause of action arising under chapter 153 of title 28..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:1560. Judicial review of decisions..(b)Effect of denial of request for correction of records when prohibited personnel action alleged(1)Notice of denial; procedures for judicial reviewSubsection (g) of section 1034 of such title is amended by adding at the end the following new
			 paragraph:(7)In any case in which the final decision of the Secretary concerned results in denial, in whole or
			 in part, of any requested correction of the record of the member or former
			 member, the Secretary concerned shall provide the member or former member—(A)a concise written statement of the basis for the decision; and(B)a notification of the availability of judicial review of the decision pursuant to section 1560 of
			 this title and the time period for obtaining such review in accordance
			 with the applicable statute of limitations..(2)Secretary of Defense review; notice of denialSubsection (h) of such section is amended—(A)by inserting (1) before Upon the completion of all; and(B)by adding at the end the following new paragraph:(2)The submittal of a matter to the Secretary of Defense by the member or former member under
			 paragraph (1) must be made within 90 days of the receipt by the member or
			 former member of the final decision of the Secretary of the military
			 department concerned in the matter. In any case in which the final
			 decision of the Secretary of Defense results in denial, in whole or in
			 part, of any requested correction of the record of the member or former
			 member, the Secretary of Defense shall provide the member or former
			 member—(A)a concise written statement of the basis for the decision; and(B)a notification of the availability of judicial review of the decision pursuant to section 1560 of
			 this title and the time period for obtaining such review in accordance
			 with the applicable statute of limitations..(3)Sole basis for judicial reviewSuch section is further amended—(A)by redesignating subsections (i) and (j) as subsections (j) and (k), respectively; and(B)by inserting after subsection (h) the following new subsection (i):(i)Judicial review(1)A decision of the Secretary of Defense under subsection (h) shall be subject to judicial review
			 only as provided in section 1560 of this title.(2)In a case in which review by the Secretary of Defense under subsection (h) was not sought, a
			 decision of the Secretary of a military department under subsection (g)
			 shall be subject to judicial review only as provided in section 1560 of
			 this title.(3)A decision by the Secretary of Homeland Security under subsection (g) shall be subject to judicial
			 review only as provided in section 1560 of this title..(c)Effect of denial of other requests for correction of military recordsSection 1552 of such title is amended by adding at the end the following new subsections:(h)In any case in which the final decision of the Secretary concerned results in denial, in whole or
			 in part, of any requested correction, the Secretary concerned shall
			 provide the claimant—(1)a concise written statement of the basis for the decision; and(2)a notification of the availability of judicial review of the decision pursuant to section 1560 of
			 this title and the time period for obtaining such review in accordance
			 with the applicable statute of limitations.(i)A decision by the Secretary concerned under this section shall be subject to judicial review only
			 as provided in section 1560 of this title..(d)Judicial review of corrections recommended by the physical disability board of reviewSection 1554a of such title is amended—(1)by redesignating subsection (f) as subsection (h); and(2)by inserting after subsection (e) the following new subsections (f) and (g):(f)Record of decision and notificationIn any case in which the final decision of the Secretary concerned results in denial, in whole or
			 in part, of any requested correction of the record of the member or former
			 member, the Secretary shall provide to the member or former member—(1)a concise written statement of the basis for the decision; and(2)a notification of the availability of judicial review of the decision pursuant to section 1560 of
			 this title and the time period for obtaining such review in accordance
			 with the applicable statute of limitations.(g)Judicial reviewA decision by the Secretary concerned under this section shall be subject to judicial review only
			 as provided in section 1560 of this title..(e)Effective date and application(1)In generalThe amendments made by this section shall take effect on January 1, 2016, and shall apply to all
			 final decisions of the Secretary of Defense under section 1034(h) of title
			 10, United States Code, and of the Secretary of a military department and
			 the Secretary of Homeland Security under sections 1034(g), 1552 or 1554a
			 of such title rendered on or after such date.(2)Treatment of existing casesThis section and the amendments made by this section do not affect the authority of any court to
			 exercise jurisdiction over any case that was properly before the court
			 before the effective date specified in paragraph (1).(f)ImplementationThe Secretary of a military department and the Secretary of Homeland Security (in the case of the
			 Coast Guard when it is not operating as a service in the Department of the
			 Navy) may prescribe regulations, and interim guidance before prescribing
			 such regulations, to implement the amendments made by this section.
			 Regulations or interim guidance prescribed by the Secretary of a military
			 department may not take effect until approved by the Secretary of Defense.542.Enhanced role for Department of Justice under Military Lending Act(a)Enforcement by the Attorney GeneralSubsection (f) of section 987 of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:(7)Enforcement by the attorney general(A)In generalThe Attorney General may commence a civil action in any appropriate district court of the United
			 States against any person who—(i)engages in a pattern or practice of violating this section; or(ii)engages in a violation of this section that raises an issue of general public importance.(B)ReliefIn a civil action commenced under subparagraph (A), the court—(i)may grant any appropriate equitable or declaratory relief with respect to the violation of this
			 section;(ii)may award all other appropriate relief, including monetary damages, to any person aggrieved by the
			 violation; and(iii)may, to vindicate the public interest, assess a civil penalty—(I)in an amount not exceeding $110,000 for a first violation; and(II)in an amount not exceeding $220,000 for any subsequent violation.(C)InterventionUpon timely application, a person aggrieved by a violation of this section with respect to which
			 the civil action is commenced may intervene in such action, and may obtain
			 such appropriate relief as the person could obtain in a civil action under
			 paragraph (5) with respect to that violation, along with costs and a
			 reasonable attorney fee.(D)Issuance and service of civil investigative demandsWhenever the Attorney General, or a designee, has reason to believe that any person may be in
			 possession, custody, or control of any documentary material relevant to an
			 investigation under this section, the Attorney General, or a designee,
			 may, before commencing a civil action under subparagraph (A), issue in
			 writing and cause to be served upon such person, a civil investigative
			 demand requiring—(i)the production of such documentary material for inspection and copying;(ii)that the custodian of such documentary material answer in writing written questions with respect to
			 such documentary material; or(iii)the production of any combination of such documentary material or answers.(E)Relationship to false claims actThe statutory provisions governing the authority to issue, use, and enforce civil investigative
			 demands under section 3733 of title 31 (known as the False Claims Act) shall govern the authority to issue, use, and enforce civil investigative demands under
			 subparagraph (D), except that—(i)any reference in that section to false claims law investigators or investigations shall be applied
			 for purposes of  subparagraph (D) as referring to investigators or
			 investigations under this section;(ii)any reference in that section to interrogatories shall be applied for purposes of  subparagraph (D)
			 as referring to written questions and answers to such need not be under
			 oath;(iii)the statutory definitions for purposes of that section relating to false claims law shall not apply; and(iv)provisions of that section relating to qui tam relators shall not apply..(b)Consultation with Department of JusticeSubsection (h)(3) of such section is amended by adding at the end the following new subparagraph:(H)The Department of Justice..543.Enforcement of rights under chapter 43 of title 38, United States Code, with respect to a State or
			 private employer(a)Action for relief(1)Initiation of actionsParagraph (1) of subsection (a) of section 4323 of title 38, United States Code, is amended by
			 striking the third sentence and inserting the following new sentences: If the Attorney General is reasonably satisfied that the person on whose behalf the complaint is
			 referred is entitled to the rights or benefits sought, the Attorney
			 General may commence an action for relief under this chapter. The person
			 on whose behalf the complaint is referred may, upon timely application,
			 intervene in such action and may obtain such appropriate relief as
			 provided in subsections (d) and (e)..(2)Attorney general notice to servicemember of decisionParagraph (2) of such subsection is amended to read as follows:(2)(A)Not later than 60 days after the date the Attorney General receives a referral under paragraph (1),
			 the Attorney General shall transmit, in writing, to the person on whose
			 behalf the complaint is submitted—(i)if the Attorney General has made a decision about whether the United States will commence an action
			 for relief under paragraph (1) relating to the complaint of the person,
			 notice of the decision; and(ii)if the Attorney General has not made such a decision, notice of when the Attorney General expects
			 to make such a decision.(B)If the Attorney General notifies a person of when the Attorney General expects to make a decision
			 under subparagraph (A)(ii), the Attorney General shall, not later than 30
			 days after the date on which the Attorney General makes such decision,
			 notify, in writing, the person of such decision..(3)Pattern or practice casesSuch subsection is further amended—(A)by redesignating paragraph (3) as paragraph (4); and(B)by inserting after paragraph (2) (as amended by paragraph (2) of this subsection) the following new
			 paragraph (3):(3)Whenever the Attorney General has reasonable cause to believe that a State (as an employer) or a
			 private employer is engaged in a pattern or practice of resistance to the
			 full enjoyment of any of the rights or benefits secured by this chapter,
			 the Attorney General may commence an action under this chapter..(4)Actions by private personsSubparagraph (C) of paragraph (4) of such subsection, as redesignated by paragraph (3)(A), is
			 amended by striking refused and all that follows and inserting  notified by the Department of Justice that the Attorney General does not intend to bring a civil
			 action..(b)Sovereign immunityParagraph (2) of subsection (b) of section 4323 of such title is amended to read as follows:(2)(A)In the case of an action against a State (as an employer), any instrumentality of a State, or any
			 officer or employee of a State or instrumentality of a State acting in
			 that officer or employee’s official capacity, by any person, the action
			 may be brought in the appropriate district court of the United States or
			 in a State court of competent jurisdiction, and the State, instrumentality
			 of the State, or officer or employee of the State or instrumentality
			 acting in that officer or employee’s official capacity shall not be immune
			 under the Eleventh Amendment of the Constitution, or under any other
			 doctrine of sovereign immunity, from such action.(B)(i)No State, instrumentality of such State, or officer or employee of such State or instrumentality of
			 such State, acting in that officer or employee’s official capacity, that
			 receives or uses Federal financial assistance for a program or activity
			 shall be immune, under the Eleventh Amendment of the Constitution or under
			 any other doctrine of sovereign immunity, from suit in Federal or State
			 court by any person for any violation under this chapter related to such
			 program or activity.(ii)In an action against a State brought pursuant to subsection (a), a court may award the remedies
			 (including remedies both at law and in equity) that are available under
			 subsections (d) and (e)..(c)Venue for cases against private employersSubsection (c)(2) of such section is amended by striking United States district court for any district in which the private employer of the person maintains
			 a place of business. and insertingUnited States district court for—(A)any district in which the employer maintains a place of business;(B)any district in which a substantial part of the events or omissions giving rise to the claim
			 occurred; or(C)if there is no district in which an action may otherwise be brought as provided in subparagraph (A)
			 or (B), any district in which the employer is subject to the court’s
			 personal jurisdiction with respect to such action..(d)Compensatory and punitive damagesSubsection (d)(1) of such section is amended by striking subparagraph (C) and inserting the
			 following new subparagraphs:(C)The court may require the employer to pay the person compensatory damages suffered by reason of
			 such employer’s failure to comply with the provisions of this chapter.(D)The court may require the employer (other than a government, government agency, or political
			 subdivision) to pay the person punitive damages if the court determines
			 that the employer failed to comply with the provisions of this chapter
			 with reckless indifference to the federally protected rights of the
			 person.(E)The sum of the amount of compensatory damages awarded under this section and the amount of punitive
			 damages awarded under this section, may not exceed, for each person the
			 following:(i)In the case of an employer who has more than 14 and fewer than 101 employees in each of 20 or more
			 calendar weeks in the current or preceding calendar year, $50,000.(ii)In the case of an employer who has more than 100 and fewer than 201 employees in each of 20 or more
			 calendar weeks in the current or preceding calendar year, $100,000.(iii)In the case of an employer who has more than 200 and fewer than 501 employees in each of 20 or more
			 calendar weeks in the current or preceding calendar year, $200,000.(iv)In the case of an employer who has more than 500 employees in each of 20 or more calendar weeks in
			 the current or preceding calendar year, $300,000..(e)StandingSubsection (f) of such section is amended—(1)by inserting by the United States or after may be initiated only; and(2)by striking or by the United States under subsection (a)(1).(f)Attorney fees and other litigation expensesSubsection (h)(2) of such section is amended by  striking subsection (a)(2) and inserting subsection (a)(1) or subsection (a)(4).(g)Pension contribution calculationsSubsection (b) of section 4318 of such title is amended—(1)in paragraph (3)(B), by striking on the basis of and all that follows and inserting on the basis specified in paragraph (4).; and(2)by adding at the end the following new paragraph:(4)The basis for a computation under paragraph (3) to which subparagraph (B) of that paragraph applies
			 is as follows:(A)If the period of service described in subsection (a)(2)(B) is one year or less, the computation
			 shall be made on the basis of the employee’s average rate of compensation
			 during the 12-month period immediately preceding such period or, if
			 shorter, the period of employment immediately preceding such period.(B)If the period of such service is more than one year, the computation shall be made on the basis of
			 the average rate of compensation during such period of service of
			 employees of that employer who are similarly situated to the servicemember
			 in terms of having similar seniority, status, and pay..(h)Disability discovered after employee resumes employmentSubsection (a)(3) of section 4313 of such title is amended  by inserting including a disability that is brought to the employer’s attention within five years after the
			 person resumes employment, after during, such service,.(i)Burden of identifying proper reemployment positionsSection 4313 of such title is further amended by adding at the end the following new subsection:(c)For purposes of this section, the employer shall have the burden of identifying the appropriate
			 reemployment positions..(j)Civil investigative demandsSection 4323 of such title is further amended by adding at the end the following new subsection:(j)Issuance and service of civil investigative demands by attorney general(1)Whenever the Attorney General has reason to believe that any person may be in possession, custody,
			 or control of any documentary material relevant to an investigation under
			 this chapter, the Attorney General may, before commencing a civil action
			 under subsection (a), issue in writing and cause to be served upon such
			 person, a civil investigative demand requiring—(A)the production of such documentary material for inspection and copying;(B)that the custodian of such documentary material answer in writing written questions with respect to
			 such documentary material; or(C)the production of any combination of such documentary material or answers.(2)The provisions governing the authority to issue, use, and enforce civil investigative demands under
			 section 3733 of title 31 (known as the False Claims Act) shall govern the authority to issue, use, and enforce civil investigative demands under paragraph
			 (1), except that for purposes of that paragraph—(A)a reference in that section to false claims law investigators or investigations shall be applied as
			 referring to investigators or investigations under this chapter;(B)a reference to interrogatories shall be applied as referring  to written questions, and answers to
			 such need not be under oath;(C)the statutory definitions for purposes of that section relating to false claims law shall not apply; and(D)provisions of that section relating to qui tam relators shall not apply..544.Modification of criteria for eligibility for naturalization through service in the armed forcesSection 328(a) of the Immigration and Nationality Act (8 U.S.C. 1439(a)) is amended—(1)by inserting (1) after (a); and(2)by adding at the end the following new paragraph:(2)(A)In addition to the authorities provided in paragraph (1), a qualifying noncitizen United States
			 veteran may be naturalized without having been lawfully admitted to the
			 United States for permanent residence if the person’s application for
			 naturalization is filed while the applicant is serving in the armed forces
			 of the United States or within six months after the termination of such
			 service.(B)For purposes of subparagraph (A), a qualifying noncitizen United States veteran is a person—(i)who has served in the armed forces of the United States as described in subparagraph (C); and(ii)whose enlistment in the armed forces—(I)was lawful under section 504(b) of title 10, United States Code; and(II)was not procured by a knowingly false representation or by deliberate concealment as to the
			 person’s qualifications for that enlistment.(C)A person’s service in the armed forces of the United States is described in this subparagraph if—(i)the person served honorably in the armed forces for a period or periods aggregating one year, any
			 part of which was served after the date of the enactment of this
			 paragraph; and(ii)in the case of a person who has been separated from such service, the person was never separated
			 except under honorable conditions..
		VICOMPENSATION AND OTHER PERSONNEL BENEFITSAPay and Allowances601.Fiscal year 2015 increase in military basic pay(a)Waiver of Section 1009 adjustmentThe adjustment to become effective during fiscal year 2015 required by section 1009 of title 37,
			 United States Code, in the rates of monthly basic pay authorized members
			 of the uniformed services shall not be made.(b)Increase in basic payEffective on January 1, 2015, the rates of monthly basic pay for members of the uniformed services
			 are increased by 1 percent for enlisted member pay grades, warrant officer
			 pay grades, and commissioned officer pay grades below pay grade O–7.(c)Application of Executive Schedule Level II ceiling on payable rates for general and flag officersSection 203(a)(2) of title 37, United States Code, shall be applied for rates of basic pay payable
			 for commissioned officers in pay grades O–7 through O–10 during calendar
			 year 2015 by using the rate of pay for level II of the Executive Schedule
			 in effect during 2014.602.Inclusion of Chief of the National Guard Bureau and senior enlisted advisor to the Chief of the
			 National Guard Bureau among senior members of the armed forces for
			 purposes of pay and allowances(a)Basic pay rate equal treatment of Chief of the National Guard Bureau and Senior Enlisted Advisor to
			 the Chief of the National Guard Bureau(1)Chief of the National Guard BureauThe rate of basic pay for an officer while serving as the Chief of the National Guard Bureau shall
			 be the same as the rate of basic pay for the officers specified in
			 Footnote 2 of the table entitled commissioned officers in section 601(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law
			 108–136; 37 U.S.C. 1009 note), regardless of cumulative years of service
			 computed under section 205 of title 37, United States Code.(2)Senior Enlisted Advisor to the Chief of the National Guard Bureau(A)Subsection (a)(1) of section 685 of the National Defense Authorization Act for Fiscal Year 2006 (37
			 U.S.C. 205 note) is amended by inserting or as Senior Enlisted Advisor to the Chief of the National Guard Bureau after Chairman of the Joint Chiefs of Staff.(B)The heading of such section is amended by inserting and for the chief of the national guard bureau after chairman of the joint chiefs of staff.(C)The amendment made by subparagraph (A) shall apply to the individual who on the date of the
			 enactment of this Act is serving as Senior Enlisted Advisor to the Chief
			 of the National Guard Bureau effective as of the date on which the
			 assignment of that individual to that position began.(b)Pay during terminal leave and while hospitalizedSection 210 of title 37, United States Code, is amended—(1)in subsection (a), by inserting or the senior enlisted advisor to the Chairman of the Joint Chiefs of Staff or the Chief of the
			 National Guard Bureau after that armed force; and(2)in subsection (c), by striking paragraph (6).(c)Personal money allowanceSection 414 of title 37, United States Code, is amended—(1)in subsection (a)(5)—(A)by striking or before Commandant of the Coast Guard; and(B)by inserting , or Chief of the National Guard Bureau after Commandant of the Coast Guard; and(2)in subsection (c)—(A)by striking or before the Senior Enlisted Advisor to the Chairman of the Joint Chiefs of Staff; and(B)by inserting , or the Senior Enlisted Advisor to the Chief of the National Guard Bureau after Chiefs of Staff.(d)Retired base paySection 1406(i) of title 10, United States Code, is amended—(1)in the subsection heading, by inserting chief of the national guard bureau, after chiefs of service,;(2)in paragraph (1)—(A)by inserting the Chief of the National Guard Bureau, after Chief of Service,; and(B)by inserting or the senior enlisted advisor to the Chairman of the Joint Chiefs of Staff or the Chief of the
			 National Guard Bureau after of an armed force; and(3)in paragraph (3), by striking clause (vi) of subparagraph (B).603.Revision to method of computation of basic allowance for housingParagraph (3) of section 403(b) of title 37, United States Code, is amended to read as follows:(3)(A)The monthly amount of the basic allowance for housing for an area of the United States for a member
			 of a uniformed service shall be the amount equal to the difference
			 between—(i)the amount of the monthly cost of adequate housing in that area, as determined by the Secretary of
			 Defense, for members of the uniformed services serving in the same pay
			 grade and with the same dependency status as the member; and(ii)the amount equal to a specified percentage (determined under subparagraph (B)) of the national
			 average monthly cost of adequate housing in the United States, as
			 determined by the Secretary, for members of the uniformed services serving
			 in the same pay grade and with the same dependency status as the member.(B)The percentage to be used for purposes of subparagraph (A)(ii) shall be determined by the Secretary
			 of Defense and may not exceed 5 percent..BBonuses and Special and Incentive Pays611.One-year extension of certain expiring bonus and special pay authorities(a)Authorities relating to Reserve ForcesThe following sections of title 37, United States Code, are amended by striking “December 31, 2014”
			 and inserting “December 31, 2015”:(1)Section 308b(g), relating to Selected Reserve reenlistment bonus.(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus.(3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority
			 units.(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service.(5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior
			 service.(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with
			 prior service.(7)Section 910(g), relating to income replacement payments for reserve component members experiencing
			 extended and frequent mobilization for active duty service.(b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015:(1)Section 2130a(a)(1), relating to nurse officer candidate accession program.(2)Section 16302(d), relating to repayment of education loans for certain health professionals who
			 serve in the Selected Reserve.(c)Title 37 authorities relating to health care professionalsThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015:(1)Section 302c–1(f), relating to accession and retention bonuses for psychologists.(2)Section 302d(a)(1), relating to accession bonus for registered nurses.(3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists.(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically
			 short wartime specialties.(5)Section 302h(a)(1), relating to accession bonus for dental officers.(6)Section 302j(a), relating to accession bonus for pharmacy officers.(7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime
			 specialties.(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short
			 wartime specialties.(d)Authorities relating to nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015:(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active
			 service.(2)Section 312b(c), relating to nuclear career accession bonus.(3)Section 312c(d), relating to nuclear career annual incentive bonus.(e)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015:(1)Section 331(h), relating to general bonus authority for enlisted members.(2)Section 332(g), relating to general bonus authority for officers.(3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers.(4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers.(5)Section 335(k), relating to bonus and incentive pay authorities for officers in health professions.(6)Section 351(h), relating to hazardous duty pay.(7)Section 352(g), relating to assignment pay or special duty pay.(8)Section 353(i), relating to skill incentive pay or proficiency bonus.(9)Section 355(h), relating to retention incentives for members qualified in critical military skills
			 or assigned to high priority units.(f)Other title 37 bonus and special pay authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015:(1)Section 301b(a), relating to aviation officer retention bonus.(2)Section 307a(g), relating to assignment incentive pay.(3)Section 308(g), relating to reenlistment bonus for active members.(4)Section 309(e), relating to enlistment bonus.(5)Section 324(g), relating to accession bonus for new officers in critical skills.(6)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to
			 ease personnel shortage.(7)Section 327(h), relating to incentive bonus for transfer between the armed forces.(8)Section 330(f), relating to accession bonus for officer candidates.(9)Section 403(b)(7)(E), relating to basic allowance for housing.CTravel and Transportation Allowances621.Authority to require employees of the Department of Defense and members of the Army, Navy, Air
			 Force, and Marine Corps to occupy quarters on a rental basis while
			 performing official travel(a)AuthoritySubsection (e) of section 5911 of title 5, United States Code, is amended—(1)by striking The head and inserting (1) Except as provided in paragraph (2), the head; and(2)by adding at the end the following new paragraph:(2)(A)The Secretary of Defense may require an employee of the Department of Defense or a member of the
			 uniformed services under the Secretary’s jurisdiction performing duty on
			 official travel to occupy adequate quarters on a rental basis when
			 available.(B)A requirement under subparagraph (A) with respect to an employee of the Department of Defense may
			 not be construed to be subject to negotiation under chapter 71 of this
			 title..(b)Definition of quartersSubsection (a)(5) of such section is amended by inserting or commercial lodging arranged through a Government lodging program after leased by the Government.622.Single standard mileage reimbursement rate for privately owned automobiles of Government employees
			 and members of the uniformed services(a)Incorporation of IRS rate as single standard mileage rate applicable to automobilesSection 5704(a)(1) of title 5, United States Code, is amended by striking established by the Administrator shall not exceed in the last sentence and inserting shall be.(b)Establishment of mileage reimbursement rates(1)Elimination of automobiles from periodic investigations of cost of travelParagraph (1)(A) of section 5707(b) of such title is amended—(A)by striking , in consultation with the Secretary of Transportation, the Secretary of Defense, and
			 representatives of organizations of employees of the Government,; and(B)by striking vehicles to and inserting airplanes and privately owned motorcycles by.(2)Reimbursement rate for automobilesParagraph (2)(A)(i) of such section is amended by striking prescribe a mileage reimbursement rate which reflects the current costs as determined by the
			 Administrator of operating privately owned automobiles, and which shall
			 not exceed, and inserting provide that the mileage reimbursement rate for privately owned automobiles,.VIIHEALTHCARE PROVISIONSATRICARE and Other Health Care Benefits701.Consolidated TRICARE health plan(a)Freedom of choice for TRICARE points of serviceChapter 55 of title 10, United States Code, is amended by inserting after section 1073b the
			 following new section:1073c.TRICARE program: freedom of choice for points of service(a)Freedom of choiceA covered beneficiary may choose to receive care from any of the points of service specified in
			 subsection (b), subject to availability.(b)Points of serviceThe TRICARE program has three points of service through which medical and dental care and health
			 benefits are provided, as follows:(1)Facilities of the uniformed services.(2)Entities with which the Secretary of Defense has contracted for the delivery of health care under
			 this chapter.(3)Entities other than those described in paragraphs (1) and (2)..(b)TRICARE cost-Sharing requirementsSuch chapter is further amended by inserting after section 1074m the following new section:1075.TRICARE program: cost-sharing requirements(a)In generalThis section establishes cost-sharing requirements for beneficiaries under the TRICARE program.(b)Beneficiaries for cost-Sharing purposes(1)Beneficiary categoriesThe beneficiary categories for purposes of cost-sharing requirements under the TRICARE program are
			 as follows:(A)Category 1: Active-duty membersCategory 1 consists of beneficiaries who are covered by section 1074(a) of this title.(B)Category 2: Members of the selected reserve; Dependents of active-duty membersCategory 2 consists of beneficiaries who are covered by section 1076d or 1079 of this title.(C)Category 3: Disability retirees & family members; family members of persons dying on active dutyCategory 3 consists of beneficiaries (other than Category 5 beneficiaries) who are—(i)covered by section 1086(c)(1) of this title by reason of being retired under chapter 61 of this
			 title or being a dependent of such a member; or(ii)covered by section 1086(c)(2) of this title.(D)Category 4: Other retirees & family membersCategory 4 consists of beneficiaries covered by section 1086(c) of this title other than Category 3
			 beneficiaries and Category 5 beneficiaries.(E)Category 5: Medicare-eligible beneficiariesCategory 5 consists of beneficiaries who are described in section 1086(d)(2) of this title.(2)Junior enlisted beneficiariesA beneficiary is a junior enlisted beneficiary if the beneficiary is—(A)a Category 2 beneficiary who is a dependent of a member in pay grade E–1 through E–4;(B)a Category 2 beneficiary who is a member of the Selected Reserve of the Ready Reserve in pay grade
			 E–1 through E–4;(C)a Category 3 beneficiary who retired under chapter 61 of this title in pay grade E–1 through E–4 or
			 who is a dependent of such a member; or(D)a Category 3 beneficiary who is covered by section 1086(c)(2) of this title by reason of being a
			 dependent of a member who was in pay grade E–1 through E–4 at the time of
			 death.(c)Inapplicability of cost-Sharing requirements to certain beneficiaries and categories of care(1)Category 1 beneficiariesThere are no cost-sharing requirements under this section for Category 1 beneficiaries.(2)Category 5 beneficiariesCost sharing under this section does not apply to a Category 5 beneficiary for care covered by
			 section 1086(d)(3) of this title, except that the catastrophic cap under
			 subsection (g)(3) does apply to such care.  For care provided to a
			 Category 5 beneficiary that is not covered by such section, the
			 cost-sharing requirements applicable to Category 4 beneficiaries under
			 this section apply, except that the enrollment fee under subsection (e)
			 does not apply.(3)Extended health-care servicesCost sharing under this section does not apply to extended health care services under section
			 1079(d) and (e) of this title.(4)Other programsThis section does not apply to premiums established under this chapter under sections other than
			 1079 and 1086. For a program under this chapter for which such a premium
			 applies, the enrollment fee under subsection (e) does not apply.(d)Special rules(1)Pharmacy Benefits ProgramRequired copayments for services under the Pharmacy Benefits Program are set forth in section 1074g
			 of this title.  The enrollment fee, deductible, and catastrophic cap under
			 this section apply to the Pharmacy Benefits Program under that section.(2)Calendar year enrollment periodEnrollment fees, deductible amounts, and catastrophic caps under this section are on a
			 calendar-year basis.(3)Crediting of amounts receivedAmounts received under this section for care provided by a facility of the uniformed services shall
			 be deposited to the credit of the appropriation supporting the maintenance
			 and operation of that facility.(e)Annual enrollment fee for Category 4 beneficiaries(1)RequirementAs a condition of eligibility for the TRICARE program in any year (including care in facilities of
			 the uniformed services and pharmacy benefits under section 1074g of this
			 title), a Category 4 beneficiary shall pay an enrollment fee for that
			 year.(2)AmountThe amount of such fee for any year is the baseline amount as adjusted under subsection (j). The
			 baseline amount is the amount that would have been charged for enrollment
			 in TRICARE Prime during fiscal year 2016 under section 1097 of this title
			 on the day before the effective date of this section.(f)Annual deductible(1)RequirementFor a Category 2, 3, or 4 beneficiary, the cost-sharing requirements applicable under this section
			 include an annual deductible of the charges for care received under the
			 TRICARE program during a year.(2)ExclusionAny charge paid with respect to care provided in a facility of the uniformed services shall not be
			 applied to the annual deductible.(3)AmountThe amount of the annual deductible for a beneficiary is the following:(A)$150 per person, with a maximum of $300 per family group of two or more persons, for a junior
			 enlisted beneficiary.(B)$300 per person, with a maximum of $600 per family group of two or more persons, for all other
			 beneficiaries subject to this subsection.(g)Catastrophic cap(1)RequirementThe total amount of cost sharing required to be paid by a beneficiary under the TRICARE program for
			 a year is limited to a maximum amount, referred to as a catastrophic cap.(2)ExclusionAn enrollment fee paid under subsection (e) shall not be counted toward the catastrophic cap.(3)AmountThe catastrophic cap has been reached for a beneficiary during a year if the total amount of cost
			 sharing requirements (other than an enrollment fee paid under subsection
			 (e)) incurred under the TRICARE program by all beneficiaries in the
			 beneficiary’s family group during that year is the following:(A)For a Category 2 or 3 beneficiary, $1,500 for health care provided by network providers or $2,500
			 for all health care.(B)For a Category 4 beneficiary, $3,000 for health care provided by military treatment facilities and
			 network providers or $5,000 for all health care.(h)Outpatient cost sharing(1)In generalA Category 2, 3, or 4 beneficiary shall be subject to cost-sharing for outpatient care in
			 accordance with the amounts and percentages under the following table, as
			 such amounts are adjusted under subsection (j):ServicesTRICARE  Network Providers andFacilities of the Uniformed Services (FUS)Out-of-Network ProvidersJunior Enlisted BeneficiariesCategory 2 and 3 Beneficiaries (other than Junior Enlisted Beneficiaries)Category 4 BeneficiariesCategory 2 and 3 BeneficiariesCategory 4 Beneficiariesa No cost for clinical preventive services as selected consistent with the Patient Protection and
			 Affordable Care Act.b Percentage of TRICARE maximum allowable charge after deductible is met.Note: FUS—facility of the uniformed services; PT—physical therapy; OT—occupational therapy;
			 DME—durable medical equipment.Clinical preventive services a  $0  $0  $0$0$0Primary care visit$0 FUS visit;$10 network visit$0 FUS visit;$15 network visit$10 FUS visit;$20 network visit20% b25% bSpecialty care visit (including PT, OT, speech)$0 FUS visit or network  behavioral health group visit;$20 network visit$0 FUS visit or network  behavioral health group visit;$25 network visit$20 FUS visit or network  behavioral health group visit;$30 network visit20% b25% bUrgent care center$0 FUS visit;$25 network visit$0 FUS visit;$40 network visit$30 FUS visit;$50 network visit20% b25% bEmergency department$0 FUS visit;$30 network visit$0 FUS visit;$50 network visit$50 FUS visit;$75 network visit20% b25% bAmbulance$10 trip, FUS or network $15 trip, FUS or network$20 trip, FUS or network20% b25% bDME, prosthetics, or­thot­ics, and supplies10% of negotiated network fee10% of negotiated network fee20% of FUS cost or network negotiated fee20% b25% bAmbulatory surgery$0 FUS;$25 network$0 FUS;$50 network$50 FUS;$100 network20% b25% b(2)Special rule for Category 2 beneficiaries in remote locationsIn the case of a Category 2 beneficiary who resides with the active-duty member from whom such
			 beneficiary’s eligibility is derived at a duty location remote from an
			 area in which services are provided by a network provider, network cost
			 sharing amounts under the table in paragraph (2) apply, notwithstanding
			 that care was provided by an out-of-network provider.(i)Inpatient cost sharingA Category 2, 3, or 4 beneficiary shall be subject to cost sharing for inpatient  care in
			 accordance with the amounts and percentages under the following table, as
			 such amounts are adjusted under subsection (j):ServicesTRICARE  Network Providers andFacilities of the Uniformed Services (FUS)Out-of-Network ProvidersJunior Enlisted BeneficiariesCategory 2 and 3 Beneficiaries (other than Junior Enlisted Beneficiaries)Category 4 BeneficiariesJunior Enlisted BeneficiariesCategory 2 and 3 Beneficiaries (other than Junior Enlisted Beneficiaries)Category 4 Beneficiariesa Percentage of TRICARE maximum allowable charge after deductible is met.b Inpatient skilled nursing/rehabilitation is generally not offered in MTFs for anyone other than
			 service members.Hospitalization$17.35 FUS per day;$50 network per admission$17.35 FUS per day;$80 network per admission$17.35 FUS per day;$200 network per admission20% a20% a 25%aInpatient skilled nursing/rehabilitation b$17 network per day$25 network per day $25 per day$25 per day$35 per day$250 per day or 20% a of billed charges for institutional services, whichever is less, plus 20% for separately billed services(j)Annual adjustment to certain cost-Sharing amounts(1)AdjustmentFor any year after 2016, the dollar amounts specified in paragraph (2) shall be equal to such
			 dollar amounts increased by the percentage by which retired pay has been
			 increased under section 1401a(b)(2) of this title since 2016, rounded to
			 the next lower multiple of $1.(2)Amounts subject to adjustmentParagraph (1) applies to the following:(A)The amount of the enrollment fee in effect under subsection (e).(B)Each deductible amount in effect under subsection (f).(C)Each catastrophic cap amount in effect under subsection (g).(D)Each amount in effect under subsection (h) for outpatient care.(E)Each amount in effect under subsection (i) for inpatient care.(k)Regulations(1)In generalThe Secretary of Defense, after consultation with the other administering Secretaries, shall
			 prescribe regulations to carry out this section.(2)Matters to be includedThe regulations prescribed under paragraph (1) shall include the following:(A)Provisions to ensure, to the extent practicable, the availability of network providers to at least
			 85 percent of beneficiaries for whom the TRICARE program provides primary
			 health benefits.(B)Provisions for an annual open season enrollment period and for enrollment modifications under
			 appropriate circumstances.(C)Priorities for access to care in facilities of the uniformed services and other standards to ensure
			 timely access to care.(3)Additional mattersThose regulations may provide for TRICARE eligibility and alternate cost sharing for beneficiaries
			 who are Category 2, 3, 4, or 5 beneficiaries who have other health
			 insurance that provides primary health benefits.(4)Authority for additional provisions for effective and efficient administrationThose regulations may include such other provisions as the Secretary determines appropriate for the
			 effective and efficient administration of the TRICARE program, including
			 any matter not specifically addressed in this chapter or any other law.(l)DefinitionsIn this section:(1)The term network provider means a health care provider referred to in section 1073c(b)(2) of this title.(2)The term out-of-network provider means a health care provider referred to in section 1073c(b)(3) of this title..(c)Transition rules for last quarter of calendar year 2015With respect to cost sharing requirements applicable under sections 1079, 1086, or 1097 of title
			 10, United States Code, to a covered beneficiary under such sections
			 during the period October 1, 2015, through December 31, 2015:(1)Any enrollment fee shall be one-fourth of the amount in effect during fiscal year 2015.(2)Any deductible amount applicable during fiscal year 2015 shall apply for the 15-month period of
			 October 1, 2014, through December 31, 2015.(3)Any catastrophic cap applicable during fiscal year 2015 shall apply for the 15-month period of
			 October 1, 2014, through December 31, 2015.(d)Repeal of superseded authoritiesThe following provisions of law are repealed:(1)Section 1078 of title 10, United States Code.(2)Section 1097a of title 10, United States Code.(3)Section 1099 of title 10, United States Code.(4)Section 731 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10
			 U.S.C. 1073 note).(e)Conforming amendments to Title 10, United States CodeTitle 10, United States Code is amended as follows:(1)Section 1072 is amended by striking paragraph (7) and inserting the following:(7)The term TRICARE program means the various programs carried out by the Secretary of Defense under this chapter and any
			 other provision of law providing for the furnishing of medical and dental
			 care and health benefits to members and former members of the uniformed
			 services and their dependents..(2)Section 1074(c)(2) is amended by striking the managed care option of the TRICARE program known as TRICARE Prime and inserting the TRICARE program.(3)Section 1076d is amended by striking TRICARE Standard each place it appears (including in the heading of such section) and inserting TRICARE Reserve Select.(4)Section 1076e is amended by striking TRICARE Standard each place it appears (including in the heading of such section) and inserting TRICARE Retired Reserve.(5)Section 1076e is further amended by striking TRICARE Retired Reserve Coverage at age 60 (as inserted by paragraph (4)) and inserting TRICARE coverage at age 60.(6)Section 1079 is amended—(A)in subsection (b), by striking “of the following amounts:” and all that follows and inserting “of
			 amounts as provided under section 1075 of this title.”;  and(B)by striking subsections (c), (g) and (p).(7)Section 1079a is amended—(A)by striking CHAMPUS in the heading and inserting TRICARE program; and(B)by striking the Civilian Health and Medical Program of the Uniformed Services and inserting the TRICARE program.(8)Section 1086(b) is amended by striking contain the following and all that follows and inserting include provisions for payment by the patient as provided under section 1075 of this title..(9)Section 1097(e) is amended to read as follows:(e)Charges for health careSection 1075 of this title applies to health care services under this section..(f)Other conforming amendments(1)Section 721 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10
			 U.S.C. 1073 note) is amended—(A)in paragraph (7), by striking the health plan known as the TRICARE PRIME option under; and(B)in paragraph (9), by striking all that follows The term TRICARE program and inserting	has the meaning given that term in section 1072(7) of title 10, United States Code..(2)Section 723(a) of such Act (Public Law 104–201; 10 U.S.C. 1073 note) is amended by striking section 731 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10
			 U.S.C. 1073 note) and inserting section 1075 of title 10, United States Code.(3)Section 706 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113
			 Stat. 684) is amended—(A)in subsection (c), by striking Prime Remote; and(B)in subsection (d), by striking the TRICARE Standard plan and inserting the TRICARE program.(g)Clerical amendmentsThe table of sections at the beginning of chapter 55 of title 10, United States Code, is amended—(1)by inserting after the item relating to section 1073b the following new item:1073c. TRICARE program; freedom of choice for points of service.;(2)by inserting after the item relating to section 1074m the following new item:1075. TRICARE program; cost-sharing requirements.;(3)in the item relating to section 1076d, by striking TRICARE Standard and inserting TRICARE Reserve Select;(4)in the item relating to section 1076e, by striking TRICARE Standard and inserting TRICARE Retired Reserve;(5)in the item relating to section 1079a, by striking CHAMPUS and inserting TRICARE program; and(6)by striking the items relating to sections 1078, 1097a, and 1099.(h)Effective dates(1)In generalExcept as provided in paragraph (2), this section and the amendments made by the section shall take
			 effect on January 1, 2016.(2)Transition rulesSubsection (c) shall take effect on October 1, 2015.702.Revisions to cost sharing requirements for TRICARE for life and the pharmacy benefits program(a)TRICARE for life enrollment feesSection 1086(d)(3) of title 10, United States Code, is amended by adding at the end the following
			 new subparagraph:(D)(i)Beginning January 1, 2015, a person described in paragraph (2) (except as provided in clauses (vi)
			 and (vii)), shall pay an annual enrollment fee as a condition of
			 eligibility for health care benefits under this section. Such enrollment
			 fee shall be an amount (rounded to the nearest dollar) equal to the
			 applicable percentage (specified in clause (ii)) of the annual retired pay
			 of the member or former member upon whom the covered beneficiary’s
			 eligibility is based, except that the amount of such enrollment fee shall
			 not be in excess of the applicable maximum enrollment fee (specified in
			 clause (iii)).(ii)The applicable percentage of retired pay shall be determined in accordance with the following
			 table:For:The applicable percentage for  a family group of two or more persons is:The applicable percentage for an individual is:20150.50%0.25%20161.00%0.50%20171.50%0.75%2018 and after 2.00%1.00%.(iii)For any year 2015 through 2018, the applicable maximum enrollment fees for a family group of two or
			 more persons shall be determined in accordance with the following table:For:The applicable maximum enrollment fee for a family group whose eligibility is based upon a member or former member of  retired grade O–7 or above is:The applicable maximum enrollment fee for a family group whose eligibility is based upon a member or former member of retired grade O–6 or below is:2015$200$1502016$400$3002017$600$4502018$800$600.(iv)For any year after 2018, the applicable maximum enrollment fee shall be equal to the maximum
			 enrollment fee for the previous year increased by the percentage by which
			 retired pay is increased under section 1401a(b)(2) of this title for such
			 year.(v)The applicable maximum enrollment fee for an individual shall be one-half the corresponding maximum
			 fee for a family group of two or more persons (as determined under clauses
			 (iii) and (iv)).(vi)Clause (i) shall not apply to a dependent of a member of the uniformed services who dies while on
			 active duty, a member retired under chapter 61 of this title, or a
			 dependent of such a member.(vii)Clause (i) also shall not apply to a person who, prior to the date of the enactment of this
			 subparagraph, met the conditions described in paragraph (2)(A) and (B)..(b)TRICARE pharmacy program requirements(1)Availability of pharmaceutical agents through national mail-order pharmacy programSection 1074g(a)(5) of such title is amended—(A)by striking at least one of the means described in paragraph (2)(E) and inserting the national mail-order pharmacy program; and(B)by striking may include and all that follows through the end of the paragraph and inserting shall include cost sharing by the eligible covered beneficiary as specified in paragraph (6)..(2)Cost sharing amountsSection 1074g(a)(6) of such title is amended to read as follows:(6)(A)In the case of any of the years 2015 through 2024, the cost sharing amounts referred to in
			 paragraph (5) shall be determined in accordance with the following table:For:The cost sharing amount for a  30-day supply of a retail generic is:The cost sharing amount for a   30-day supply of a retail formulary is:The cost sharing amount for a  90-day supply of a mail order	generic is:The cost sharing amount for a  90-day supply of a mail orderformulary is:The cost amount for a 90-day supply of a mail order non-formulary is:2015$5$26$0$26$512016$6$28$0$28$542017$7$30$0$30$582018$8$32$0$32$622019$9$34$9$34$662020$10$36$10$36$702021$11$38$11$38$752022$12$40$12$40$802023$13$43$13$43$852024$14$45$14$45$90.(B)For any year after 2024, the cost sharing amounts referred to in paragraph (5)	shall be equal to
			 the cost sharing amounts for the previous year, adjusted by an amount, if
			 any, as determined by the Secretary to reflect changes in the costs of
			 pharmaceutical agents and prescription dispensing, rounded to the nearest
			 dollar.(C)Notwithstanding subparagraphs (A) and (B), the cost-sharing amounts referred to in paragraph (5)
			 for any year for a dependent of a member of the uniformed services who
			 dies while on active duty, a member retired under chapter 61 of this
			 title, or a dependent of such a member shall be equal to the cost sharing
			 amounts, if any, for fiscal year 2014..(c)Refills of prescription maintenance medications through the National Mail Order Pharmacy Program(1)In generalUnder the authority of section 1092 of such title, beginning January 1, 2015, the pharmacy benefits
			 program shall require eligible covered beneficiaries generally to refill
			 non-generic prescription maintenance medications through military
			 treatment facility pharmacies or the national mail-order pharmacy program.(2)Medications covered(A)DeterminationThe Secretary shall determine the maintenance medications subject to the requirement under
			 paragraph (1).(B)SupplyIn carrying out the requirement under paragraph (1), the Secretary shall ensure that the
			 medications subject to the requirement under paragraph (1) are—(i)generally available to eligible covered beneficiaries through retail pharmacies only for an initial
			 filling of a 30-day or less supply; and(ii)any refills of such medications are obtained through a military treatment facility pharmacy or the
			 national mail-order pharmacy program.(C)ExemptionThe Secretary may exempt the following prescription maintenance medications from the requirements
			 in subparagraph (B):(i)Medications that are for acute care needs.(ii)Such other medications as the Secretary determines appropriate.(d)Authority To adjust payments into the Medicare-Eligible Retiree Health Care FundSection 1116 of such title is amended by adding at the end the following new subsection:(e)(1)During any fiscal year, if the Secretary of Defense determines that the amount certified under
			 subsection (c) is no longer accurate because of a significant change in
			 circumstances or law, the Secretary of Defense may, if appropriate,
			 certify a revised amount determined in accordance with subsection (b)(2)
			 to the Secretary of the Treasury.(2)If the Secretary of Defense makes a certification under paragraph (1), each other administering
			 Secretary shall make and advise the Secretary of the Treasury of a revised
			 determination, consistent with section 1111(c) of this title.(3)If a certification and determination are made under paragraphs (1) and (2), the Secretary of the
			 Treasury shall promptly pay into or recoup from the Fund the difference
			 between the amount paid into the Fund under subsection (a) and the amount
			 certified or determined by the administering Secretary under paragraph (1)
			 or (2)..BHealth Care Administration711.Designation and responsibilities of Senior Medical Advisor for Armed Forces Retirement Home(a)Designation of Senior Medical AdvisorSubsection (a) of section 1513A of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 413a) is
			 amended—(1)in paragraph (1), by striking Deputy Director of the TRICARE Management Activity and inserting Deputy Director of the Defense Health Agency; and(2)in paragraph (2), by striking Deputy Director of the TRICARE Management Activity both places it appears and inserting Deputy Director of the Defense Health Agency.(b)Clarification of responsibilities and duties of Senior Medical AdvisorSubsection (c)(2) of such section is amended by striking health care standards of the Department of Veterans Affairs and inserting nationally recognized health care standards and requirements.712.Extension of authority for the Joint Department of Defense-Department of Veterans Affairs Medical
			 Facility Demonstration FundSubsection (e) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 123 Stat. 2573) is amended by striking September 30, 2015 and inserting September 30, 2016.713.Parity in provision of inpatient mental health services with other inpatient medical services(a)Elimination of inpatient day limits in provision of mental health servicesSection 1079 of title 10, United States Code, is amended—(1)by striking paragraph (6) of subsection (a); and(2)by striking subsection (i).(b)Waiver of nonavailbility statement for mental health servicesSection 721(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
			 enacted into law by Public Law 106–398; 10 U.S.C. 1073 note) is amended by
			 striking (other than mental health services).
		VIIIAcquisition policy, acquisition management, and related matters
			AAcquisition policy and management
				801.Three-year extension of authority for Joint Urgent Operational Needs FundSection 2216a(e) of title 10, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2018.
				802.Five-year extension of Defense Production Act of 1950Section 717(a) of the Defense Production Act of 1950 (50 U.S.C. App. 2166(a)) is amended by
			 striking September 30, 2014 and inserting September 30, 2019.
				803.Program fraud civil remedies statute for the Department of Defense and the National Aeronautics and
			 Space Administration
					(a)PurposeThe purpose of this section is to provide the Secretary of Defense and the Administrator of the
			 National Aeronautics and Space Administration with an effective
			 administrative remedy to obtain recompense for the Department of Defense
			 and the National Aeronautics and Space Administration for losses resulting
			 from the submission to the Department or the Administration, respectively,
			 of false, fictitious, or fraudulent claims and statements.
					(b)Program fraud civil remedies
						(1)In generalChapter IV of subtitle A of title 10, United States Code, is amended by inserting after chapter 163
			 the following new chapter:
							
								164Administrative remedies for false claims and statements
									
										Sec.
										2751. Applicability of chapter; definitions.
										2752. False claims and statements; liability.
										2753. Hearing and determinations.
										2754. Payment; interest on late payments.
										2755. Judicial review.
										2756. Collection of civil penalties and assessments.
										2757. Right to administrative offset.
										2758. Limitations.
										2759. Effect on other laws.
									
									2751.Applicability of chapter; definitions
										(a)Applicability of chapterThis chapter applies to the following agencies:
											(1)The Department of Defense.
											(2)The National Aeronautics and Space Administration.
											(b)DefinitionsIn this chapter:
											(1)Head of an agencyThe term head of an agency means the Secretary of Defense and the Administrator of the National Aeronautics and Space
			 Administration.
											(2)ClaimThe term claim means any request, demand, or submission—
												(A)made to the head of an agency for property, services, or money (including money representing
			 grants, loans, insurance, or benefits);
												(B)made to a recipient of property, services, or money received directly or indirectly from the head
			 of an agency or to a party to a contract with the head of an agency—
													(i)for property or services if the United States—
														(I)provided such property or services;
														(II)provided any portion of the funds for the purchase of such property or services; or
														(III)will reimburse such recipient or party for the purchase of such property or services; or
														(ii)for the payment of money (including money representing grants, loans, insurance, or benefits) if
			 the United States—
														(I)provided any portion of the money requested or demanded; or
														(II)will reimburse such recipient or party for any portion of the money paid on such request or demand;
			 or
														(C)made to the head of an agency which has the effect of decreasing an obligation to pay or account
			 for property, services, or money.
												(3)Knows or has reason to knowThe term knows or has reason to know, for purposes of establishing liability under section 2752 of this title, means that a person,
			 with respect to a claim or statement—
												(A)has actual knowledge that the claim or statement is false, fictitious, or fraudulent;
												(B)acts in deliberate ignorance of the truth or falsity of the claim or statement; or
												(C)acts in reckless disregard of the truth or falsity of the claim or statement, and no proof of
			 specific intent to defraud is required.
												(4)Responsible officialThe term responsible official means a designated debarring and suspending official of the agency named in subsection (a).
											(5)RespondentThe term respondent means a person who has received notice from a responsible official asserting liability under
			 section 2752 of this title.
											(6)StatementThe term statement means any representation, certification, affirmation, document, record, or an accounting or
			 bookkeeping entry made—
												(A)with respect to a claim or to obtain the approval or payment of a claim (including relating to
			 eligibility to make a claim); or
												(B)with respect to (including relating to eligibility for)—
													(i)a contract with, or a bid or proposal for a contract with the head of an agency; or
													(ii)a grant, loan, or benefit from the head of an agency.
													(c)ClaimsFor purposes of paragraph (2) of subsection (b)—
											(1)each voucher, invoice, claim form, or other individual request or demand for property, services, or
			 money constitutes a separate claim;
											(2)each claim for property, services, or money is subject to this chapter regardless of whether such
			 property, services, or money is actually delivered or paid; and
											(3)a claim shall be considered made, presented, or submitted to the head of an agency, recipient, or
			 party when such claim is actually made to an agent, fiscal intermediary,
			 or other entity acting for or on behalf of such authority, recipient, or
			 party.
											(d)StatementsFor purposes of paragraph (6) of subsection (b)—
											(1)each written representation, certification, or affirmation constitutes a separate statement; and
											(2)a statement shall be considered made, presented, or submitted to the head of an agency when such
			 statement is actually made to an agent, fiscal intermediary, or other
			 entity acting for or on behalf of such authority.
											2752.False claims and statements; liability
										(a)False claimsAny person who makes, presents, or submits, or causes to be made, presented, or submitted, to the
			 head of an agency a claim that the person knows or has reason to know—
											(1)is false, fictitious, or fraudulent;
											(2)includes or is supported by any written statement which asserts a material fact that is false,
			 fictitious, or fraudulent;
											(3)includes or is supported by any written statement that—
												(A)omits a material fact;
												(B)is false, fictitious, or fraudulent as a result of such omission; and
												(C)the person making, presenting, or submitting such statement has a duty to include such material
			 fact; or
												(4)is for payment for the provision of property or services which the person has not provided as
			 claimed,shall, in addition to any other remedy that may be prescribed by law, be subject to a civil penalty
			 of not more than $5,000 for each such claim. Such person shall also be
			 subject to an assessment of not more than twice the amount of such claim,
			 or the portion of such claim which is determined by the responsible
			 official to be in violation of the preceding sentence.(b)False statementsAny person who makes, presents, submits, or causes to be made, presented, or submitted, a written
			 statement in conjunction with a procurement program or acquisition of an
			 agency named in section 2751(a) of this title that—
											(1)the person knows or has reason to know—
												(A)asserts a material fact that is false, fictitious, or fraudulent; or
												(B)
													(i)omits a material fact; and
													(ii)is false, fictitious, or fraudulent as a result of such omission;
													(2)in the case of a statement described in subparagraph (B) of paragraph (1), is a statement in which
			 the person making, presenting, or submitting such statement has a duty to
			 include such material fact; and
											(3)contains or is accompanied by an express certification or affirmation of the truthfulness and
			 accuracy of the contents of the statement,shall be subject to, in addition to any other remedy that may be prescribed by law, a civil penalty
			 of not more than $5,000 for each such statement.2753.Hearing and determinations
										(a)Transmittal of notice to Attorney GeneralIf a responsible official determines that there is adequate evidence to believe that a person is
			 liable under section 2752 of this title, the responsible official shall
			 transmit to the Attorney General, or any other officer or employee of the
			 Department of Justice designated by the Attorney General, a written notice
			 of the intention of such official to initiate an action under this
			 section. The notice shall include the following:
											(1)A statement of the reasons for initiating an action under this section.
											(2)A statement specifying the evidence which supports liability under section 2752 of this title.
											(3)A description of the claims or statements for which liability under section 2752 of this title is
			 alleged.
											(4)An estimate of the penalties and assessments that will be demanded under section 2752 of this
			 title.
											(5)A statement of any exculpatory or mitigating circumstances which may relate to such claims or
			 statements.
											(b)Statement from Attorney General
											(1)Within 90 days after receipt of a notice from a responsible official under subsection (a), the
			 Attorney General, or any other officer or employee of the Department of
			 Justice designated by the Attorney General, shall transmit a written
			 statement to the responsible official which specifies—
												(A)that the Attorney General, or any other officer or employee of the Department of Justice designated
			 by the Attorney General, approves or disapproves initiating an action
			 under this section based on the allegations of liability stated in such
			 notice; and
												(B)in any case in which the initiation of an action under this section is disapproved, the reasons for
			 such disapproval.
												(2)If at any time after the initiation of an action under this section the Attorney General, or any
			 other officer or employee of the Department of Justice designated by the
			 Attorney General, transmits to a responsible official a written
			 determination that the continuation of any action under this section may
			 adversely affect any pending or potential criminal or civil action, such
			 action shall be immediately stayed and may be resumed only upon written
			 authorization from the Attorney General, or any other officer or employee
			 of the Department of Justice designated by the Attorney General.
											(c)Limitation on amount of claim that may be pursued under this sectionNo action shall be initiated under this section, nor shall any assessment be imposed under this
			 section, if the total amount of the claim determined by the responsible
			 official to violate section 2752(a) of this title exceeds $500,000. The
			 $500,000 threshold does not include penalties or any assessment permitted
			 under 2752(a) of this title greater than the amount of the claim
			 determined by the responsible official to violate such section.
										(d)Procedures for resolving claims
											(1)Upon receiving approval under subsection (b) to initiate an action under this section, the
			 responsible official shall mail, by registered or certified mail, or other
			 similar commercial means, or shall deliver, a notice to the person alleged
			 to be liable under section 2752 of this title. Such notice shall specify
			 the allegations of liability against such person, specify the total amount
			 of penalties and assessments sought by the United States, advise the
			 person of the opportunity to submit facts and arguments in opposition to
			 the allegations set forth in the notice, advise the person of the
			 opportunity to submit offers of settlement or proposals of adjustment, and
			 advise the person of the procedures of the agency named in section 2751(a)
			 of this title governing the resolution of actions initiated under this
			 section.
											(2)Within 30 days after receiving a notice under paragraph (1), or any additional period of time
			 granted by the responsible official, the respondent may submit in person,
			 in writing, or through a representative, facts and arguments in opposition
			 to the allegations set forth in the notice, including any additional
			 information that raises a genuine dispute of material fact.
											(3)If the respondent fails to respond within 30 days, or any additional time granted by the
			 responsible official, the responsible official may issue a written
			 decision disposing of the matters raised in the notice. Such decision
			 shall be based on the record before the responsible official. If the
			 responsible official concludes that the respondent is liable under section
			 2752 of this title, the decision shall include the findings of fact and
			 conclusions of law which the responsible official relied upon in
			 determining that the respondent is liable, and the amount of any penalty
			 and/or assessment to be imposed on the respondent. Any such determination
			 shall be based on a preponderance of the evidence. The responsible
			 official shall promptly send to the respondent a copy of the decision by
			 registered or certified mail, or other similar commercial means, or shall
			 hand deliver a copy of the decision.
											(4)If the respondent makes a timely submission, and the responsible official determines that the
			 respondent has not raised any genuine dispute of material fact, the
			 responsible official may issue a written decision disposing of the matters
			 raised in the notice. Such decision shall be based on the record before
			 the responsible official. If the responsible official concludes that the
			 respondent is liable under section 2752 of this title, the decision shall
			 include the findings of fact and conclusions of law which the responsible
			 official relied upon in determining that the respondent is liable, and the
			 amount of any penalty or assessment to be imposed on the respondent. Any
			 such determination shall be based on a preponderance of the evidence. The
			 responsible official shall promptly send to the respondent a copy of the
			 decision by registered or certified mail, or other similar commercial
			 means, or shall hand deliver a copy of the decision.
											(5)If the respondent makes a timely submission, and the responsible official determines that the
			 respondent has raised a genuine dispute of material fact, the responsible
			 official shall commence a hearing to resolve the genuinely disputed
			 material facts by mailing by registered or certified mail, or other
			 similar commercial means, or by hand delivery of, a notice informing the
			 respondent of—
												(A)the time, place, and nature of the hearing;
												(B)the legal authority under which the hearing is to be held;
												(C)the material facts determined by the responsible official to be genuinely in dispute that will be
			 the subject of the hearing; and
												(D)a description of the procedures for the conduct of the hearing.
												(6)The responsible official and any person against whom liability is asserted under this chapter may
			 agree to a compromise or settle an action at any time. Any compromise or
			 settlement must be in writing.
											(e)Respondent entitled to copy of the recordAt any time after receiving a notice under paragraph (1) of subsection (d), the respondent shall be
			 entitled to a copy of the entire record before the responsible official.
										(f)HearingsAny hearing commenced under this section shall be conducted by the responsible official, or a
			 fact-finder designated by the responsible official, solely to resolve
			 genuinely disputed material facts identified by the responsible official
			 and set forth in the notice to the respondent.
										(g)Procedures for hearings
											(1)Each hearing shall be conducted under procedures prescribed by the head of the agency. Such
			 procedures shall include the following:
												(A)The provision of written notice of the hearing to the respondent, including written notice of—
													(i)the time, place, and nature of the hearing;
													(ii)the legal authority under which the hearing is to be held;
													(iii)the material facts determined by the responsible official to be genuinely in dispute that will be
			 the subject of the hearing; and
													(iv)a description of the procedures for the conduct of the hearing.
													(B)The opportunity for the respondent to present facts and arguments through oral or documentary
			 evidence, to submit rebuttal evidence, and to conduct such
			 cross-examination as may be required to resolve any genuinely disputed
			 material facts identified by the responsible official.
												(C)The opportunity for the respondent to be accompanied, represented, and advised by counsel or such
			 other qualified representative as the Secretary may specify in such
			 regulations.
												(2)For the purpose of conducting hearings under this section, the responsible official is authorized
			 to administer oaths or affirmations.
											(3)Hearings shall be held at the responsible official's office, or at such other place as may be
			 agreed upon by the respondent and the responsible official.
											(h)Decision following hearingThe responsible official shall issue a written decision within 60 days after the conclusion of the
			 hearing. That decision shall set forth specific findings of fact resolving
			 the genuinely disputed material facts that were the subject of the
			 hearing. The written decision shall also dispose of the matters raised in
			 the notice required under paragraph (1) of subsection (d). If the
			 responsible official concludes that the respondent is liable under section
			 2752 of this title, the decision shall include the findings of fact and
			 conclusions of law which the responsible official relied upon in
			 determining that the respondent is liable, and the amount of any penalty
			 or assessment to be imposed on the respondent. Any decisions issued under
			 this subparagraph shall be based on the record before the responsible
			 official and shall be supported by a preponderance of the evidence. The
			 responsible official shall promptly send to the respondent a copy of the
			 decision by registered or certified mail, or other similar commercial
			 means, or shall hand deliver a copy of the decision.
										2754.Payment; interest on late payments
										(a)Payment of assessments and penaltiesA respondent shall render payment of any assessment and penalty imposed by a responsible official,
			 or any amount otherwise agreed to as part of a settlement or adjustment,
			 not later than the date—
											(1)that is 30 days after the date of the receipt by the respondent of the responsible official's
			 decision; or
											(2)as otherwise agreed to by the respondent and the responsible official.
											(b)InterestIf there is an unpaid balance as of the date determined under paragraph (1), interest shall accrue
			 from that date on any unpaid balance. The rate of interest charged shall
			 be the rate in effect as of that date that is published by the Secretary
			 of the Treasury under section 3717 of title 31.
										(c)Treatment of receiptsAll penalties, assessments, or interest paid, collected, or otherwise recovered under this chapter
			 shall be deposited into the Treasury as miscellaneous receipts as provided
			 in section 3302 of title 31.
										2755.Judicial reviewA decision by a responsible official under section 2753(d) or 2753(h) of this title shall be final.
			 Any such final decision is subject to judicial review only under chapter 7
			 of title 5.
									2756.Collection of civil penalties and assessments
										(a)Judicial enforcement of civil penalties and assessmentsThe Attorney General shall be responsible for judicial enforcement of any civil penalty or
			 assessment imposed under this chapter.
										(b)Civil actions for recoveryAny penalty or assessment imposed in a decision by a responsible official, or amounts otherwise
			 agreed to as part of a settlement or adjustment, along with any accrued
			 interest, may be recovered in a civil action brought by the Attorney
			 General. In any such action, no matter that was raised or that could have
			 been raised in a proceeding under this chapter or pursuant to judicial
			 review under section 2755 of this title may be raised as a defense, and
			 the determination of liability and the determination of amounts of
			 penalties and assessments shall not be subject to review.
										(c)Jurisdiction of United States District CourtsThe district courts of the United States shall have jurisdiction of any action commenced by the
			 United States under subsection (b).
										(d)Joining and consolidating actionsAny action under subsection (b) may, without regard to venue requirements, be joined and
			 consolidated with or asserted as a counterclaim, cross-claim, or setoff by
			 the United States in any other civil action which includes as parties the
			 United States, and the person against whom such action may be brought.
										(e)Jurisdiction of United States Court of Federal ClaimsThe United States Court of Federal Claims shall have jurisdiction of any action under subsection
			 (b) to recover any penalty or assessment, or amounts otherwise agreed to
			 as part of a settlement or adjustment, along with any accrued interest, if
			 the cause of action is asserted by the United States as a counterclaim in
			 a matter pending in such court. The counterclaim need not relate to the
			 subject matter of the underlying claim.
										2757.Right to administrative offsetThe amount of any penalty or assessment that has been imposed by a responsible official, or any
			 amount agreed upon in a settlement or compromise, along with any accrued
			 interest, may be collected by administrative offset.
									2758.Limitations
										(a)Limitation on period for initiation of administrative actionAn action under section 2752 of this title with respect to a claim or statement shall be commenced
			 within six years after the date on which such claim or statement is made,
			 presented, or submitted.
										(b)Limitation period for initiation of civil action for recovery of administrative penalty or
			 assessmentA civil action to recover a penalty or assessment under section 2756 of this title shall be
			 commenced within three years after the date of the decision of the
			 responsible official imposing the penalty or assessment.
										2759.Effect on other laws
										(a)Relationship to title 44 authoritiesThis chapter does not diminish the responsibility of the head of an agency to comply with the
			 provisions of chapter 35 of title 44, relating to coordination of Federal
			 information policy.
										(b)Relationship to title 31 authoritiesThe procedures set forth in this chapter apply to the agencies named in section 2751(a) of this
			 title in lieu of the procedures under chapter 38 of title 31, relating to
			 administrative remedies for false claims and statements.
										(c)Relationship to other authoritiesAny action, inaction, or decision under this chapter shall be based solely upon the information
			 before the responsible official and shall not limit or restrict any agency
			 of the Government from instituting any other action arising outside this
			 chapter, including suspension or debarment, based upon the same
			 information. Any action, inaction or decision under this chapter shall not
			 restrict the ability of the Attorney General to bring judicial action,
			 based upon the same information as long as such action is not otherwise
			 prohibited by law..
						(2)Clerical amendmentThe tables of chapters at the beginning of subtitle A, and at the beginning of part IV of subtitle
			 A, of such title are each amended by inserting after the item relating to
			 chapter 163 the following new item:
							
								
									164.Administrative Remedies for False Claims and Statements2751.
						(c)Conforming amendmentsSection 3801(a)(1) of title 31, United States Code, is amended—
						(1)by inserting (other than the Department of Defense) in subparagraph (A) after executive department;
						(2)by striking subparagraph (B);
						(3)by redesignating subparagraph (C) as subparagraph (B) and by inserting (other than the National Aeronautics and Space Administration) in that subparagraph after not an executive department; and
						(4)by redesignating subparagraphs (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively.
						(d)Effective dateChapter 164 of title 10, United States Code, as added by subsection (b), and the amendments made by
			 subsection (c), shall apply to any claim or statement made, presented, or
			 submitted on or after the date of the enactment of this Act.
					804.Permanent authority for use of simplified acquisition procedures for certain commercial itemsSection 4202 of the Clinger-Cohen Act of 1996 (division D of Public Law 104–106; 10 U.S.C. 2304
			 note) is amended by striking subsection (e).
				BAmendments to general contract authorities, procedures, and limitations
				811.Authority for Defense Contract Audit Agency to interview contractor employees in connection with
			 examination of contractor records
					(a)AuthoritySubsection (a)(1) of section 2313 of title 10, United States Code, is amended by inserting , interview employees, after is authorized to inspect the plant.
					(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to contracts entered into after the
			 effective date of a revision to the Federal Acquisition Regulation to
			 implement the amendment.
					812.Extension to United States transportation command of authorities relating to prohibition on
			 contracting with the enemySection 831(i)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 813) is amended by inserting United States Transportation Command, after United States Southern Command,.
				813.Recharacterization of changes to major automated information system programs
					(a)Addition to covered determination of a significant changeSubsection (c)(2) of section 2445c of title 10, United States Code, is amended—
						(1)by striking or at the end of subparagraph (B);
						(2)by striking the period at the end of subparagraph (C) and inserting ; or; and
						(3)by adding at the end the following new subparagraph:
							
								(D)the automated information system or information technology investment failed to achieve a full
			 deployment decision within five years after the Milestone A decision for
			 the program or, if there was no Milestone A decision, the date when the
			 preferred alternative is selected for the program (excluding any time
			 during which program activity is delayed as a result of a bid protest)..
						(b)Removal of covered determination of a critical changeSubsection (d)(3) of such section is amended—
						(1)by striking subparagraph (A); and
						(2)by redesignating subparagraphs (B), (C), and (D) as subparagraph (A), (B), and (C), respectively.
						814.Extension of special emergency procurement authoritySection 1903(a) of title 41, United States Code, is amended—
					(1)by striking or at the end of paragraph (1);
					(2)by striking the period at the end of paragraph (2) and inserting a semicolon; and
					(3)by adding at the end the following new paragraphs:
						
							(3)in support of a request from the Department of State or the United States Agency for International
			 Development to facilitate the provision of humanitarian assistance,
			 international disaster assistance, or other crisis-related assistance
			 pursuant to the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.);
			 or
							(4)in support of an emergency or major disaster (as those terms are defined in section 102 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122))..
					815.Extension of contract authority for advanced component development or prototype units
					(a)Extension of terminationSubsection (b)(4) of section 819 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 10 U.S.C. 2302 note) is amended by striking September 30, 2014 and inserting September 30, 2019.
					(b)Extension of report requirementSubsection (c) of such section is amended by striking March 30, 2013 and inserting  March 30, 2018.
					816.Exception to requirement to include cost or price to the Government as a factor in the evaluation
			 of proposals for certain task or delivery order contracts
					(a)Contracting under title 41, United States CodeSection 3306(c) of title 41, United States Code, is amended—
						(1)in paragraph (1), by inserting except as provided in paragraph (3), in subparagraphs (B) and (C) after the subparagraph designation; and
						(2)by adding at the end the following new paragraphs:
							
								(3)Exceptions for certain indefinite delivery, indefinite quantity contractsIf the head of an agency issues a solicitation for multiple task or delivery order contracts under
			 section 4103(d) of this title for the same or similar services and intends
			 to make a contract award to each qualifying offeror—
									(A)cost or price to the Federal Government need not, at the Government’s discretion, be considered
			 under subparagraph (B) of paragraph (1) as an evaluation factor for the
			 contract award; and
									(B)if, pursuant to subparagraph (A), cost or price to the Federal Government is not considered as an
			 evaluation factor for the contract award—
										(i)the disclosure requirement of subparagraph (C) of paragraph (1) shall not apply; and
										(ii)cost or price to the Federal Government shall be considered in conjunction with the issuance
			 pursuant to section 4106(c) of this title of a task or delivery order
			 under any contract resulting from the solicitation.
										(4)Qualifying offeror definedIn paragraph (3), the term ‘qualifying offeror’ means an offeror that—
									(A)is determined to be a responsible source;
									(B)submits a proposal that conforms to the requirements of the solicitation; and
									(C)the contracting officer has no reason to believe would likely offer other than fair and reasonable
			 pricing..
						(b)Contracting under title 10, United States CodeSection 2305(a)(3) of title 10, United States Code, is amended—
						(1)in subparagraph (A), by inserting (except as provided in subparagraph (C)) in clauses (ii) and (iii) after shall; and
						(2)by adding at the end the following new subparagraphs:
							
								(C)If the head of an agency issues a solicitation for multiple task or delivery order contracts under
			 section 2304a(d)(1)(B) of this title for the same or similar services and
			 intends to make a contract award to each qualifying offeror—
									(i)cost or price to the Federal Government need not, at the Government’s discretion, be considered
			 under clause (ii) of subparagraph (A) as an evaluation factor for the
			 contract award; and
									(ii)if, pursuant to clause (i), cost or price to the Federal Government is not considered as an
			 evaluation factor for the contract award—
										(I)the disclosure requirement of clause (iii) of subparagraph (A) shall not apply; and
										(II)cost or price to the Federal Government shall be considered in conjunction with the issuance
			 pursuant to section 2304c(b) of this title of a task or delivery order
			 under any contract resulting from the solicitation.
										(D)In subparagraph (C), the term qualifying offeror means an offeror that—
									(i)is determined to be a responsible source;
									(ii)submits a proposal that conforms to the requirements of the solicitation; and
									(iii)the contracting officer has no reason to believe would likely offer other than fair and reasonable
			 pricing..
						817.Authority for waiver of competitive prototyping requirement for major defense acquisition programs
			 in case of programs with no risk reduction phase activities
					(a)Waiver authoritySubsection (a) of section 203 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law
			 111–23; 10 U.S.C. 2430 note) is amended—
						(1)in paragraph (2)—
							(A)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and
							(B)by inserting before subparagraph (B), as so redesignated, the following new subparagraph (A):
								
									(A)on the basis that there are no risk reduction phase activities;; and
							(2)in paragraph (3), by inserting other than on the basis that there are no risk reduction phase activities, in the matter preceding subparagraph (A) after pursuant to paragraph (2),.
						(b)Conforming cross-Reference amendmentSubsection (b)(1) of such section is amended by striking paragraph (2) and inserting paragraph (2)(B).
					(c)Repeal of obsolete referencesSubsection (a) of such section is further amended by striking (or Key Decision Point B approval in the case of a space program) in paragraphs (1) and (3)(A).
					(d)Technical amendmentsSuch subsection is further amended in the matter preceding paragraph (1)—
						(1)by striking Not later than 90 days after the date of the enactment of this Act, the and inserting The; and
						(2)by striking modify and inserting provide for.
						818.Extension of authority for additional access to contractor and subcontractor records in a
			 contingency operation
					(a)Extension of authority to additional regional combatant commandsSection 842 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1513; 10 U.S.C. 2313 note) is amended—
						(1)in subsection (a)(3), by striking Commander of the United States Central Command and inserting commander of the covered combatant command concerned; and
						(2)in subsection (c)—
							(A),  striking the United States Central Command theater of operations in paragraph (2) and inserting the theater of operations of a covered combatant command; and
							(B)by adding at the end the following new paragraph:
								
									(3)The term covered combatant command means the following:
										(A)The United States Central Command.
										(B)The United States European Command.
										(C)The United States Southern Command.
										(D)The United States Pacific Command.
										(E)The United States Africa Command.
										(F)The United States Northern Command..
							(b)Reduction in amount of covered contracts, agreements, etcSubsections (a)(4) and (c)(2) of such section are amended by striking $100,000 and inserting $50,000.
					(c)Clarification of geographic applicabilitySubsection (c)(2) of such section is further amended by inserting outside the United States (including its territories and possessions) and after that will be performed.
					(d)Extension of sunset dateSubsection (d) of such section is amended by striking the date that is three years after the date of the enactment of this Act and inserting December 31, 2018.
					(e)ApplicabilitySubsection (a) of such section is further amended—
						(1)by striking Not later than 30 days after the date of the enactment of this Act, the and inserting The;
						(2)by striking revise and inserting require through;
						(3)by striking to require and all that follows through (A) the clause and inserting that the clause; and
						(4)by striking that is awarded on and all that follows in such subsection and inserting a period.
						(f)Conforming amendmentThe heading of such section is amended to read as follows:
						
							842.Additional access to contractor and subcontractor records in a contingency operation.
					819.Modification of limitations on procurement of photovoltaic devices by the Department of DefenseSubsection (b)(1) of section 846 of the Ike Skelton National Defense Authorization Act for Fiscal
			 Year 2011 (Public Law 111–383; 124 Stat. 4285; 10 U.S.C. 2534 note) is
			 amended by striking and at the end and inserting or.
				IXDepartment of Defense organization and management
			901.Implementation of the December 2013 Secretary of Defense plan for reorganization of the Office of
			 the Secretary of Defense and implementation of the elimination of Deputy
			 Under Secretary of Defense positions
				(a)Redesignation of Assistant Secretary of Defense for Operational Energy Plans and Programs To
			 reflect merger with Deputy Under Secretary of Defense for Installations
			 and Environment; clarification of policy and responsibilities
					(1)Redesignation of positionParagraph (9) of subsection 138(b) of title 10, United States Code, is amended to read as follows:
						
							(9)One of the Assistant Secretaries is the Assistant Secretary of Defense for Installations, Energy,
			 and Environment. The Assistant Secretary is the principal advisor to the
			 Secretary of Defense and the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics on matters relating to installations, energy,
			 and environment..
					(2)Transfer of policy provisionsChapter 173 of such title is amended—
						(A)by adding at the end the following new section:
							
								2926.Operational energy activities;
						(B)by transferring paragraph (3) of section 138c(c) of such title to section 2926, as added by
			 subparagraph (A), inserting such paragraph after the section heading, and
			 redesignated such paragraph as subsection (a);
						(C)in subsection (a) (as so inserted and redesignated)—
							(i)By inserting alternative fuel activities.— before The Assistant Secretary;
							(ii)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively; and
							(iii)in paragraph (5) (as so redesignated), by striking subsection (e)(4) and inserting subsection (c)(4);
							(D)by transferring subsections (d), (e), and (f) of section 138c of such title to section 2926, as
			 added by subparagraph (A), inserting those subsections after subsection
			 (a) (as transferred and redesignated by subparagraph (B)), and
			 redesignating those subsections as subsections (b), (c), and (d),
			 respectively;
						(E)in subsections (a), (b), (c), and (d) of section 2926 (as transferred and redesignated by
			 subparagraphs (B) and (D)), by inserting of Defense for Installations, Energy, and Environment after Assistant Secretary the first place it appears in each such subsection; and
						(F)in subsection (b) of section 2926 (as transferred and redesignated by subparagraph (D)), by
			 striking provide guidance to, and consult with, the Secretary of Defense, the Deputy Secretary of Defense,
			 the Secretaries of the military departments, and inserting make recommendations to the Secretary of Defense and Deputy Secretary of Defense and provide
			 guidance to the Secretaries of the military departments.
						(3)Repeal of former provisionSections 138c of such title is repealed.
					(b)Deputy chief management officerSubsection (b) of section 132a of such title is amended to read as follows:
					
						(b)ResponsibilitiesSubject to the authority, direction, and control of the Secretary of Defense, the Deputy Chief
			 Management Officer shall perform such duties and exercise such powers as
			 the Secretary may prescribe. The Deputy Chief Management Officer shall—
							(1)assist the Deputy Secretary of Defense in the Deputy Secretary’s capacity as Chief Management
			 Officer of the Department of Defense under section 132(c) of this title
			 and perform those duties assigned by the Secretary of Defense or delegated
			 by the Deputy Secretary pursuant to section 904(a)(2) of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10
			 U.S.C. 132 note);
							(2)assist the Deputy Secretary of Defense in the Deputy Secretary’s capacity as the Chief Operating
			 Officer of the Department of Defense under section 1123 of title 31;
							(3)establish policies for the strategic management and integration of the Department of Defense
			 business operations and activities;
							(4)have the responsibilities specified for the Deputy Chief Management Officer for the purposes of
			 section 2222 of this title; and
							(5)be the Performance Improvement Officer of the Department of Defense for the purposes of section
			 1124(a)(1) of title 31..
				(c)Chief Information Officer of the Department of Defense
					(1)Statutory establishment of positionChapter 4 of such title is further amended by inserting after section 141 the following new
			 section:
						
							142.Chief Information Officer
								(a)There is a Chief Information Officer of the Department of Defense.
								(b)
									(1)The Chief Information Officer of the Department of Defense—
										(A)is the Chief Information Officer of the Department of Defense for the purposes of sections
			 3506(a)(2) and 3544(a)(3) of title 44;
										(B)has the responsibilities and duties specified in section 11315 of title 40; and
										(C)has the responsibilities specified for the Chief Information Officer in sections 2222, 2223(a), and
			 2224 of this title.
										(2)The Chief Information Officer shall perform such additional duties and exercise such powers as the
			 Secretary of Defense may prescribe.
									(c)The Chief Information Officer takes precedence in the Department of Defense with the officials
			 serving in positions specified in section 131(b)(4) of this title. The
			 officials serving in positions specified in section 131(b)(4) and the
			 Chief Information Officer of the Department of Defense take precedence
			 among themselves in the order prescribed by the Secretary of Defense..
					(2)Placement in the Office of the Secretary of DefenseSection 131(b) of such title is amended—
						(A)by redesignating paragraphs (5) through (8) as paragraphs (6) through (9), respectively; and
						(B)by inserting after paragraph (4) the following new paragraph (5):
							
								(5)The Chief Information Officer of the Department of Defense..
						(d)Repeal of requirement for Defense Business System Management CommitteeSection 186 of title 10, United States Code, is repealed.
				(e)Assignment of responsibility for defense business systemsSection 2222 of such title is amended—
					(1)in subsection (a)—
						(A)by inserting and at the end of paragraph (1);
						(B)by striking ; and at the end of paragraph (2) and inserting a period; and
						(C)by striking paragraph (3);
						(2)in subsection (c)(1), by striking Defense Business Systems Management Committee and inserting investment review board established under subsection (g); and
					(3)in subsection (g)—
						(A)in paragraph (1), by striking , not later than March 15, 2012,;
						(B)in paragraph (2)(C), by striking each the first place it appears and inserting the; and
						(C)in paragraph (2)(F), by striking and the Defense Business Systems Management Committee, as required by section 186(c) of this title,.
						(f)Deadline for establishment of investment review board and investment management processThe investment review board and investment management process required by section 2222(g) of title
			 10, United States Code, as amended by subsection (e)(5), shall be
			 established not later than March 15, 2015.
				(g)Elimination and integration of separate statutory sections for certain prescribed assistant
			 secretary of defense positionsChapter 4 of title 10, United States Code, is further amended as follows:
					(1)Assistant Secretary of Defense for Logistics and Materiel ReadinessParagraph (7) of section 138(b) is amended—
						(A)by inserting after Readiness in the first sentence the following: who shall be appointed from among persons with an extensive background in the sustainment of major
			 weapons systems and combat support equipment;
						(B)by striking the second sentence;
						(C)by transferring to the end of that paragraph (as amended by subparagraph (B)) the text of
			 subsection (b) of section 138a of such title;
						(D)by transferring to the end of that paragraph (as amended by subparagraph (C)) the text of
			 subsection (c) of section 138a of such title; and
						(E)by redesignating paragraphs (1) through (3) in the text transferred by subparagraph (C) of this
			 paragraph as subparagraphs (A) through (C), respectively.
						(2)Assistant Secretary of Defense for Research and EngineeringParagraph (8) of such section is amended—
						(A)by striking the second sentence and inserting the text of subsection (a) of section 138b;
						(B)by inserting after the text added by subparagraph (A) of this paragraph the following: The Assistant Secretary, in consultation with the Deputy Assistant Secretary of Defense for
			 Developmental Test and Evaluation, shall—;
						(C)by transferring paragraphs (1) and (2) of subsection (b) of section 138b to the end of that
			 paragraph (as amended by subparagraphs (A) and (B)), indenting those
			 paragraphs 2 ems from the left margin, and redesignating those paragraphs
			 as subparagraphs (A) and (B), respectively;(D)in subparagraph (A) (as so transferred and redesignated)—
							(i)by striking The Assistant Secretary and all that follows through Test and Evaluation, shall; and
							(ii)by striking the period at the end and inserting ; and; and
							(E)in subparagraph (B) (as so transferred and redesignated), by striking The Assistant Secretary and all that follows through Test and Evaluation, shall.
						(3)Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense ProgramsParagraph (10) of such section is amended—
						(A)by striking the second sentence and inserting the text of subsection (b) of section 138d; and
						(B)by inserting after the text added by subparagraph (A) of this paragraph the text of subsection (a)
			 of such section and in that text as so inserted—
							(i)by striking of Defense for Nuclear, Chemical, and Biological Defense Programs; and
							(ii)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively.
							(4)Repeal of separate sectionsSections 138a, 138b, and 138d are repealed.
					(h)Codification of restrictions on use of the Deputy Under Secretary of Defense title
					(1)CodificationSection 137a(a) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(3)The officials authorized under this section shall be the only Deputy Under Secretaries of Defense..
					(2)Conforming repealSection 906(a)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2426; 10 U.S.C. 137a note) is repealed.
					(3)Conforming amendment for the Vacancy Reform Act of 1998Section 137a(b) of title 10, United States Code, is amended by striking is absent or disabled and inserting dies, resigns, or is otherwise unable to perform the functions and duties of the office.
					(i)Clarification of order of precedence for the principal Deputy Under Secretaries of Defense and the
			 Assistant Secretaries of Defense
					(1)Subsection (d) of section 137a of title 10, United States Code, is amended by striking and the Deputy Chief Management Officer of the Department of Defense and inserting the Deputy Chief Management Officer of the Department of Defense, and the officials serving in the
			 positions specified in section 131(b)(4) of this title and the Chief
			 Information Officer of the Department of Defense.
					(2)Subsection (d) of section 138 of such title is amended by inserting and the Chief Information Officer of the Department of Defense after section 131(b)(4) of this title.
					(j)Conforming amendment to prior reduction in the number of Assistant Secretaries of DefenseSection 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of Defense (16) and inserting Assistant Secretaries of Defense (14).
				(k)Clerical and conforming amendmentsTitle 10, United States Code, is amended as follows:
					(1)The table of sections at the beginning of chapter 4 is amended—
						(A)by striking the items relating to sections 138a, 138b, 138c, and 138d; and
						(B)by inserting after the item relating to section 141 the following new item:
							
								
									142. Chief Information Officer..
						(2)Section 131(b)(8), as redesignated by subsection (c)(2)(A), is amended—
						(A)by redesignating subparagraphs (A) through (H) as subparagraphs (B) through (I), respectively; and
						(B)by inserting before subparagraph (B), as redesignated by subparagraph (A) of this paragraph, the
			 following new subparagraph (A):
							
								(A)The two Deputy Directors within the Office of the Director of Cost Assessment and Program
			 Evaluation under section 139a(c) of this title..
						(3)Section 132(b) is amended by striking is disabled or there is no Secretary of Defense and inserting dies, resigns, or is otherwise unable to perform the functions and duties of the office.
					(4)The table of sections at the beginning of chapter 7 is amended by striking the item relating to
			 section 186.
					(5)The table of sections at the beginning of subchapter III of chapter 173 is amended by adding at the
			 end the following new item:
						
							
								2926. Operational energy activities..
					(6)Section 2925(b) is amended by striking Operational Energy Plans and Programs and inserting Installations, Energy, and Environment.
					(l)References in other laws, etcAny reference in any provision or law other than title 10, United States Code, or in any rule,
			 regulation, or other paper of the United States, to the Assistant
			 Secretary of Defense for Operational Energy Plans and Programs or to the
			 Deputy Under Secretary of Defense for Installations and Environment shall
			 be treated as referring to the Assistant Secretary of Defense for
			 Installations, Energy, and Environment.
				902.Revision of Secretary of Defense authority to engage in commercial activities as security for
			 intelligence collection activities
				(a)Permanent authoritySection 431(a) of title 10, United States Code, is amended by striking the last sentence.
				(b)Period for required auditsSection 432(b)(2) of such title is amended by striking annually in the first sentence and inserting biennially.
				903.Permanent authority relating to jurisdiction over Department of Defense facilities for intelligence
			 collection or special operations activities abroadSection 926 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1541) is amended by striking subsection (b).
			904.One-year extension of authority to waive reimbursement of costs of activities for nongovernmental
			 personnel at Department of Defense regional centers for security studiesSection 941(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 10 U.S.C. 184 note) is amended—
				(1)in paragraph (1), by striking through 2014 and inserting through 2015; and
				(2)by striking paragraphs (2) and (3).
				905.One-year extension of authorization for non-conventional assisted recovery capabilities
				(a)ExtensionSubsection (h) of section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4579), as most recently amended
			 by section 1241 of the National Defense Authorization Act for Fiscal Year
			 2014 (Public Law 113–66; 127 Stat. 920), is further amended by striking 2015 and inserting 2016.
				(b)Cross-Reference amendmentSubsection (f) of such section is amended by striking 413b(e) and inserting 3093(e).
				906.Authority for Secretary of Defense to engage in commercial activities as security for military
			 operations abroad
				(a)Authority To engage in commercial activities as security for military operationsSubsection (a) of section 431 of title 10, United States Code, is amended by inserting and military operations after intelligence collection activities.
				(b)Congressional committee references
					(1)DefinitionsSubsection (c) of such section is amended by adding at the end the following new paragraphs:
						
							(3)The term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C.
			 3003).
							(4)The term appropriate congressional committees means—
								(A)with respect to a matter that pertains to a commercial activity undertaken under this subchapter to
			 provide security for intelligence collection activities, the congressional
			 defense committees and the congressional intelligence committees; and
								(B)with respect to a matter that pertains to a commercial activity undertaken under this subchapter to
			 provide security for military operations, the Committee on Armed Services
			 of the Senate and the Committee on Armed Services of the House of
			 Representatives..
					(2)Conforming amendmentSection 437 of such title is amended by striking subsection (c).
					(c)Reporting of auditsThe second sentence of section 432(b)(2) of such title is amended to read as follows: The results of any such audit shall be promptly reported to the appropriate congressional
			 committees..
				(d)Authority To waive other Federal laws when necessary To maintain securitySection 433(b)(1) of such title is amended by inserting or military operation after intelligence activity.
				(e)LimitationsSection 435 of such title is amended—
					(1)in subsection (a), by inserting or military operation after intelligence activity; and
					(2)in subsection (b), by inserting or military operations after intelligence activities.
					(f)Congressional oversightSection 437 of such title is amended by striking congressional defense committees and the congressional intelligence committees in subsections (a) and (b) and inserting appropriate congressional committees.
				(g)Clerical amendments
					(1)Subchapter heading
						(A)The heading of subchapter II of chapter 21 of such title is amended to read as follows:
							
								IIDefense commercial activities.
						(B)The item relating to that subchapter in the table of subchapters at the beginning of such chapter
			 is amended to read as follows:
							
								
									II.Defense Commercial Activities431..
						(2)Section heading
						(A)The heading of section 431 of such title is amended to read as follows:
							
								431.Authority to engage in commercial activities as security for intelligence collection activities and
			 military operations.
						(B)The item relating to that section in the table of sections at the beginning of subchapter II of
			 chapter 21 of such title is amended to read as follows:
							
								
									431. Authority to engage in commercial activities as security for intelligence collection
			 activities and military operations..
						907.Statutory streamlining to enable Defense Commissary Agency to become partially self-sustaining
				(a)Competition requirements for contractsSection 2304(c)(5) of title 10, United States Code, is amended by striking brand-name.
				(b)Purpose of the commissary systemSection 2481 of such title is amended—
					(1)in subsection (a), by striking , at reduced prices,;
					(2)in subsection (b)—
						(A)by inserting each before intended; and
						(B)by inserting and provide access to products for after life of; and
						(3)by striking subsection (d).
					(c)Criteria for establishment or closure of commissary stores
					(1)Criteria for establishmentSubsection (a) of section 2482 of such title is amended—
						(A)by inserting (1) after Establishment.—;
						(B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
						(C)in subparagraph (A), as so redesignated, by inserting outside the United States after commissary store; and
						(D)by adding at the end the following new paragraph:
							
								(2)The feasibility of cost recovery shall be the primary consideration whenever the Secretary of
			 Defense—
									(A)assesses the need to establish a commissary store in the United States; and
									(B)selects the actual location for the store..
						(2)Criteria for closureParagraph (1) of subsection (c) of such section is amended by striking Whenever assessing and all that follows and inserting
						Whenever the Secretary of Defense is assessing whether to close a commissary store, the following
			 shall be primary considerations in such assessment:(A)The extent by which the operation of the commissary store is able to recover costs.
							(B)The effect of the closure on the quality of life of members of the armed forces on active duty and
			 their dependents who use the store and on the welfare and security of the
			 military community in which the commissary is located..
					(d)Financing of commissary system operating expenses and inventories
					(1)In generalSection 2483 of such title is amended to read as follows:
						
							2483.Commissary stores: use of defense working capital funds to cover operating expenses and to finance
			 resale inventories 
								(a)Operation of agency and systemExcept as otherwise provided in this title, working capital funds established under section 2208 of
			 this title shall be used to fund the operations and merchandise resale
			 inventories of the defense commissary system. Those working capital funds
			 shall be credited with such amounts as are appropriated for such purposes
			 and with receipts described in subsections (c) and (d).
								(b)Operating expensesWorking capital funds established under section 2208 of this title shall be used to finance
			 operating expenses of the defense commissary system and the acquisition of
			 merchandise resale inventories. Operating expenses of the defense
			 commissary system include the following:
									(1)Salaries and wages of employees of the United States, host nations, and contractors supporting
			 commissary store operations.
									(2)Utilities.
									(3)Communications.
									(4)Operating supplies and services.
									(5)Second destination transportation costs as authorized by section 2643 of this title.
									(6)Any cost associated with above-store-level management or other indirect support of a commissary
			 store or a central product processing facility, including equipment
			 maintenance and information technology costs.
									(c)Funding of commissary operations
									(1)The defense commissary system shall be managed with the objectives of attaining—
										(A)uniform system-wide pricing; and
										(B)a proportional allocation of funding sources for operating expenses.
										(2)The Secretary of Defense shall seek to achieve the objective of attaining a proportional allocation
			 of funding sources for operating expenses for the defense commissary
			 system as follows:
										(A)The Secretary shall prepare an estimation of the portion of the total operating expenses for the
			 defense commissary system that are allocable to operations overseas and at
			 commissaries within the United States that are designated by the Secretary
			 for appropriated fund support.
										(B)The portion of operating expenses estimated under subparagraph (A) shall be programmed to be
			 financed through annual appropriations for defense working capital funds.
										(C)The estimation of the remaining portion of operating expenses for the defense commissary system
			 shall be financed as described in paragraph (3) and shall be used to
			 establish prices for commissary merchandise and services consistent with
			 the objective of attaining uniform system-wide pricing.
										(3)The portion of operating expenses for the defense commissary system that are not financed from
			 appropriations for defense working capital funds shall be financed from
			 receipts from the following (and from the exercise of authority provided
			 by section 2208 of this title):
										(A)The sale of products.
										(B)The sale of services.
										(C)Such other receipts generated from commissary activities, except for surcharge collections
			 authorized by section 2484(e) of this title, as designated by the
			 Secretary of Defense.
										(d)Funding of merchandise resale inventoriesPrices established for resale merchandise shall include amounts sufficient to finance replenishment
			 of inventories..
					(2)Clerical amendmentThe item relating to such section in the table of sections at the beginning of subchapter I of
			 chapter 147 of such title is amended to read as follows:
						
							
								2483. Commissary stores: use of defense working capital funds to cover operating expenses and to
			 finance resale inventories..
					(e)Merchandise and pricingSection 2484 of such title is amended—
					(1)by striking subsection (f);
					(2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively;
					(3)by inserting after subsection (c) the following new subsection (d):
						
							(d)Fee for servicesThe Secretary of Defense may apply an additional user fee for services provided to commissary
			 customers on orders of merchandise sold in commissary stores by electronic
			 or mobile commerce methods commonly used in the retail supermarket sector.;
					(4)in subsection (c)(3)—
						(A)in subparagraph (A), by striking subsections (d) and (e) and inserting subsections (e) and (f); and
						(B)in subparagraph (B), by striking subsection (d) and inserting subsection (e);
						(5)in subsection (e), as redesignated by paragraph (2), by striking subsection (e) and inserting subsection (f);
					(6)by amending subsection (f), as redesignated by paragraph (2), to read as follows:
						
							(f)Sales price establishmentThe Secretary of Defense shall establish the sales price of merchandise sold in, at, or by
			 commissary stores in amounts sufficient to finance operating expenses as
			 prescribed in section 2483(b) of this title and the replenishment of
			 inventories.;
					(7)in subsection (g)—
						(A)by striking subsections (d) and (e) in paragraph (1) and inserting subsections (e) and (f); and
						(B)by striking subsection (d) in paragraph (2) and inserting subsection (e); and
						(8)in subsection (h)—
						(A)by striking subsection (d) each place it appears and inserting subsection (e); and
						(B)by striking paragraph (5).
						(f)Operation of commissaries
					(1)Operation by private personsSubsection (a) of section 2485 of such title is amended to read as follows:
						
							(a)Operation by private persons
								(1)AuthorityWhen patron savings can be improved, or operating costs reduced, the Secretary of Defense may
			 contract with private persons to operate selected commissary store
			 functions.
								(2)LimitationThe following functions may not be contracted for operation by a private person under paragraph
			 (1):
									(A)Functions relating to the procurement of products to be sold in a commissary store, except for a
			 full or substantially full product line acquired for resale from a
			 wholesaler, distributor, or similar vendor.
									(B)Functions relating to the overall management of a commissary system or the management of a
			 commissary store.
									(3)Performance of functions excluded from performance by private personsFunctions specified in paragraph (2) shall be carried out by personnel of the Department of Defense
			 under regulations approved by the Secretary of Defense..
					(2)Contracts with other agencies and instrumentalitiesSubsection (b) of such section is amended—
						(A)by striking (1) before The Defense;
						(B)by inserting goods or after provide or obtain;
						(C)by striking service provided by the United States Transportation Command and inserting good or service provided by any entity of the United States in; and
						(D)by striking paragraph (2).
						(3)Repeal of superceded provisionsSuch section is further amended—
						(A)in subsection (g), by striking paragraphs (3), (4), and (5); and
						(B)in subsection (h), by striking paragraph (5).
						(4)Conforming cross-reference amendmentsParagraphs (3) and (4) of subsection (e) of such section are amended by striking section 2484(d) and inserting section 2484(e).
					(g)Repeal of obsolete authority
					(1)In generalSection 2685 of such title is repealed.
					(2)Clerical amendmentThe table of sections at the beginning of chapter 159 of such title is amended by striking the item
			 relating to section 2685.
					(h)Overseas transportationSection 2643(b) of such title is amended—
					(1)in the first sentence, by striking appropriated funds and inserting defense working capital funds; and
					(2)in the second sentence—
						(A)by striking also; and
						(B)by inserting commissary and after transporting.
						(i)Supervision of commissary construction projectsSection 2851(b) of such title is amended by adding at the end the following new sentence: However, a project for the construction of a commissary store, a commissary central product
			 processing facility, or a shopping mall or similar facility for a
			 commissary store and one or more nonappropriated fund instrumentality
			 activities authorized under section 2484(h) of this title may be
			 accomplished under the direction and supervision of the Director of the
			 Defense Commissary Agency..
				
		XGeneral provisions
			AFinancial matters
				1001.Authority for use of amounts recovered for damage to Government property
					(a)Extension to personal propertyThe first sentence of section 2782 of title 10, United States Code, is amended by striking real property both places it appears and inserting Government property.
					(b)Availability of recovered fundsThe second sentence of such section is amended—
						(1)by striking In such amounts as are provided in advance in appropriation Acts, amounts and inserting Amounts;
						(2)by inserting merged with, and before available for use;
						(3)by inserting and for the same period after same purposes; and
						(4)by inserting a comma after circumstances as.
						(c)Clerical amendments
						(1)Section headingThe heading of such section is amended by striking real and inserting Government.
						(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 165 of such
			 title is amended to read as follows:
							
								
									2782. Damage to Government property; disposition of amounts recovered..
						BCounter-Drug activities
				1011.Extension of authority to support unified counter-drug and counterterrorism campaign in Colombia
			 and of numerical limitation on assignment of United States personnel in
			 ColombiaSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section
			 1011 of the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66; 127 Stat. 843), is further amended—
					(1)in subsection (a)(1), by striking In fiscal years 2005 through 2014, and inserting During the period ending on December 31, 2017,; and
					(2)in subsection (c), by striking in fiscal years 2005 through 2014 and inserting during the period ending on December 31, 2017,.
					CNaval vessels and shipyards
				1021.Elimination of requirement that a qualified aviator or naval flight officer be in command of an
			 inactivated nuclear-powered aircraft carrier before decommissioningSection 5942(a) of title 10, United States Code, is amended—
					(1)by inserting (1) after (a); and
					(2)by adding at the end the following new paragraph:
						
							(2)Paragraph (1) does not apply to command of a nuclear-powered aircraft carrier that has been
			 inactivated for the purpose of permanent decommissioning and disposal..
					1022.Ensuring operational readiness of littoral combat ships on extended deployments
					(a)AuthoritySubsection (a) of section 7310 of title 10, United States Code, is amended—
						(1)by inserting under the jurisdiction of the Secretary of the Navy in the subsection heading after Vessels;
						(2)by striking A naval vessel and inserting (1) Except as provided in paragraph (2), a naval vessel; and
						(3)by adding at the end the following new paragraph:
							
								(2)
									(A)Subject to subparagraph (B), in the case of a naval vessel that is classified as a Littoral Combat
			 Ship and that is operating on deployment, corrective and preventive
			 maintenance or repair (whether intermediate or depot level) and facilities
			 maintenance may be performed on the vessel—
										(i)in a foreign shipyard;
										(ii)at a facility outside of a foreign shipyard; or
										(iii)at any other facility convenient to the vessel.
										(B)
										(i)Corrective and preventive maintenance or repair may be performed on a vessel as described in
			 subparagraph (A) only if the work is performed by United States Government
			 personnel or United States contractor personnel.
										(ii)Facilities maintenance may be performed by a foreign contractor on a vessel as described in
			 subparagraph (A) only as approved by the Secretary of the Navy..
						(b)DefinitionsSuch section is further amended by adding at the end the following new subsection:
						
							(d)DefinitionsIn this section:
								(1)The term corrective and preventive maintenance or repair means—
									(A)maintenance or repair actions performed as a result of a failure in order to return or restore
			 equipment to acceptable performance levels; and
									(B)scheduled maintenance or repair actions intended to prevent or discover functional failures,
			 including scheduled periodic maintenance requirements and integrated class
			 maintenance plan tasks that are time-directed maintenance actions.
									(2)The term facilities maintenance means—
									(A)preservation or corrosion control efforts, encompassing surface preparation and preservation of the
			 structural facility to minimize effects of corrosion; and
									(B)cleaning services, encompassing—
										(i)light surface cleaning of ship structures and compartments; and
										(ii)deep cleaning of bilges to remove dirt, oily waste, and other foreign matter..
					(c)Clerical amendments
						(1)Section headingThe heading of such section is amended to read as follows:
							
								7310.Overhaul, repair, and maintenance of vessels in foreign shipyards and facilities: restrictions;
			 exceptions.
						(2)Table of sectionsThe table of sections at the beginning of chapter 633 of such title is amended by striking the item
			 relating to section 7310 and inserting the following:
							
								
									7310. Overhaul, repair, and maintenance of vessels in foreign shipyards and facilities:
			 restrictions; exceptions..
						1023.Authority for limited coastwise trade for certain vessels providing transportation services under a
			 shipbuilding or ship repair contract with the Secretary of the Navy
					(a)In generalChapter 645 of title 10, United States Code, is amended by adding at the end the following new
			 section:
						
							7525.Limited coastwise trade 
								(a)DefinitionIn his section, the term contractor-owned vessel means a dry dock, a tugboat, or a towing vessel that—
									(1)was built in the United States;
									(2)is owned or operated by an individual or entity that—
										(A)is under contract with the Navy to construct, maintain, or repair a vessel of the Navy; and
										(B)in conjunction with such contract, is operating under a special security agreement with the
			 Secretary of Defense;
										(3)is used, pursuant to such contract, to construct, maintain, or repair a vessel of the Navy; and
									(4)is manned by United States citizens.
									(b)In generalA contractor-owned vessel may, at the direction of the Secretary of the Navy, engage in coastwise
			 trade for the exclusive purpose of performing a contract with the Navy to
			 construct, maintain, or repair a vessel of the Navy, and any law
			 pertaining to coastwise trade shall not apply to such vessel, the owner or
			 operator of such vessel, or the operation of such vessel.
								(c)NoticeThe Secretary of the Navy shall provide notice to the Secretary of Homeland Security if a
			 contractor-owned vessel is authorized, pursuant to this section, to engage
			 in coastwise trade.
								(d)LimitationAn authorization to engage in coastwise trade pursuant to this section shall be non-transferrable
			 and shall expire—
									(1)on the date of the sale of the contractor-owned vessel;
									(2)on the date of the contract with the Navy to construct, maintain, or repair a vessel of the
			 Navy expires or that the Secretary of the Navy terminates such contract;
			 or
									(3)in the event that the Secretary of Defense terminates the special security agreement with the
			 contractor that owns the vessel..
					(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
						
							
								7525. Limited coastwise trade. .
					DSexual assault prevention and response related reforms
				1031.Repeal of outdated requirement to develop comprehensive management plan to address deficiencies in
			 the data captured in the defense incident-based reporting systemSection 543(a) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 10 U.S.C. 1562 note) is amended—
					(1)by striking paragraph (1); and
					(2)by redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively.
					1032.Revision to requirements relating to Department of Defense policy on retention of evidence in a
			 sexual assault case to allow return of personal property upon completion
			 of related proceedingsSection 586 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1435; 10 U.S.C. 1561 note) is amended by adding at the end the
			 following new subsection:
					
						(f)Return of personal property upon completion of related proceedingsNotwithstanding subsection (c)(4)(A), personal property retained as evidence in connection with an
			 incident of sexual assault involving a member of the armed forces may be
			 returned to the rightful owner of such property after the conclusion of
			 all legal, adverse action, and administrative proceedings related to such
			 incident..
				EOther matters
				1041.Technical and clerical amendments
					(a)Amendment to National Defense Authorization Act for Fiscal Year 2013Effective as of January 2, 2013, and as if included therein as enacted, section 604(b)(1) of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1774) is amended by striking the National Defense Authorization Act for Fiscal Year 2013 and inserting this Act.
					(b)Amendments to title 10, United States Code, To reflect enactment of title 41, United States CodeTitle 10, United States Code, is amended as follows:
						(1)Section 2013(a)(1) is amended by striking section 6101(b)–(d) of title 41 and inserting section 6101 of title 41.
						(2)Section 2302 is amended—
							(A)in paragraph (7), by striking section 4 of such Act and inserting such section; and
							(B)in paragraph (9)(A)—
								(i)by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41; and
								(ii)by striking such section and inserting such chapter.
								(3)Section 2306a(b)(3)(B) is amended by striking section 4(12)(C)(i) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(C)(i)) and inserting section 103(3)(A) of title 41.
						(4)Section 2314 is amended by striking Sections 6101(b)–(d) and inserting Sections 6101.
						(5)Section 2321(f)(2) is amended by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41.
						(6)Section 2359b(k)(4)(A) is amended by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 110 of title 41.
						(7)Section 2379 is amended—
							(A)in subsections (a)(1)(A), (b)(2)(A), and (c)(1)(B)(i), by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41; and
							(B)in subsections (b) and (c)(1), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41.
							(8)Section 2410m(b)(1) is amended—
							(A)in subparagraph (A)(i), by striking section 7 of such Act and inserting section 7104(a) of such title; and
							(B)in subparagraph (B)(ii), by striking section 7 of the Contract Disputes Act of 1978 and inserting section 7104(a) of title 41.
							(9)Section 2533(a) is amended by striking such Act in the matter preceding paragraph (1) and inserting chapter 83 of such title.
						(10)Section 2533b is amended—
							(A)in subsection (h)—
								(i)in paragraph (1), by striking sections 34 and 35 of the Office of Federal Procurement Policy Act (41 U.S.C. 430 and 431) and inserting sections 1906 and 1907 of title 41; and
								(ii)in paragraph (2), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41; and
								(B)in subsection (m)—
								(i)in paragraph (2), by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 105 of title 41;
								(ii)in paragraph (3), by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 131 of title 41; and
								(iii)in paragraph (5), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41.
								(11)Section 2545(1) is amended by striking section 4(16) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(16)) and inserting section 131 of title 41.
						(12)Section 7312(f) is amended by striking Section 3709 of the Revised Statutes (41 U.S.C. 5) and inserting Section 6101 of title 41.
						(c)Amendments to other defense-Related statutes To reflect enactment of title 41, United States Code
						(1)The Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383) is
			 amended as follows:
							(A)Section 846(a) (10 U.S.C. 2534 note) is amended—
								(i)by striking the Buy American Act (41 U.S.C. 10a et seq.) and inserting chapter 83 of title 41, United States Code; and
								(ii)by striking that Act and inserting that chapter.
								(B)Section 866 (10 U.S.C. 2302 note) is amended—
								(i)in subsection (b)(4)(A), by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41, United States Code; and
								(ii)in subsection (e)(2)(A), by striking section 4(13) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(13)) and inserting section 110 of title 41, United States Code.
								(C)Section 893(f)(2) (10 U.S.C. 2302 note) is amended by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41, United States Code.
							(2)The National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended as
			 follows:
							(A)Section 805(c)(1) (10 U.S.C. 2330 note) is amended—
								(i)in subparagraph (A), by striking section 4(12)(E) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(E)) and inserting section 103(5) of title 41, United States Code; and
								(ii)in subparagraph (C)(i), by striking section 4(12)(F) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(F)) and inserting section 103(6) of title 41, United States Code.
								(B)Section 821(b)(2) (10 U.S.C. 2304 note) is amended by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code.
							(C)Section 847 (10 U.S.C. 1701 note) is amended—
								(i)in subsection (a)(5), by striking section 27(e) of the Office of Federal Procurement Policy Act (41 U.S.C. 423(e)) and inserting section 2105 of title 41, United States Code;
								(ii)in subsection (c)(1), by striking section 4(16) of the Office of Federal Procurement Policy Act and inserting section 131 of title 41, United States Code; and
								(iii)in subsection (d)(1), by striking section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423) and inserting chapter 21 of title 41, United States Code.
								(D)Section 862 (10 U.S.C. 2302 note) is amended—
								(i)in subsection (b)(1), by striking section 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 421) and inserting section 1303 of title 41, United States Code; and
								(ii)in subsection (d)(1), by striking section 6(j) of the Office of Federal Procurement Policy Act (41 U.S.C. 405(j)) and inserting section 1126 of title 41, United States Code.
								(3)The John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364) is
			 amended as follows:
							(A)Section 832(d)(3) (10 U.S.C. 2302 note) is amended by striking section 8(b) of the Service Contract Act of 1965 (41 U.S.C. 357(b)) and inserting section 6701(3) of title 41, United States Code.
							(B)Section 852(b)(2)(A)(ii) (10 U.S.C. 2324 note) is amended by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code.
							(4)Section 8118 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 10 U.S.C.
			 2533a note), is amended by striking section 34 of the Office of Federal Procurement Policy Act (41 U.S.C. 430) and inserting section 1906 of title 41, United States Code.
						(5)The National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136) is amended as
			 follows:
							(A)Section 812(b)(2) (10 U.S.C. 2501 note) is amended by striking section 6(d)(4)(A) of the Office of Federal Procurement Policy Act (41 U.S.C. 405(d)(4)(A)) and inserting section 1122(a)(4)(A) of title 41, United States Code.
							(B)Section 1601(c) (10 U.S.C. 2358 note) is amended—
								(i)in paragraph (1)(A), by striking section 32A of the Office of Federal Procurement Policy Act, as added by section 1443 of this Act and inserting section 1903 of title 41, United States Code; and
								(ii)in paragraph (2)(B), by striking Subsections (a) and (b) of section 7 of the Anti-Kickback Act of 1986 (41 U.S.C. 57(a) and (b)) and inserting Section 8703(a) of title 41, United States Code.
								(6)Section 8025(c) of the Department of Defense Appropriations Act, 2004 (Public Law 108–87; 10 U.S.C.
			 2410d note), is amended by striking the Javits-Wagner-O’Day Act (41 U.S.C. 46–48) and inserting chapter 85 of title 41, United States Code.
						(7)Section 817(e)(1)(B) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003
			 (Public Law 107–314; 10 U.S.C. 2306a note) is amended by striking section 26(f)(5)(B) of the Office of Federal Procurement Policy Act (41 U.S.C. 422(f)(5)(B)) and inserting section 1502(b)(3)(B) of title 41, United States Code.
						(8)Section 801(f)(1) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law
			 107–107; 10 U.S.C. 2330 note) is amended by striking section 16(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(3)) and inserting section 1702(c) (1) and (2) of title 41, United States Code.
						(9)Section 803(d) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999
			 (Public Law 105–261; 10 U.S.C. 2306a note) is amended by striking subsection (b)(1)(B) of section 304A of the Federal Property and Administrative Services Act of
			 1949 (41 U.S.C. 254b) and inserting section 3503(a)(2) of title 41, United States Code.
						(10)Section 848(e)(1) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law
			 105–85; 10 U.S.C. 2304 note) is amended by striking section 32 of the Office of Federal Procurement Policy Act (41 U.S.C. 428) and inserting section 1902 of title 41, United States Code.
						(11)Section 722(b)(2) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law
			 104–201; 10 U.S.C. 1073 note) is amended by striking section 25(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)) and inserting section 1303(a) of title 41, United States Code.
						(12)Section 3412(k) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106,
			 10 U.S.C. 7420 note) is amended by striking section 303(c) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)) and inserting section 3304(a) of title 41, United States Code.
						(13)Section 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10
			 U.S.C. 2371 note) is amended—
							(A)in subsection (a)(2)(A), by striking section 16(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(c)) and inserting section 1702(c) of title 41, United States Code,;
							(B)in subsection (d)(1)(B)(ii), by striking section 16(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(3)) and inserting paragraphs (1) and (2) of section 1702(c) of title 41, United States Code;
							(C)in subsection (e)(2)(A), by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code; and
							(D)in subsection (h), by striking section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423) and inserting chapter 21 of title 41, United States Code.
							(14)Section 326(c)(2) of the National Defense Authorization Act for Fiscal Year 1993 (Public Law
			 102–484; 10 U.S.C. 2302 note) is amended by striking section 25(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)) and inserting section 1303(a) of title 41, United States Code.
						(15)Section 806 of the National Defense Authorization Act for Fiscal Years 1992 and 1993 (Public Law
			 102–190; 10 U.S.C. 2302 note) is amended—
							(A)in subsection (b), by striking section 4(12) of the Office of Federal Procurement Policy Act and inserting section 103 of title 41, United States Code; and
							(B)in subsection (c)—
								(i)by striking section 25(a) of the Office of Federal Procurement Policy Act and inserting section 1302(a) of title 41, United States Code; and
								(ii)by striking section 25(c)(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)(1)) and inserting section 1303(a)(1) of such title 41.
								(16)Section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510, 10
			 U.S.C. 2302 note) is amended—
							(A)by designating the subsection after subsection (k), relating to definitions, as subsection (l); and
							(B)in paragraph (8) of that subsection, by striking the first section of the Act of June 25, 1938 (41 U.S.C. 46; popularly known as the Wagner-O’Day Act) and inserting section 8502 of title 41, United States Code.
							(d)Amendments to title 10, United States Code, To reflect reclassification of provisions of law
			 codified in title 50, United States CodeTitle 10, United States Code, is amended as follows:
						(1)Sections 113(b), 125(a), and 155(d) are amended by striking (50 U.S.C. 401) and inserting (50 U.S.C. 3002).
						(2)Sections 113(e)(2), 117(a)(1), 118(b)(1), 118a(b)(1), 153(b)(1)(C)(i), 231(b)(1), and 231a(c)(1)
			 are amended by striking (50 U.S.C. 404a) and inserting (50 U.S.C. 3043).
						(3)Sections 167(g) and  421(c) are amended by striking (50 U.S.C. 413 et seq.) and inserting (50 U.S.C. 3091 et seq.).
						(4)Section 201(b)(1) is amended by striking (50 U.S.C. 403–6(b)) and inserting (50 U.S.C. 3041(b)).
						(5)Section 429 is amended—
							(A)in subsection (a), by striking (50 U.S.C. 403–1) and inserting (50 U.S.C. 3024); and
							(B)in subsection (e), by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)).
							(6)Section 442(d) is amended by striking (50 U.S.C. 404e(a)) and inserting (50 U.S.C. 3045(a)).
						(7)Section 444 is amended—
							(A)in subsection (b)(2), by striking (50 U.S.C. 403o) and inserting (50 U.S.C. 3515); and
							(B)in subsection (e)(2)(B), by striking (50 U.S.C. 403a et seq.) and inserting (50 U.S.C. 3501 et seq.).
							(8)Section 457 is amended—
							(A)in subsection (a), by striking (50 U.S.C. 431) and inserting (50 U.S.C. 3141); and
							(B)in subsection (c), by striking (50 U.S.C. 431(b)) and inserting (50 U.S.C. 3141(b)).
							(9)Section 462 is amended by striking (50 U.S.C. 402 note) and inserting (50 U.S.C. 3614).
						(10)Sections 491(c)(3), 494(d)(1), and 496(a)(1) are amended by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)).
						(11)Section 1599a(a) is amended by striking (50 U.S.C. 402 note) and inserting (50 U.S.C. 3614).
						(12)Section 1605(a)(2) is amended by striking (50 U.S.C. 403r) and inserting (50 U.S.C. 3518).
						(13)Section 1623(a) is amended by striking (50 U.S.C. 402 note) and inserting (50 U.S.C. 3614).
						(14)Section 2409(e) is amended by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)).
						(15)Section 2501(a)(1)(A) is amended by striking (50 U.S.C. 404a) and inserting (50 U.S.C. 3043).
						(16)Sections 2557(c) and  2723(d)(2) are amended by striking (50 U.S.C. 413) and inserting (50 U.S.C. 3091).
						(e)Amendments to other defense-Related statutes To reflect reclassification of provisions of law
			 codified in title 50, United States Code
						(1)The following provisions of law are amended by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)):
							(A)Section 911(3) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 10 U.S.C. 2271 note).
							(B)Sections 801(b)(3) and 911(e)(2) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 10 U.S.C. 2304 note; 2271 note).
							(C)Section 812(e) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136;
			 10 U.S.C. 2501 note).
							(2)Section 901(d) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law
			 107–314; 10 U.S.C. 137 note) is amended by striking (50 U.S.C. 401 et seq.) and inserting (50 U.S.C. 3001 et seq.).
						(f)Other cross-Reference amendments
						(1)Title 10, United States CodeTitle 10, United States Code, is amended as follows:
							(A)Section 2430(c)(2) is amended by striking section 2366a(a)(4) and inserting section 2366a(a)(7).
							(B)Section 7292(d)(2) is amended by striking section 1024(a) and inserting section 1018(a).
							(2)Title 40, United States CodeSection 591(b)(2)(A) of title 40, United States Code, is amended by striking section 2394 of title 10 and inserting section 2922a of title 10.
						(g)Date of enactment referencesTitle 10, United States Code, is amended as follows:
						(1)Section 1218(d)(3) is amended by striking on the date that is five years after the date of the enactment of the National Defense
			 Authorization Act for Fiscal Year 2010 and inserting on October 28, 2014.
						(2)Section 1566a(a) is amended by striking Not later than 180 days after the date of the enactment of the National Defense Authorization Act
			 for Fiscal Year 2010 and under and inserting Under.
						(3)Section 2275(d) is amended—
							(A)in paragraph (1), by striking before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013 and inserting before January 2, 2013; and
							(B)in paragraph (2), by striking on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year
			 2013 and inserting on or after January 2, 2013.
							(4)Section 2601a(e) is amended by striking after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2012 and inserting after December 31, 2011,.
						(5)Section 6328(c) is amended by striking on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year
			 2010 and inserting after October 27, 2009,.
						(h)Other amendments to title 10, United States CodeTitle 10, United States Code, is amended as follows:
						(1)Section 118 is amended by striking subsection (g).
						(2)Section 407(a)(3)(A) is amended by striking the comma after as applicable.
						(3)Section 429 is amended—
							(A)in subsection (a), by striking Section in the second sentence and inserting section; and
							(B)in subsection (c), by striking act and inserting law.
							(4)Section 1074m(a)(2) is amended by striking subparagraph in the matter preceding subparagraph (A) and inserting subparagraphs.
						(5)Section 1154(a)(2)(A)(ii) is amended by striking U.S.C.1411 and inserting U.S.C. 1411.
						(6)Section 2222(g)(3) is amended by striking (A) after (3).
						(7)Section 2335(d) is amended—
							(A)by designating the last sentence of paragraph (2) as paragraph (3); and
							(B)in paragraph (3), as so designated—
								(i)by inserting before Each of the following paragraph heading: Other terms.—;
								(ii)by striking the term and inserting that term; and
								(iii)by inserting Election after Federal Campaign.
								(8)Section 2371 is amended by striking subsection (h).
						(9)Section 2601a is amended—
							(A)in subsection (a)(1), by striking issue and inserting prescribe; and
							(B)in subsection (d), by striking issued and inserting prescribed.
							(10)Section 2853(c)(1)(A) is amended by striking can be still be and inserting can still be.
						(11)Section 2866(a)(4)(A) is amended by striking repayed and inserting repaid.
						(12)Section 2884(c) is amended by striking on evaluation in the matter preceding paragraph (1) and inserting an evaluation.
						(i)Transfer of section 2814 to chapter 631
						(1)Transfer and redesignationSection 2814 of title 10, United States Code, is transferred to chapter 631 of such title, inserted
			 after section 7205, and redesignated as section 7206.
						(2)Conforming amendmentsSuch section, as so transferred and redesignated, is amended—
							(A)in paragraphs (2) and (3)(B) of subsection (i), by striking this chapter and inserting chapter 169 of this title; and
							(B)by striking subsection (l) and inserting the following new subsection (l):
								
									(l)DefinitionsIn this section:
										(1)The term appropriate committees of Congress has the meaning given such term in section 2801 of this title.
										(2)The term property support services means the following:
											(A)Any utility service or other service listed in section 2686(a) of this title.
											(B)Any other service determined by the Secretary to be a service that supports the operation and
			 maintenance of real property, personal property, or facilities..
							(3)Clerical amendments
							(A)The table of sections at the beginning of chapter 169 of such title is amended by striking the item
			 relating to section 2814.
							(B)The table of sections at the beginning of chapter 631 of such title is amended by inserting after
			 the item relating to section 7205 the following new item:
								
									
										7206. Special authority for development of Ford Island, Hawaii. .
							(j)Coordination with other amendments made by this ActFor purposes of applying amendments made by provisions of this Act other than this section, the
			 amendments made by subsections (b) through (h) of this section shall be
			 treated as having been enacted immediately before any such amendments by
			 other provisions of this Act.
					1042.Renewals, extensions, and succeeding leases for financial institutions operating on Department of
			 Defense installationsSubsection (h) of section 2667 of title 10, United States Code, is amended by adding the following
			 new paragraph:
					
						(4)
							(A)Paragraph (1) does not apply to a renewal, extension, or succeeding lease by the Secretary
			 concerned with a financial institution selected in accordance with the
			 Department of Defense Financial Management Regulation providing for the
			 selection of financial institutions to operate on military installations
			 if each of the following applies:
								(i)The on-base financial institution was selected before the date of the enactment of this paragraph
			 or competitive procedures are used for the selection of any new financial
			 institutions.
								(ii)A current and binding operating agreement is in place between the installation commander and the
			 selected on-base financial institution.
								(B)The renewal, extension or succeeding lease shall terminate upon the termination of the operating
			 agreement described in subparagraph (A)(ii)..
				1043.Limited authority for United States to secure copyrights for certain scholarly works prepared by
			 faculty of certain Department of Defense professional schools
					(a)AuthorityChapter 53 of title 10, United States Code, is amended by inserting after section 1033 the
			 following new section:
						
							1033a.Limited authority for United States to secure copyrights for certain scholarly works of faculty of
			 Department of Defense professional schools 
								(a)Authority
									(1)In generalSubject to regulations prescribed under subsection (f), the United States may, notwithstanding
			 section 105 or 201(b) of title 17, secure copyright protection under title
			 17 for a qualifying work written by a faculty member of an institution of
			 the Department of Defense specified in subsection (e), but only for
			 purposes of publication by a scholarly press or journal for which such a
			 copyright is normally a requirement for publication or otherwise as may be
			 prescribed under regulations under this section.
									(2)PrintingNotwithstanding section 501 of title 44, the Department of Defense need not use the services of the
			 Government Printing Office or a field printing plant operated by the
			 Department of Defense with respect to a work for which copyright
			 protection exists by reason of paragraph (1).
									(b)Qualifying worksA work is a qualifying work for purposes of this section if the work—
									(1)is prepared as part of a person’s official duties; and
									(2)meets such criteria as the Secretary of Defense may prescribe by regulation as a scholarly work for
			 which copyright protection as provided in subsection (a) is warranted.
									(c)Transfer of copyrightUpon acceptance for publication of a work for which copyright protection exists by reason of
			 subsection (a), the United States may transfer the copyright to the owner
			 or publisher of the medium in which the work will be published. The United
			 States shall maintain a perpetual, royalty-free license to use the
			 scholarly work for any official purpose of the United States.
								(d)Royalties, etcNo royalties or other compensation may be accepted by a person covered by subsection (a) by reason
			 of copyright protection that exists by reason of subsection (a).
								(e)Covered institutionsThe institutions referred to in subsection (a) are the following:
									(1)The United States Military Academy, the United States Naval Academy, and the United States Air
			 Force Academy.
									(2)The National Defense University.
									(3)Any war college of the armed forces.
									(4)Any graduate-level college or university of the Department of Defense.
									(f)RegulationsThe Secretary of Defense shall prescribe regulations for the purposes of this section. Such
			 regulations shall include provisions specifying the types of works for
			 which copyright protection may be secured under subsection (a) and the
			 purposes for which the copyright may be secured..
					(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 1033 the following new item:
						
							
								1033a. Limited authority for United States to secure copyrights for certain scholarly works of
			 faculty of Department of Defense professional schools. .
					(c)Effective dateSection 1033a of title 10, United States Code, as added by subsection (a), shall apply only with
			 respect to works that, as determined under regulations prescribed under
			 that section, are completed after the date of the enactment of this Act.
					1044.Revision to statute of limitations for aviation insurance claims
					(a)In generalSection 44309(c) of title 49, United States Code, is amended—
						(1)By inserting after time limitations.— the following new sentence: A claim under the authority of this chapter against the United States shall be forever barred
			 unless it is presented in writing to the Secretary of Transportation
			 within two years after such claim accrues or unless action is begun within
			 six months after the date of mailing, by certified or registered mail, of
			 notice of final denial of the claim by the Secretary.;
						(2)by striking , under section 2401 of title 28, and
						(3)by striking subsection (a) of.
						(b)Effective dateThe amendments made by subsection (a) shall apply only with respect to claims arising after the
			 date of the enactment of this Act.
					1045.Transfer of functions of the Veterans’ Advisory Board on Dose Reconstruction to the Secretaries of
			 Veterans Affairs and DefenseSection 601 of the Veterans Benefits Act of 2003 (Public Law 108–183; 117 Stat. 2667; 38 U.S.C.
			 1154 note) is amended to read as follows:
					
						601.Radiation Dose Reconstruction Program of the Department of Defense
							(a) Review and oversightThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly take appropriate
			 actions to ensure the on-going independent review and oversight of the
			 Radiation Dose Reconstruction Program of the Department of Defense.
							(b)DutiesIn carrying out subsection (a), the Secretaries shall—
								(1)conduct periodic, random audits of dose reconstructions under the Radiation Dose Reconstruction
			 Program and of decisions by the Department of Veterans Affairs on claims
			 for service connection of radiogenic diseases;
								(2)communicate to veterans information on the mission, procedures, and evidentiary requirements of the
			 Program; and
								(3)carry out such other activities with respect to the review and oversight of the Program as the
			 Secretaries shall jointly specify.
								(c)RecommendationsThe Secretaries may make such recommendations on modifications in the mission or procedures of the
			 Program as they consider appropriate as a result of the audits conducted
			 under subsection (b)(1)..
				1046.Authority to accept certain voluntary servicesSection 1588(a) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
					
						(10)Voluntary legal support services provided by law students through internship and externship
			 programs approved by the Secretary concerned..
				1047.Transfer of Administration of Ocean Research Advisory Panel From Department of the Navy to National
			 Oceanic and Atmospheric Administration
					(a)Authority for Ocean Research Advisory PanelSubsection (a) of section 7903 of title 10, United States Code, is amended—
						(1)in the matter preceding paragraph (1)—
							(A)by inserting , through the Administrator of the National Oceanic and Atmospheric Administration, after The Council;
							(B)by striking Panel consisting and inserting Panel. The Panel shall consist; and
							(C)by striking chairman and inserting Administrator of the National Oceanic and Atmospheric Administration, on behalf of the Council;
							(2)in paragraph (1), by striking National Academy of Science and inserting National Academies; and
						(3)by striking paragraphs (2) and (3) and redesignating paragraphs (4) and (5) as paragraphs (2) and
			 (3), respectively.
						(b)Responsibilities of panelSubsection (b) of such section is amended—
						(1)by inserting , through the Administrator of the National Oceanic and Atmospheric Administration, after The Council;
						(2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
						(3)by striking paragraph (2) and inserting the following new paragraphs (2) and (3):
							
								(2)To advise the Council on the determination of scientific priorities and needs.
								(3)To provide the Council strategic advice regarding national ocean program execution and
			 collaboration..
						(c)Funding To support activities of panelSubsection (c) of such section is amended by striking Secretary of the Navy and inserting Secretary of Commerce.
					1048.Repeal and modification of reporting requirements
					(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows:
						(1)Section 1073b is repealed.
						(2)The table of sections at the beginning of chapter 55 is amended by striking the item relating to
			 section 1073b.
						(b)National Defense Authorization Acts
						(1)Fiscal year 2013Section 112 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126
			 Stat. 1654) is repealed.
						(2)Fiscal year 2012Subsection (b) of section 1043 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1576), as most recently amended by section
			 1054 of the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66; 127 Stat. 861), is amended to read as follows:
							
								(b)Form of reportsAny report under subsection (a) may be submitted in classified form..
						(3)Fiscal year 2008Section 330(e)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 68), as most recently amended by section 332 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1697), is amended by adding at the end the following
			 new sentence: However, a report is not required under this paragraph for any fiscal year during which the
			 Secretary concerned did not use the authority in subsection (a)..
						(4)Fiscal year 2004Subsection (d) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004
			 (division B of Public Law 108–136; 117 Stat. 1723), as most recently
			 amended by section 2808 of the Military Construction Authorization Act for
			 Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1012), is
			 amended—
							(A)in the heading, by striking quarterly and inserting annual;
							(B)in paragraph (1)—
								(i)by striking fiscal-year quarter and inserting fiscal year; and
								(ii)by striking quarter and inserting fiscal year; and
								(C)in paragraph (2), by striking all of the quarterly reports that were and inserting the report.
							(c)Inclusion of extremity trauma and amputation center of excellence annual report in the Department
			 of Veterans Affairs and Department of Defense joint annual report on
			 health care coordination and sharing activities
						(1)Section 723 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public
			 Law 110–417; 122 Stat. 4508) is amended by striking subsection (d).
						(2)Section 8111(f) of title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
							
								(6)The two Secretaries shall include in the annual report under this subsection a report on the
			 activities of the Center of Excellence in the Mitigation, Treatment, and
			 Rehabilitation of Traumatic Extremity Injuries and Amputations
			 (established pursuant to section 723 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009) during the one-year period ending
			 on the date of such report. Such report shall include a description of the
			 activities of the center and an assessment of the role of such activities
			 in improving and enhancing the efforts of the Department of Defense and
			 the Department of Veterans Affairs for the mitigation, treatment, and
			 rehabilitation of traumatic extremity injuries and amputations..
						XICivilian personnel matters
			1101.Modifications to Biennial Strategic Workforce Plan relating to senior management, functional, and
			 technical workforce of the Department of Defense
				(a)Senior management workforceSubsection (c) of section 115b of title 10, United States Code, is amended—
					(1)by striking paragraph (1) and inserting the following:
						
							(1)Each strategic workforce plan under subsection (a) shall—
								(A)specifically address the shaping and improvement of the senior management workforce of the
			 Department of Defense; and
								(B)include an assessment of the senior functional and technical workforce of the Department of Defense
			 within the appropriate functional community.; and
					(2)in paragraph (2), by striking such senior management, functional, and technical workforce and inserting such senior management workforce and such senior functional and technical workforce.
					(b)Highly qualified expertsSuch section is further amended—
					(1)in subsection (b)(2), by striking subsection (f)(1) in subparagraphs (D) and (E) and inserting subsection (h)(1) or (h)(2);
					(2)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and
					(3)by inserting after subsection (e) the following new subsection (f):
						
							(f)Highly qualified experts
								(1)Each strategic workforce plan under subsection (a) shall include an assessment of the workforce of
			 the Department of Defense comprised of highly qualified experts appointed
			 pursuant to section 9903 of title 5 (in this subsection referred to as the HQE workforce).
								(2)For purposes of paragraph (1), each plan shall include, with respect to the HQE workforce—
									(A)an assessment of the critical skills and competencies of the existing HQE workforce and projected
			 trends in that workforce based on expected losses due to retirement and
			 other attrition;
									(B)specific strategies for attracting, compensating, and motivating the HQE workforce of the
			 Department, including the program objectives of the Department to be
			 achieved through such strategies and the funding needed to implement such
			 strategies;
									(C)any incentives necessary to attract or retain HQE personnel;
									(D)any changes that may be necessary in resources or in the rates or methods of pay needed to ensure
			 the Department has full access to appropriately qualified personnel; and
									(E)any legislative changes that may be necessary to achieve HQE workforce goals..
					(c)DefinitionsSubsection (h) of such section (as redesignated by subsection (b)(2)) is amended to read as
			 follows:
					
						(h)DefinitionsIn this section:
							(1)The term senior management workforce of the Department of Defense includes the following categories of Department of Defense civilian personnel:
								(A)Appointees in the Senior Executive Service under section 3131 of title 5.
								(B)Persons serving in the Defense Intelligence Senior Executive Service under section 1606 of this
			 title.
								(2)The term senior functional and technical workforce of the Department of Defense includes the following categories of Department of Defense civilian personnel:
								(A)Persons serving in positions described in section 5376(a) of title 5.
								(B)Scientists and engineers appointed pursuant to section 342(b) of the National Defense Authorization
			 Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721), as amended
			 by section 1114 of the Floyd D. Spence National Defense Authorization Act
			 for Fiscal Year 2001 (as enacted into law by Public Law 106–398 (114 Stat.
			 1654A–315)).
								(C)Scientists and engineers appointed pursuant to section 1101 of the Strom Thurmond National Defense
			 Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note).
								(D)Persons serving in Intelligence Senior Level positions under section 1607 of this title.
								(3)The term acquisition workforce includes individuals designated under section 1721 of this title as filling acquisition positions..
				(d)Conforming amendmentThe heading of subsection (c) of such section is amended to read as follows: Senior management workforce; senior functional and technical workforce.—.
				(e)Formatting of annual reportSubsections (d)(1) and (e)(1) of such section are amended by striking include a separate chapter to.
				1102.Authority to provide additional compensation for defense clandestine service employeesSection 1603 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(c)Additional compensation for employees of the defense clandestine serviceIn addition to the authority to provide compensation under subsection (a), the Secretary of Defense
			 may provide civilian employees of the Defense Clandestine Service
			 allowances and benefits authorized to be paid to members of the Foreign
			 Service under chapter 9 of title I of the Foreign Service Act of 1980 (22
			 U.S.C. 4081 et seq.) or any other provision of law, if the Secretary
			 determines such action is necessary to the operational effectiveness of
			 the Defense Clandestine Service..
			1103.Pilot program for the temporary exchange of financial management personnel
				(a)Assignment authorityThe Secretary of Defense may, with the agreement of the private sector organization concerned,
			 arrange for the temporary assignment of an employee to such private sector
			 organization, or from such private sector organization to a Department of
			 Defense organization under this section. An employee shall be eligible for
			 such an assignment only if the employee—
					(1)works in the field of financial management;
					(2)is considered by the Secretary of Defense to be an exceptional employee; and
					(3)is compensated at not less than the GS–11 level (or the equivalent).
					(b)AgreementsThe Secretary of Defense shall provide for a written agreement among the Department of Defense, the
			 private sector organization, and the employee concerned regarding the
			 terms and conditions of the employee’s assignment under this section. The
			 agreement—
					(1)shall require, in the case of an employee of the Department of Defense, that upon completion of the
			 assignment, the employee will serve in the civil service for a period at
			 least equal to three times the length of the assignment, unless the
			 employee is sooner involuntarily separated from the service of the
			 employee’s agency; and
					(2)shall provide that if the employee of the Department of Defense or of the private sector
			 organization (as the case may be) fails to carry out the agreement, or if
			 the employee is voluntarily separated from the service of the employee’s
			 agency before the end of the period stated in the agreement, such employee
			 shall be liable to the United States for payment of all expenses of the
			 assignment unless that failure or voluntary separation was for good and
			 sufficient reason, as determined by the Secretary of Defense.An amount for which an employee is liable under paragraph (2) shall be treated as a debt due the
			 United States. The Secretary may waive, in whole or in part, collection of
			 such a debt based on a determination that the collection would be against
			 equity and good conscience and not in the best interests of the United
			 States.(c)TerminationAn assignment under this section may, at any time and for any reason, be terminated by the
			 Department of Defense or the private sector organization concerned.
				(d)DurationAn assignment under this section shall be for a period of not less than three months and not more
			 than one year. No assignment under this section may commence after
			 September 30, 2019.
				(e)Status of Federal employees assigned to private sector organizationAn employee of the Department of Defense who is temporarily assigned to a private sector
			 organization under this section shall be considered, during the period of
			 assignment, to be on detail to a regular work assignment in the Department
			 for all purposes. The written agreement established under subsection (b)
			 shall address the specific terms and conditions related to the employee’s
			 continued status as a Federal employee.
				(f)Terms and conditions for private sector employeesAn employee of a private sector organization who is assigned to a Department of Defense
			 organization under this section—
					(1)shall continue to receive pay and benefits from the private sector organization from which such
			 employee is assigned;
					(2)is deemed to be an employee of the Department of Defense for the purposes of—
						(A)chapter 73 of title 5, United States Code;
						(B)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18, United
			 States Code, and any other conflict of interest statute;
						(C)sections 1343, 1344, and 1349(b) of title 31, United States Code;
						(D)the Federal Tort Claims Act and any other Federal tort liability statute;
						(E)the Ethics in Government Act of 1978;
						(F)section 1043 of the Internal Revenue Code of 1986;
						(G)chapter 21 of title 41, United States Code; and
						(H)subchapter I of chapter 81 of title 5, United States Code, relating to compensation for
			 work-related injuries; and
						(3)may not have access, while the employee is assigned to a Department of Defense organization, to any
			 trade secrets or to any other nonpublic information which is of commercial
			 value to the private sector organization from which such employee is
			 assigned.
					(g)Prohibition against charging certain costs to the Federal GovernmentA private sector organization may not charge the Department of Defense or any other agency of the
			 Federal Government, as direct or indirect costs under a Federal contract,
			 the costs of pay or benefits paid by the organization to an employee
			 assigned to a Department of Defense organization under this section for
			 the period of the assignment.
				(h)ConsiderationThe Secretary of Defense shall take into consideration the question of how assignments might best
			 be used to help meet the needs of the Department of Defense with respect
			 to the training of employees in financial management.
				(i)Numerical limitationNot more than five Department of Defense employees may be assigned to private sector organizations
			 under this section, and not more than five employees of private sector
			 organizations may be assigned to the Department of Defense under this
			 section, at any given time.
				
		XIIMatters relating to foreign nations
			1201.Enhanced authority to acquire products and services produced in Djibouti in support of Department
			 of Defense activities in United States Africa Command area of
			 responsibility
				(a)AuthorityIn the case of a product or service to be acquired in support of Department of Defense activities
			 in the United States Africa Command area of responsibility for which the
			 Secretary of Defense makes a determination described in subsection (b),
			 the Secretary may conduct a procurement in which—
					(1)competition is limited to products or services that are from Djibouti; or
					(2)a preference is provided for products or services that are from Djibouti.
					(b)Determination
					(1)A determination described in this subsection is a determination by the Secretary of either of the
			 following:
						(A)That the product or service concerned is to be used only in support of activities described in
			 subsection (a).
						(B)That it is in the national security interest of the United States to limit competition or provide a
			 preference as described in subsection (a) because such limitation or
			 preference is necessary—
							(i)to reduce—
								(I)United States transportation costs; or
								(II)delivery times in support of activities described in subsection (a); or
								(ii)to promote regional security, stability, and economic prosperity in Africa.
							(2)A determination under paragraph (1)(B) shall not be effective for purposes of a limitation or
			 preference under subsection (a) unless the Secretary also determines that
			 the limitation or preference will not adversely affect—
						(A)United States military operations or stability operations in the United States Africa Command area
			 of responsibility; or
						(B)the United States industrial base.
						(c)Products and services from DjiboutiFor the purpose of this section:
					(1)A product is from Djibouti if it is mined, produced, or manufactured in Djibouti.
					(2)A service is from Djibouti if it is performed in Djibouti by citizens or residents of Djibouti.
					1202.Permanent and global authority for use of acquisition and cross-servicing agreements to lend
			 certain military equipment to certain foreign forces for personnel
			 protection and survivability
				(a)Codification of permanent authority
					(1)Enactment in title 10 of section 1202 acquisition and cross-servicing agreement authorityChapter 138 of title 10, United States Code, is amended by inserting after section 2342 a new
			 section 2342a consisting of—
						(A)a heading as follows:
							
								2342a.Acquisition and cross-servicing agreements: authority to lend certain military equipment to certain
			 foreign forces for personnel protection and survivability;and(B)a text consisting of the text of subsections (a) through (d) of section 1202 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364), as most recently amended by section 1217(b) of the National
			 Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127
			 Stat. 909), and revised as specified in subsection (b).
						(2)Clerical amendmentThe table of sections at the beginning of subchapter I of such chapter is amended by inserting
			 after the item relating to section 2342 the following new item:
						
							
								2342a. Acquisition and cross-servicing agreements: authority to lend certain military equipment to
			 certain foreign forces for personnel protection and survivability..
					(b)Revisions to codified sectionThe revisions to the text specified in subsection (a)(1)(B) are as follows:
					(1)Global authorityIn subsection (a)(1)—
						(A)insert military or stability after combined the first place it appears; and
						(B)strike in Afghanistan.
						(2)Conforming amendmentsIn subsection (a)(3)—
						(A)in subparagraph (A), strike Afghanistan and insert a combined military or stability operation with the United States; and
						(B)in subparagraph (C), strike Afghanistan or a and insert a combined military or stability operation or.
						(3)Reporting exceptionIn subsection (a)(5)—
						(A)insert (A) before Equipment may not; and
						(B)add at the end the following:
							
								(B)ExceptionThe notice required in subparagraph (A) shall not be required when the equipment to be loaned is
			 intended to be used—
									(i)in a facility that is under the control of the United States; or
									(ii)in connection with training directed by United States personnel..
						(4)Waiver in the case of combat loss of equipmentAt the end of subsection (a), insert the following new paragraph:
						
							(6)Waiver of reimbursement in the case of combat loss
								(A)AuthorityIn the case of equipment provided to the military forces of another nation under the authority of
			 this section that is damaged or destroyed as a result of combat operations
			 while held by those forces, the Secretary of Defense may, with respect to
			 such equipment, waive any other applicable requirement under this
			 subchapter for—
									(i)reimbursement;
									(ii)replacement-in-kind; or
									(iii)exchange of supplies or services of an equal value.
									(B)LimitationsAny waiver under this subsection may be made only on a case-by-case basis. Any waiver under this
			 subsection may be made only if the Secretary determines that the waiver is
			 in the national security interest of the United States..
					(5)Technical and clerical amendments
						(A)In subsection (a)(1), strike under subchapter I of chapter 138 of title 10, United States Code,.
						(B)In subsection (d)(2)(B), strike Committee on International Relations and insert Committee on Foreign Affairs.
						(c)RepealSection 1202 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364), as most recently amended by section 1217(b) of the National
			 Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127
			 Stat.
			 909), is repealed.
				(d)Retroactive application of waiver authorityThe authority in subsection (a)(6) of section 2342a of title 10, United States Code, as added by
			 this section, shall apply with respect to equipment provided before the
			 date of the enactment of this Act to a foreign nation under section 1202
			 of the John Warner National Defense Authorization Act for Fiscal Year
			 2007, as amended, in the same manner as to equipment provided under such
			 section 2342a.
				1203.Revisions to Global Security Contingency Fund authority
				(a)Types of assistanceSubsection (c)(1) of section 1207 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 22 U.S.C. 2151 note), as amended by section 1202 of
			 the
			 National Defense Authorization Act for Fiscal Year 2014, is amended by
			 striking the provision of equipment, supplies, and training. and inserting
					the provision of the following:(A)Equipment, including routine maintenance and repair of such equipment.
						(B)Supplies.
						(C)Small-scale construction not exceeding $750,000.
						(D)Training..
				(b)Transfer authoritySubsection (f)(1) of such section is amended by striking for Defense-wide activities in the first sentence.
				(c)Two-Year extension of availability of fundsSubsection (i) of such section is amended by striking September 30, 2015 and inserting September 30, 2017.
				(d)Extension of expiration dateSubsection (p) of such section is amended—
					(1)by striking September 30, 2015 and inserting September 30, 2017; and
					(2)by striking funds available for fiscal years 2012 through 2015 and inserting funds available for a fiscal year beginning before that date.
					1204.Increase in annual limitation on transfer of excess defense articlesSection 516(g)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(g)(1)) is amended by
			 striking $425,000,000 and inserting $500,000,000.
			1205.One-year extension of Afghan Special Immigrant Visa Program
				(a)ExtensionSection 602(b)(3)(D) of the Afghan Allies Protection Act of 2009 (title VI of Public Law 111–8; 8
			 U.S.C. 1101 note) is amended—
					(1)in the subparagraph heading, by striking fiscal year and inserting fiscal years;
					(2)by striking For fiscal year 2014 and inserting For each of fiscal years 2014 and 2015;
					(3)by inserting per year after 3,000;
					(4)by striking in fiscal year 2014 and inserting in fiscal years 2014 and 2015;
					(5)by striking of fiscal year 2015 and inserting of fiscal year 2016; and
					(6)by striking September 30, 2014 and inserting September 30, 2015.
					(b)Technical amendments
					(1)Section 601 of such Act is amended by striking This Act and inserting This title.
					(2)Section 602(c)(3) of such Act is amended by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 133 of title 41, United States Code.
					1206.Enhanced authority for provision of support to foreign military liaison officers of foreign
			 countries while assigned to the Department of Defense
				(a)EligibilitySubsection (a) of section 1051a of title 10, United States Code, is amended—
					(1)in the matter preceding paragraph (1)—
						(A)by striking The Secretary of Defense and inserting Subject to subsection (d), the Secretary of Defense;
						(B)by striking involved in a military operation with the United States; and
						(C)by striking temporarily;
						(2)in paragraph (1)—
						(A)by striking , component command,; and
						(B)by striking in connection with the planning for, or conduct of, a military operation; and
						(3)in paragraph (2), by striking To the headquarters of and all that follows and inserting To the Joint Staff..
					(b)Travel, subsistence, and medical care expensesSubsection (b) of such section is amended—
					(1)in paragraph (1)—
						(A)by striking to the headquarters of a combatant command; and
						(B)by inserting or by the Chairman of the Joint Chiefs of Staff, as appropriate before the period at the end; and
						(2)in paragraph (3), by striking if such travel and all that follows and inserting
						if such travel meets each of the following conditions:(A)The travel is in support of the national interests of the United States.
							(B)The commander of the relevant combatant command or the Chairman of the Joint Chiefs of Staff, as
			 applicable, directs round-trip travel from the assigned location to one or
			 more travel locations..
					(c)Terms of reimbursementSubsection (c) of such section is amended—
					(1)by striking To the extent that the Secretary determines appropriate, the and inserting The; and
					(2)by adding at the end the following new sentence: The terms of reimbursement shall be specified in the appropriate international agreement used to
			 assign the liaison officer to a combatant command or to the Joint Staff..
					(d)Limitations and oversightSuch section is further amended—
					(1)by redesignating subsection (d) as subsection (f); and
					(2)by inserting after subsection (c) the following new subsection (d):
						
							(d)Limitations and oversight
								(1)The number of liaison officers supported under subsection (b)(1) may not exceed 60 at any one time,
			 and the amount of unreimbursed support for any such liaison officer under
			 that subsection in any fiscal year may not exceed $200,000 (in fiscal year
			 2014 constant dollars).
								(2)The Chairman of the Joint Chiefs of Staff shall be responsible for oversight of the use of the
			 authority under this section, including implementation of the limitations
			 in paragraph (1)..
					(e)Secretary of state concurrenceSuch section is further amended by inserting after subsection (d), as added by subsection
			 (d)(2), the following new subsection (e):
					
						(e)Secretary of state concurrenceThe authority of the Secretary of Defense to provide administrative services and support under
			 subsection (a) for the performance of duties by a liaison officer of
			 another nation may be exercised only with respect to a liaison officer of
			 another nation whose assignment as described in that subsection is
			 accepted by the Secretary of Defense with the concurrence of the Secretary
			 of State..
				(f)DefinitionSubsection (f) of such section, as redesignated by subsection (d)(1), is amended by inserting training programs conducted to familiarize, orient, or certify liaison personnel regarding unique
			 aspects of the assignments of the liaison personnel, after police protection,.
				XIIIOther authorizations
			AMilitary programs
				1301.Working Capital FundsFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the armed forces
			 and other activities and agencies of the Department of Defense for
			 providing capital for Defense Working Capital Funds in the amount of
			 $1,234,468,000.
				1302.Joint Urgent Operational Needs FundFunds are hereby authorized to be appropriated for fiscal year 2015 for the Joint Urgent
			 Operational Needs Fund in the amount of $20,000,000.
				1303.Chemical Agents and Munitions Destruction, Defense
					(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015
			 for expenses, not otherwise provided for, for Chemical Agents and
			 Munitions Destruction, Defense, in the amount of $828,868,000, of which—
						(1)$222,728,000 is for Operation and Maintenance;
						(2)$595,913,000 is for Research, Development, Test, and Evaluation; and
						(3)$10,227,000 is for Procurement.
						(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for—
						(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
						(2)the destruction of chemical warfare materiel of the United States that is not covered by section
			 1412 of such Act.
						1304.Drug Interdiction and Counter-Drug Activities, Defense-WideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015
			 for expenses, not otherwise provided for, for Drug Interdiction and
			 Counter-Drug Activities, Defense-wide, in the amount of $820,687,000.
				1305.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015
			 for expenses, not otherwise provided for, for the Office of the Inspector
			 General of the Department of Defense, in the amount of $311,830,000, of
			 which—
					(1)$310,830,000 is for Operation and Maintenance; and
					(2)$1,000,000 is for Procurement.
					1306.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015
			 for expenses, not otherwise provided for, for the Defense Health Program,
			 in the amount of $31,994,918,000, of which—
					(1)$31,031,911,000 is for Operation and Maintenance;
					(2)$654,594,000 is for Research, Development, Test, and Evaluation; and
					(3)$308,413,000 is for Procurement.
					BOther matters
				1311.Authority for transfer of funds to Joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Health
			 Care
			 Center, Illinois
					(a)Authority for transfer of fundsOf the funds authorized to be appropriated for section 507 and available for the Defense Health
			 Program for operation and maintenance, $146,857,000 may be transferred by
			 the Secretary of Defense to the Joint Department of Defense–Department of
			 Veterans Affairs Medical Facility Demonstration Fund established by
			 subsection (a)(1) of section 1704 of the National Defense Authorization
			 Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes
			 of subsection (a)(2) of such section 1704, any funds so transferred shall
			 be treated as amounts authorized and appropriated specifically for the
			 purpose of such a transfer.
					(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds
			 transferred under subsection (a) may be used are operations of the Captain
			 James A. Lovell Federal Health Care Center, consisting of the North
			 Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center,
			 and supporting facilities designated as a combined Federal medical
			 facility under an operational agreement covered by section 706 of the
			 Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4500).
					1312.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2015 from the Armed Forces Retirement
			 Home Trust Fund the sum of $63,400,000 for the operation of the Armed
			 Forces Retirement Home.
				XIVUniformed and Overseas Citizens Absentee Voting Act amendments
			1401.Pre-election reporting requirements on availability and transmission of absentee ballots
				(a)In generalSubsection (c) of section 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–1) is amended—
					(1)by designating the text of that subsection as paragraph (3) and indenting that paragraph, as so
			 designated, two ems from the left margin; and
					(2)by inserting before paragraph (3), as so designated, the following new paragraphs:
						
							(1)Pre-election report on absentee ballot availabilityNot later than 55 days before any election for Federal office held in a State, such State shall
			 submit a report to the Attorney General and the Presidential designee, and
			 make that report publicly available that same day, certifying that
			 absentee ballots are available for transmission to absentee voters, or
			 that it is aware of no circumstances that will prevent absentee ballots
			 from being available for transmission by 46 days before the election. The
			 report shall be in a form prescribed by the Attorney General and shall
			 require the State to certify specific information about ballot
			 availability from each unit of local government which will administer the
			 election.
							(2)Pre-election report on absentee ballots transmittedNot later than 43 days before any election for Federal office held in a State, such State shall
			 submit a report to the Attorney General and the Presidential designee, and
			 make that report publicly available that same day, certifying whether all
			 absentee ballots validly requested by absent uniformed services voters and
			 overseas voters whose requests were received by the 46th day before the
			 election have been transmitted to such voters by such date. The report
			 shall be in a form prescribed by the Attorney General and shall require
			 the State to certify specific information about ballot transmission,
			 including the total numbers of ballot requests received and ballots
			 transmitted, from each unit of local government which will administer the
			 election..
					(b)Conforming amendments
					(1)Subsection headingThe heading for such subsection is amended to read as follows: Reports on absentee ballots.—.
					(2)Paragraph headingParagraph (3) of such subsection, as designated by subsection (a)(1), is amended by inserting Post-election report on number of absentee ballots transmitted and received.— before Not later than 90 days.
					1402.Transmission requirements; repeal of waiver provision
				(a)In generalSubsection (a)(8) of section 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42
			 U.S.C. 1973ff–1) is amended by striking voter— and all that follows in that subsection and inserting voter by the date and in the manner determined under subsection (g);.
				(b)Ballot transmission requirements and repeal of waiver provisionSubsection (g) of such section is amended to read as follows:
					
						(g)Ballot transmission requirements
							(1)Requests received at least 46 days before an election for Federal officeFor purposes of subsection (a)(8), in a case in which a valid request for an absentee ballot is
			 received at least 46 days before an election for Federal office, the
			 following rules shall apply:
								(A)Time for transmittal of absentee ballotThe State shall transmit the absentee ballot not later than 46 days before the election.
								(B)Special rules in case of failure to transmit on time
									(i)General ruleIf the State fails to transmit any absentee ballot by the 46th day before the election as required
			 by subparagraph (A) and the absent uniformed services voter or overseas
			 voter did not request electronic ballot transmission pursuant to
			 subsection (f), the State shall transmit such ballot by express delivery.
									(ii)Extended failureIf the State fails to transmit any absentee ballot by the 41st day before the election, in addition
			 to transmitting the ballot as provided in clause (i), the State shall—
										(I)in the case of absentee ballots requested by absent uniformed services voters with respect to
			 regularly scheduled general elections, notify such voters of the
			 procedures established under section 103A for the collection and delivery
			 of marked absentee ballots; and
										(II)in any other case, provide, at the State’s expense, for the return of such ballot by express
			 delivery.
										(iii)EnforcementA State’s compliance with this subparagraph does not bar the Attorney General from seeking
			 additional remedies necessary to effectuate the purposes of this Act.
									(2)Requests received after 46th day before an election for Federal officeFor purposes of subsection (a)(8), in a case in which a valid request for an absentee ballot is
			 received less than 46 days before an election for Federal office, the
			 State shall transmit the absentee ballot within one business day of
			 receipt of the request..
				1403.Clarification of State responsibility, civil penalties, and private right of action
				(a)EnforcementSection 105 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–4) is
			 amended to read as follows:
					
						105.Enforcement
							(a)In generalThe Attorney General may bring a civil action in an appropriate district court for such declaratory
			 or injunctive relief as may be necessary to carry out this title. In any
			 such action, the only necessary party defendant is the State. It shall not
			 be a defense to such action that local election officials are not also
			 named as defendants.
							(b)Civil penaltyIn a civil action brought under subsection (a), if the court finds that the State violated any
			 provision of this title, it may, to vindicate the public interest, assess
			 a civil penalty against the State—
								(1)in an amount not exceeding $110,000, for a first violation; and
								(2)in an amount not exceeding $220,000, for any subsequent violation.
								(c)Annual report to CongressNot later than December 31 of each year, the Attorney General shall submit to Congress a report on
			 any civil action brought under subsection (a) during that year.
							(d)Private right of actionA person who is aggrieved by a State's violation of this Act may bring a civil action in an
			 appropriate district court for such declaratory or injunctive relief as
			 may be necessary to carry out this Act.
							(e)Attorney's feesIn a civil action under this section, the court may allow the prevailing party (other than the
			 United States) reasonable attorney's fees, including litigation expenses,
			 and costs..
				(b)Repeal of clarification regarding delegation of State responsibilitySection 576 of the Military and Overseas Voter Empowerment Act (42 U.S.C. 1973ff–1 note) is
			 repealed.
				1404.Technical clarifications to conform to 2009 MOVE Act amendments related to the Federal write-in
			 absentee ballot
				(a)State responsibilitiesSection 102(a)(3) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–1(a)(3)) is amended by striking general.
				(b)Write-In absentee ballotsSection 103 of such Act (42 U.S.C. 1973ff–2) is amended—
					(1)by striking general in the title of the section; and
					(2)by striking general in subsection (b)(2)(B).
					1405.Treatment of ballot requests
				(a)In generalSection 104 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) is
			 amended—
					(1)by striking A State may not and inserting:
						
							(a)Prohibition of refusal of applications on grounds of early submissionA State may not;
					(2)by inserting or overseas voter after an absent uniformed services voter;
					(3)by striking members of the before uniformed services;
					(4)by inserting voters or overseas voters before the period; and
					(5)by adding at the end the following new subsection:
						
							(b)Application treated as valid for subsequent elections
								(1)In generalIf a State accepts and processes a request for an absentee ballot by an absent uniformed services
			 voter or overseas voter and the voter requests that the application be
			 considered an application for an absentee ballot for each subsequent
			 election for Federal office held in the State through the next regularly
			 scheduled general election for Federal office (including any runoff
			 elections which may occur as a result of the outcome of such general
			 election), and any special elections for Federal office held in the State
			 through the calendar year following such general election, the State shall
			 provide an absentee ballot to the voter for each such subsequent election.
								(2)Exception for voters changing registrationParagraph (1) shall not apply with respect to a voter registered to vote in a State for any
			 election held after the voter notifies the State that the voter no longer
			 wishes to be registered to vote in the State or after the State determines
			 that the voter has registered to vote in another State..
					(b)Conforming amendmentThe heading of such section is amended to read as follows:
					
						104.Treatment of ballot requests.
				1406.Inclusion of Northern Mariana Islands in the definition of State for purposes of the Uniformed and Overseas Citizens Absentee Voting ActParagraphs (6) and (8) of section 107 of the Uniformed and Overseas Citizens Absentee Voting Act
			 (42 U.S.C. 1973ff–6) are each amended by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands.
			1407.Requirement for Presidential designee to revise the Federal post card application to allow voters
			 to designate ballot requests
				(a)RequirementThe Presidential designee shall ensure that the official post card form (prescribed under section
			 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (42
			 U.S.C. 1973ff(b)(2))) enables a voter using the form to—
					(1)request an absentee ballot for each election for Federal office held in a State through the next
			 regularly scheduled general election for Federal office (including any
			 runoff elections which may occur as a result of the outcome of such
			 general election) and any special elections for Federal office held in the
			 State through the calendar year following such general election; or
					(2)request an absentee ballot for a specific election or elections for Federal office held in a State
			 during the period described in paragraph (1).
					(b)DefinitionIn this section, the term Presidential designee means the individual designated under section 101(a) of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff(a)).
				1408.Requirement of plurality vote for Virgin Islands and Guam Federal electionsSection 2(a) of the Act entitled An Act to provide that the unincorporated territories of Guam and the Virgin Islands shall each be
			 represented in Congress by a Delegate to the House of Representatives approved April 10, 1972 (48 U.S.C. 1712(a)), is amended—
				(1)by striking majority in the second and third sentences and inserting plurality; and
				(2)by striking the fourth sentence.
				1409.Extension of reporting deadline for the annual report on the assessment of the effectiveness of
			 activities of the Federal Voting Assistance Program
				(a)Elimination of reports for non-Election yearsSection 105A(b) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–4a(b))
			 is amended—
					(1)by striking March 31 of each year and inserting June 30 of each odd-numbered year; and
					(2)by striking the following information and inserting the following information with respect to the Federal elections held during the preceding calendar
			 year.
					(b)Conforming amendmentsSuch section is further amended—
					(1)by striking annual report in the subsection heading and inserting biennial report; and
					(2)by striking In the case of in paragraph (3) and all that follows through a description and inserting A description.
					XVAuthorization of additional appropriations for overseas contingency operations
			[RESERVED]XVIConsolidation and modernization of statutes relating to the Department of Defense Cooperative
			 Threat Reduction Program
			1601.Short title; table of contents
				(a)Short titleThis title may be cited as the Department of Defense Cooperative Threat Reduction Act.
				(b)Table of contentsThe table of contents for this title is as follows:
					
						Sec. 1601. Short title; table of contents.
						Subtitle A—Program authorities
						Sec. 1611. Authority to carry out the Department of Defense Cooperative Threat Reduction Program.
						Sec. 1612. Use of Department of Defense Cooperative Threat Reduction funds for certain emergent
			 threats or opportunities.
						Sec. 1613. Department of Defense Cooperative Threat Reduction Program authority for urgent threat
			 reduction activities.
						Sec. 1614. Use of funds for other purposes or for increased amounts.
						Sec. 1615. Use of contributions to the Department of Defense Cooperative Threat Reduction Program.
						Subtitle B—Restrictions and limitations
						Sec. 1621. Prohibition on use of funds for specified purposes.
						Sec. 1622. Requirement for on-site managers.
						Sec. 1623. Limitation on use of funds until certain permits obtained.
						Subtitle C—Recurring certifications and reports
						Sec. 1631. Annual certifications on use of facilities being constructed for Department of Defense
			 Cooperative Threat Reduction projects or activities.
						Sec. 1632. Requirement to submit summary of amounts requested by project category.
						Sec. 1633. Reports on activities and assistance under the Department of Defense Cooperative Threat
			 Reduction Program.
						Sec. 1634. Metrics for the Department of Defense Cooperative Threat Reduction Program.
						Subtitle D—Repeals and transition provision
						Sec. 1641. Repeals.
						Sec. 1642. Transition provision.
					
				AProgram authorities
				1611.Authority to carry out the Department of Defense Cooperative Threat Reduction Program
					(a)AuthoritySubject to any concurrence of the Secretary of State or other appropriate agency head under section
			 1612 or section 1613 (unless such concurrence is otherwise exempted by
			 section 1642), the Secretary of Defense may, carry out a program, referred
			 to as the Department of Defense Cooperative Threat Reduction Program, with respect to foreign states to do the following:
						(1)Facilitate the elimination, and the safe and secure transportation and storage, of chemical,
			 biological, or other weapons, weapons components, weapons-related
			 materials, and their delivery vehicles.
						(2)Facilitate—
							(A)the safe and secure transportation and storage of nuclear weapons, nuclear weapons-usable or
			 high-threat radiological materials, nuclear weapons components, and their
			 delivery vehicles; and
							(B)the elimination of nuclear weapons components and nuclear weapons delivery vehicles.
							(3)Prevent the proliferation of nuclear and chemical weapons, weapons components, and weapons-related
			 materials, technology and expertise.
						(4)Prevent the proliferation of biological weapons, weapons components, and weapons-related materials,
			 technology and expertise, which may include activities that facilitate
			 detection and reporting of highly pathogenic diseases or other diseases
			 that are associated with or that could be utilized as an early warning
			 mechanism for disease outbreaks that could impact the armed forces of the
			 United States or allies of the United States.
						(5)Prevent the proliferation of weapons of mass destruction-related materials, including all
			 materials, equipment, and technology that could be used for the design,
			 development, production, or use of nuclear, chemical, and biological
			 weapons and their means of delivery.
						(6)Carry out military-to-military and defense contacts for advancing the mission of the Department of
			 Defense Cooperative Threat Reduction Program, subject to subsection (e).
						(b)Scope of authorityThe authority to carry out the Program in subsection (a) includes authority to provide equipment,
			 goods, and services, but does not include authority to provide cash
			 directly to such project or activity.
					(c)Type of programThe Program carried out under subsection (a) may involve assistance in planning and in resolving
			 technical problems associated with weapons destruction and proliferation.
			 Such cooperation may also involve the funding of critical short-term
			 requirements related to weapons destruction.
					(d)Reimbursement of other agenciesThe Secretary of Defense may reimburse other United States Government departments and agencies
			 under this section for costs of participation in the Program carried out
			 under subsection (a).
					(e)Military-to-Military and defense contactsThe Secretary of Defense shall ensure that the military-to-military and defense contacts carried
			 out under subsection (a)(6)—
						(1)are focused and expanded to support specific relationship-building opportunities, which could lead
			 to Department of Defense Cooperative Threat Reduction Program development
			 in new geographic areas and achieve other Department of Defense
			 Cooperative Threat Reduction Program benefits;
						(2)are directly administered as part of the Department of Defense Cooperative Threat Reduction
			 Program; and
						(3)include cooperation and coordination with—
							(A)the unified combatant commands; and
							(B)the Department of State.
							(f)Prior notice to Congress of obligation of funds
						(1)Annual requirementNot less than 15 days before any obligation of any funds appropriated for any fiscal year for a
			 program specified under this section, the Secretary of Defense shall
			 submit to the congressional defense committees a report on that proposed
			 obligation for that program for that fiscal year.
						(2)Matters to be specified in reportsEach such report shall specify—
							(A)the activities and forms of assistance for which the Secretary of Defense plans to obligate funds;
							(B)the amount of the proposed obligation; and
							(C)the projected involvement (if any) of any department or agency of the United States (in addition to
			 the Department of Defense) and of the private sector of the United States
			 in the activities and forms of assistance for which the Secretary of
			 Defense plans to obligate such funds.
							1612.Use of Department of Defense Cooperative Threat Reduction funds for certain emergent threats or
			 opportunities
					(a)AuthorityFor purposes of the Program specified in section 1611, the Secretary of Defense may obligate and
			 expend Department of Defense Cooperative Threat Reduction funds for a
			 fiscal year, and any Department of Defense Cooperative Threat Reduction
			 funds for a fiscal year before such fiscal year that remain available for
			 obligation, for a proliferation threat reduction project or activity if
			 the Secretary of Defense, with the concurrence of the Secretary of State,
			 determines each of the following:
						(1)That such project or activity will—
							(A)assist the United States in the resolution of a critical emerging proliferation threat; or
							(B)permit the United States to take advantage of opportunities to achieve long-standing
			 nonproliferation goals.
							(2)That such project or activity will be completed in a short period of time.
						(3)That the Department of Defense is the entity of the Federal Government that is most capable of
			 carrying out such project or activity.
						(b)Congressional notificationNot later than 10 days after obligating funds under the authority in subsection (a) for a project
			 or activity, the Secretary of Defense shall notify the congressional
			 defense committees and the Secretary of State shall notify the Committee
			 on Foreign Affairs of the House of Representatives and the Committee on
			 Foreign Relations of the Senate in writing of the determinations made
			 under subsection (a) with respect to such project or activity, together
			 with—
						(1)a justification for such determinations; and
						(2)a description of the scope and duration of such project or activity.
						(c)Non-Defense agency partner-Nation contactsFor military-to-military and defense contacts carried out under section 1611(a)(6), as further
			 described in section 1611(e), concurrence of the Secretary of State is
			 required only for participation by personnel from non-defense agencies.
					1613.Department of Defense Cooperative Threat Reduction Program authority for urgent threat reduction
			 activities
					(a)In generalSubject to the requirements under subsection (b) or (c), as applicable, not more than 15 percent of
			 the total amounts appropriated or otherwise made available for any fiscal
			 year for the Department of Defense Cooperative Threat Reduction Program
			 may be expended, notwithstanding any other law, for activities described
			 under subsections (b)(1)(B) and (c)(1)(B).
					(b)Secretary of Defense determination and notice
						(1)DeterminationSubject to paragraph (2), amounts may be expended by the Secretary of Defense as described in
			 subsection (a) if the Secretary makes a written determination that—
							(A)a threat arising from the proliferation of chemical, nuclear, or biological weapons or
			 weapons-related materials, technologies, or expertise must be addressed
			 urgently;
							(B)certain provisions of law would unnecessarily impede the Secretary’s ability to carry out
			 activities of the Department of Defense Cooperative Threat Reduction
			 Program to address that threat; and
							(C)it is necessary to expend amounts as described in subsection (a) to carry out such activities.
							(2)Concurrence requiredA determination by the Secretary of Defense under paragraph (1) may only be made with the
			 concurrence of the Secretary of State and the Secretary of Energy.
						(3)Notice requiredNot later than 15 days after obligating or expending funds under the authority provided in
			 subsection (a), the Secretary of Defense shall, after consultation with
			 the Secretary of State, notify the congressional defense committees, the
			 Committee on Foreign Affairs of the House of Representatives, and the
			 Committee on Foreign Relations of the Senate of the determination made
			 under paragraph (1). The notice shall include the following:
							(A)The determination.
							(B)The activities to be undertaken by the Department of Defense Cooperative Threat Reduction Program.
							(C)The expected timeframe for such activities.
							(D)The expected costs of such activities.
							(c)Presidential determination and notice
						(1)DeterminationAmounts may be made available if the President makes a written determination that—
							(A)a threat arising from the proliferation of chemical, nuclear, or biological weapons or
			 weapons-related materials, technologies, or expertise must be addressed
			 urgently in an ungoverned area or an area that is not controlled by an
			 effective governmental authority, as determined by the Secretary of State;
			 and
							(B)it is necessary to make available amounts as described in subsection (a) to carry out activities of
			 the Department of Defense Cooperative Threat Reduction Program to address
			 that threat.
							(2)Notice requiredNot later than 15 days after obligating or expending funds under the authority provided in
			 subsection (a), the Secretary of Defense shall, after consultation with
			 the Secretary of State, notify the congressional defense committees, the
			 Committee on Foreign Affairs of the House of Representatives, and the
			 Committee on Foreign Relations of the Senate of the determination made
			 under paragraph (1). The notice shall include the following:
							(A)The determination.
							(B)The activities to be undertaken through the Department of Defense Cooperative Threat Reduction
			 Program.
							(C)The expected timeframe for such activities.
							(D)The expected costs of such activities.
							1614.Use of funds for other purposes or for increased amounts
					(a)Notice to Congress of intent To use funds for other purposes
						(1)ReportFor any fiscal year for which amounts are specifically authorized in an Act other than an
			 appropriations Act for specific purposes (specified by law) within the
			 Department of Defense Cooperative Threat Reduction Program, amounts
			 appropriated or otherwise made available for the Department of Defense
			 Cooperative Threat Reduction Program for that fiscal year may be obligated
			 or expended for a Department of Defense Cooperative Threat Reduction
			 purpose other than one of the purposes so specified if—
							(A)the Secretary of Defense determines that it is necessary to do so in the national interest; and
							(B)the requirements of subsection (c) have been met.
							(2)Construction with other lawsNothing in paragraph (1) shall be construed as authorizing the obligation or expenditure of
			 Department of Defense Cooperative Threat Reduction Program funds for a
			 purpose for which the obligation or expenditure of such funds is
			 specifically prohibited under any provision of law.
						(b)Limited authority To vary individual amounts provided for any fiscal year for specified purposesFor any fiscal year for which amounts are specifically authorized in an Act other than an
			 appropriations Act for specific purposes (specified by law) within the
			 Department of Defense Cooperative Threat Reduction Program, the Secretary
			 of Defense, subject to subsection (c), may obligate funds appropriated or
			 otherwise made available for any such purpose for that fiscal year in
			 excess of the specific amount so authorized for that purpose if—
						(1)the Secretary of Defense determines that it is necessary to do so in the national interest; and
						(2)the requirements of subsection (c) have been met.
						(c)Notice-and-Wait requirementsThe requirements of this subsection for purposes of subsections (a) and (b) are that—
						(1)the Secretary submit to the congressional defense committees notification of the intent to obligate
			 funds as described in subsection (a) or (b), together with a complete
			 discussion of the justification for doing so and, in the case of a report
			 for purposes of subsection (a), a statement of the purpose for which the
			 funds will be used and the amount of funds to be used; and
						(2)15 days have elapsed following the date of the notification.
						1615.Use of contributions to the Department of Defense Cooperative Threat Reduction Program
					(a)Authority To enter into agreements
						(1)AuthoritySubject to paragraph (2), the Secretary of Defense may enter into one or more agreements with any
			 person (including a foreign government, international organization,
			 multinational entity, or any other entity) that the Secretary of Defense
			 considers appropriate under which the person contributes funds for
			 activities conducted under the Department of Defense Cooperative Threat
			 Reduction Program.
						(2)Requirement for secretary of state concurrenceThe Secretary of Defense may enter into an agreement under this subsection only with the
			 concurrence of the Secretary of State.
						(b)Retention and use of amountsNotwithstanding section 3302 of title 31, United States Code, and subject to subsections (c) and
			 (d), the Secretary of Defense may retain and obligate or expend amounts
			 contributed pursuant to subsection (a) for purposes of the Department of
			 Defense Cooperative Threat Reduction Program. Amounts so contributed shall
			 be retained in a separate fund established in the Treasury for such
			 purposes and shall be available to be obligated or expended without
			 further appropriation.
					(c)Return of amounts not obligated or expended within three yearsIf the Secretary of Defense does not obligate or expend an amount contributed pursuant to
			 subsection (a) by the date that is three years after the date on which the
			 contribution was made, the Secretary shall return the amount to the person
			 who made the contribution.
					(d)Notice to congressional defense committees
						(1)In generalNot later than 30 days after receiving an amount contributed pursuant to subsection (a), the
			 Secretary of Defense shall submit to the congressional defense committees
			 a notice—
							(A)specifying the value of the contribution and the purpose for which the contribution was made; and
							(B)identifying the person who made the contribution.
							(2)Limitation on use of amountsThe Secretary of Defense may not obligate an amount contributed pursuant to subsection (a) until
			 the date that is 15 days after the date on which the Secretary submits the
			 notice required by paragraph (1).
						(e)Annual reportNot later than the first Monday in February of each year, the Secretary of Defense shall submit to
			 the congressional defense committees a report on amounts contributed
			 pursuant to subsection (a) during the preceding fiscal year. Each such
			 report shall include, for the fiscal year covered by the report, the
			 following:
						(1)A statement of any amounts contributed pursuant to subsection (a), including, for each such amount,
			 the value of the contribution and the identity of the person who made the
			 contribution.
						(2)A statement of any amounts so contributed that were obligated or expended by the Secretary of
			 Defense, including, for each such amount, the purposes for which the
			 amount was obligated or expended.
						(3)A statement of any amounts so contributed that were retained but not obligated or expended,
			 including, for each such amount, the purposes (if known) for which the
			 Secretary of Defense intends to obligate or expend the amount.
						(f)Implementation planThe Secretary of Defense shall submit to the congressional defense committees an implementation
			 plan for the authority provided under this section prior to obligating or
			 expending any amounts contributed pursuant to subsection (a). The
			 Secretary of Defense shall submit updates to such plan as needed.
					BRestrictions and limitations
				1621.Prohibition on use of funds for specified purposes
					(a)In generalFunds appropriated for the Department of Defense Cooperative Threat Reduction Program may not be
			 obligated or expended for any of the following purposes:
						(1)Conducting any peacekeeping exercise or other peacekeeping-related activity.
						(2)Provision of housing.
						(3)Provision of assistance to promote environmental restoration.
						(4)Provision of assistance to promote job retraining.
						(5)Provision of assistance to promote defense conversion.
						(b)Limitation with respect to conventional weaponsFunds appropriated for the Department of Defense Cooperative Threat Reduction Program may not be
			 obligated or expended for elimination of—
						(1)conventional weapons; or
						(2)conventional weapons delivery vehicles, unless such delivery vehicles could reasonably be used or
			 adapted to be used for the delivery of chemical, nuclear, or biological
			 weapons.
						1622.Requirement for on-site managers
					(a)On-Site manager requirementBefore obligating any Department of Defense Cooperative Threat Reduction Program funds for a
			 project described in subsection (b), the Secretary of Defense shall
			 appoint one on-site manager for that project. The manager shall be
			 appointed from among employees of the Federal Government.
					(b)Projects coveredSubsection (a) applies to a project—
						(1)to be located in a state of the former Soviet Union;
						(2)which involves dismantlement, destruction, or storage facilities, or construction of a facility;
			 and
						(3)with respect to which the total contribution by the Department of Defense is expected to exceed
			 $50,000,000.
						(c)Duties of on-Site managerThe on-site manager appointed under subsection (a) shall—
						(1)develop, in cooperation with representatives from governments of states participating in the
			 project, a list of those steps or activities critical to achieving the
			 project’s disarmament or nonproliferation goals;
						(2)establish a schedule for completing those steps or activities;
						(3)meet with all participants to seek assurances that those steps or activities are being completed on
			 schedule; and
						(4)suspend United States participation in a project when a non-United States participant fails to
			 complete a scheduled step or activity on time, unless directed by the
			 Secretary of Defense to resume United States participation.
						(d)Authority To manage more than one project
						(1)Subject to paragraph (2), an employee of the Federal Government may serve as on-site manager for
			 more than one project, including projects at different locations.
						(2)If such an employee serves as on-site manager for more than one project in a fiscal year, the total
			 cost of the projects for that fiscal year may not exceed $150,000,000.
						(e)Steps or activitiesSteps or activities referred to in subsection (c)(1) are those activities that, if not completed,
			 will prevent a project from achieving its disarmament or nonproliferation
			 goals, including, at a minimum, the following:
						(1)Identification and acquisition of permits (as defined in section 1623).
						(2)Verification that the items, substances, or capabilities to be dismantled, secured, or otherwise
			 modified are available for dismantlement, securing, or modification.
						(3)Timely provision of financial, personnel, management, transportation, and other resources.
						(f)Notification to CongressIn any case in which the Secretary of Defense directs an on-site manager to resume United States
			 participation in a project under subsection (c)(4), the Secretary shall
			 concurrently notify the congressional defense committees of such
			 direction.
					1623.Limitation on use of funds until certain permits obtained
					(a)In generalThe Secretary of Defense shall seek to obtain all the permits required to complete each phase of
			 construction of a project under the Department of Defense Cooperative
			 Threat Reduction Program in a state of the former Soviet Union before
			 obligating significant amounts of funding for that phase of the project.
					(b)Use of funds for new construction projectsExcept as provided in subsection (c), with respect to a new construction project to be carried out
			 by the Department of Defense Cooperative Threat Reduction Program, not
			 more than 40 percent of the total costs of the project may be obligated
			 from Department of Defense Cooperative Threat Reduction Program funds for
			 any fiscal year until the Secretary of Defense—
						(1)determines the number and type of permits that may be required for the lifetime of the project in
			 the proposed location or locations of the project; and
						(2)obtains from the State in which the project is to be located any permits that may be required to
			 begin construction.
						(c)Exception to limitations on use of fundsThe limitation in subsection (b) on the obligation of funds for a construction project otherwise
			 covered by such subsection shall not apply with respect to the obligation
			 of funds for a particular project if the Secretary of Defense—
						(1)determines that it is necessary in the national interest to obligate funds for such project; and
						(2)submits to the congressional defense committees a notification of the intent to obligate funds for
			 such project, together with a complete discussion of the justification for
			 doing so.
						(d)DefinitionsIn this section, with respect to a project under the Department of Defense Cooperative Threat
			 Reduction Program:
						(1)New construction projectThe term new construction project means a construction project for which no funds have been obligated or expended as of November 24,
			 2003.
						(2)PermitThe term permit means any local or national permit for development, general construction, environmental, land use,
			 or other purposes that is required for purposes of major construction.
						CRecurring certifications and reports
				1631.Annual certifications on use of facilities being constructed for Department of Defense Cooperative
			 Threat Reduction projects or activitiesNot later than the first Monday of February each year, the Secretary of Defense shall submit to the
			 congressional defense committees a certification for each facility for a
			 Cooperative Threat Reduction project or activity for which construction
			 occurred during the preceding fiscal year on matters as follows:
					(1)Whether or not such facility will be used for its intended purpose by the government of the state
			 of the former Soviet Union in which the facility is constructed.
					(2)Whether or not the government of such state remains committed to the use of such facility for its
			 intended purpose.
					(3)Whether those actions needed to ensure security at the facility, including secure transportation of
			 any materials, substances, or weapons to, from, or within the facility,
			 have been taken.
					1632.Requirement to submit summary of amounts requested by project category
					(a)Summary requiredThe Secretary of Defense shall submit to the congressional defense committees in the materials and
			 manner specified in subsection (c)—
						(1)a descriptive summary, with respect to the appropriations requested for the Department of Defense
			 Cooperative Threat Reduction Program for the fiscal year after the fiscal
			 year in which the summary is submitted, of the amounts requested for each
			 project category under each Department of Defense Cooperative Threat
			 Reduction program element; and
						(2)a descriptive summary, with respect to appropriations for the Department of Defense Cooperative
			 Threat Reduction Program for the fiscal year in which the list is
			 submitted and the previous fiscal year, of the amounts obligated or
			 expended, or planned to be obligated or expended, for each project
			 category under each Department of Defense Cooperative Threat Reduction
			 program element.
						(b)Description of purpose and intentThe descriptive summary required under subsection (a) shall include a narrative description of each
			 program and project category under each Department of Defense Cooperative
			 Threat Reduction program element that explains the purpose and intent of
			 the funds requested.
					(c)Inclusion in certain materials submitted to CongressThe summary required to be submitted in a fiscal year under subsection (a) shall be set forth by
			 project category, and by amounts specified in paragraphs (1) and (2) of
			 that subsection in connection with such project category, in each of the
			 following:
						(1)The annual report on activities and assistance under the Department of Defense Cooperative Threat
			 Reduction Program required in such fiscal year under section 1633.
						(2)The budget justification materials submitted to Congress in support of the Department of Defense
			 budget for the fiscal year succeeding such fiscal year (as submitted with
			 the budget of the President under section 1105(a) of title 31, United
			 States Code).
						1633.Reports on activities and assistance under the Department of Defense Cooperative Threat Reduction
			 Program
					(a)Annual reportIn any year in which the budget of the President under section 1105 of title 31, United States
			 Code, for the fiscal year beginning in such year requests funds for the
			 Department of Defense for assistance or activities under the Department of
			 Defense Cooperative Threat Reduction Program, the Secretary of Defense
			 shall, after consultation with the Secretary of State, submit to the
			 congressional defense committees, the Committee on Foreign Affairs of the
			 House of Representatives, and the Committee on Foreign Relations of the
			 Senate a report on activities and assistance during the preceding fiscal
			 year under the Department of Defense Cooperative Threat Reduction Program
			 setting forth the matters in subsection (c).
					(b)Deadline for reportThe report under subsection (a) shall be submitted not later than the first Monday in February of a
			 year.
					(c)Matters To be includedThe report under subsection (a) in a year shall set forth the following:
						(1)An estimate of the total amount that will be required to be expended by the United States in order
			 to achieve the objectives of the Department of Defense Cooperative Threat
			 Reduction Program.
						(2)A five-year plan setting forth the amount of funds and other resources proposed to be provided by
			 the United States for the Department of Defense Cooperative Threat
			 Reduction Program over the term of the plan, including the purpose for
			 which such funds and resources will be used, and to provide guidance for
			 the preparation of annual budget submissions with respect to the
			 Department of Defense Cooperative Threat Reduction Program.
						(3)A description of the Department of Defense Cooperative Threat Reduction activities carried out
			 during the fiscal year ending in the year preceding the year of the
			 report, including—
							(A)the amounts notified, obligated, and expended for such activities and the purposes for which such
			 amounts were notified, obligated, and expended for such fiscal year and
			 cumulatively for the Department of Defense Cooperative Threat Reduction
			 Program;
							(B)a description of the participation, if any, of each department and agency of the United States
			 Government in such activities;
							(C)a description of such activities, including the forms of assistance provided;
							(D)a description of the United States private sector participation in the portion of such activities
			 that were supported by the obligation and expenditure of funds for the
			 Department of Defense Cooperative Threat Reduction Program; and
							(E)such other information as the Secretary of Defense considers appropriate to inform Congress fully
			 of the operation of Department of Defense Cooperative Threat Reduction
			 programs and activities, including with respect to proposed
			 demilitarization or conversion projects, information on the progress
			 toward demilitarization of facilities and the conversion of the
			 demilitarized facilities to civilian activities.
							(4)A description of the means (including program management, audits, examinations, and other means)
			 used by the United States during the fiscal year ending in the year
			 preceding the year of the report to ensure that assistance provided under
			 the Department of Defense Cooperative Threat Reduction Program is fully
			 accounted for, that such assistance is being used for its intended
			 purpose, and that such assistance is being used efficiently and
			 effectively, including—
							(A)if such assistance consisted of equipment, a description of the current location of such equipment
			 and the current condition of such equipment;
							(B)if such assistance consisted of contracts or other services, a description of the status of such
			 contracts or services and the methods used to ensure that such contracts
			 and services are being used for their intended purpose;
							(C)a determination whether the assistance described in subparagraphs (A) and (B) has been used for its
			 intended purpose and an assessment of whether the assistance being
			 provided is being used effectively and efficiently; and
							(D)a description of the efforts planned to be carried out during the fiscal year beginning in the year
			 of the report to ensure that Department of Defense Cooperative Threat
			 Reduction assistance provided during such fiscal year is fully accounted
			 for and is used for its intended purpose.
							(5)A description of the defense and military activities carried out under the Department of Defense
			 Cooperative Threat Reduction Program, including under the Defense and
			 Military Contacts program during the fiscal year ending in the year
			 preceding the year of the report, including—
							(A)the amounts obligated or expended for such activities;
							(B)the strategy, goals, and objectives for which such amounts were obligated and expended;
							(C)a description of the activities carried out, including the forms of assistance provided, and the
			 justification for each form of assistance provided;
							(D)the success of each activity, including the goals and objectives achieved for each;
							(E)a description of participation by private sector entities in the United States in carrying out such
			 activities, and the participation of any other Federal department or
			 agency in such activities; and
							(F)any other information that the Secretary considers relevant to provide a complete description of
			 the operation and success of activities carried out under the Department
			 of Defense Cooperative Threat Reduction Program.
							1634.Metrics for the Department of Defense Cooperative Threat Reduction ProgramThe Secretary of Defense shall implement metrics to measure the impact and effectiveness of
			 activities of the Department of Defense Cooperative Threat Reduction
			 Program to address threats arising from the proliferation of chemical,
			 nuclear, and biological weapons and weapons-related materials,
			 technologies, and expertise.
				DRepeals and transition provision
				1641.RepealsThe following provisions of law are repealed:
					(1)Sections 212, 221, 222, and 231 of the Soviet Nuclear Threat Reduction Act of 1991 (Public Law
			 102–228; 22 U.S.C. 2551 note).
					(2)Sections 1412 and 1431 of the Former Soviet Union Demilitarization Act (Public Law 102–484; 22
			 U.S.C. 5902, 5921).
					(3)Sections 1203, 1204, 1206, and 1208 of the Cooperative Threat Reduction Act of 1993 (title XII of
			 the National Defense Authorization Act for Fiscal Year 1994; Public Law
			 103–160; 22 U.S.C. 5952, 5953, 5955, 5957).
					(4)Section 1205 of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106;
			 22 U.S.C. 5955 note).
					(5)Section 1501 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 50
			 U.S.C. 2362 note).
					(6)Section 1307 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public
			 Law 105–261; 22 U.S.C. 5952 note).
					(7)Section 1303 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 22
			 U.S.C. 5952 note).
					(8)Sections 1303, 1304, 1306, and 1308 of the Floyd D. Spence National Defense Authorization Act for
			 Fiscal Year 2001 (as enacted into law by Public Law 106–398; 22 U.S.C.
			 5952 note, 5959).
					(9)Section 1304 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 22
			 U.S.C. 5952 note).
					(10)Sections 1305 and 1306 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003
			 (Public Law 107–314; 22 U.S.C. 5952 note).
					(11)Sections 1303, 1305, 1307, and 1308 of the National Defense Authorization Act for Fiscal Year 2004
			 (Public Law 108–136; 22 U.S.C. 5960, 5961, 5962, and 5963).
					(12)Sections 1303, 1304, 1305, and 1306 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 22 U.S.C. 5952, 5964, 5965, and 5952 note).
					1642.Transition provisionAny determination made before the date of the enactment of this Act under section 1308(a) of the
			 National Defense Authorization Act for Fiscal Year 2004 (22 U.S.C.
			 5963(a)) shall be treated as a determination under section 1612(a). Any
			 determination made before the date of the enactment of this Act under
			 section 1305(b) of the National Defense Authorization Act for Fiscal Year
			 2010 (22 U.S.C. 5965) shall be treated as a determination under section
			 1613(b). The requirement for a determination under section 1612 shall not
			 apply to a state that was part of the former Soviet Union, but regular
			 coordination practices shall apply.
				
		BMilitary construction authorizations
			2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2015.
			2002.Expiration of authorizations and amounts required to be specified by law
				(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for
			 military construction projects, land acquisition, family housing projects
			 and facilities, and contributions to the North Atlantic Treaty
			 Organization Security Investment Program (and authorizations of
			 appropriations therefor) shall expire on the later of—
					(1)October 1, 2017; or
					(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year
			 2018.
					(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to
			 the North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefor), for which appropriated funds
			 have been obligated before the later of—
					(1)October 1, 2017; or
					(2)the date of the enactment of an Act authorizing funds for fiscal year 2018 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization
			 Security Investment Program.
					XXIArmy military construction
				2101.Authorized Army construction and land acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(1), the
			 Secretary of the Army may acquire real property and carry out military
			 construction projects for the installations or locations inside the United
			 States, and in the amounts, set forth in the following table:
						Army: Inside the United StatesStateInstallationAmountCaliforniaConcord$15,200,000 Fort Irwin$45,000,000ColoradoFort Carson$89,000,000HawaiiFort Shafter$96,000,000KentuckyFort Campbell$23,000,000New YorkFort Drum$27,000,000PennsylvaniaLetterkenny Army Depot$16,000,000South CarolinaFort Jackson$52,000,000VirginiaJoint Base Langley-Eustis$7,700,000.
					(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(2), the
			 Secretary of the Army may acquire real property and carry out military
			 construction projects for the installations or locations outside the
			 United States, and in the amounts, set forth in the following table:
						Army: Outside the United StatesCountryInstallationAmountCubaGuantanamo Bay$23,800,000JapanKadena AB $10,600,000.
					2102.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(5)(A),
			 the Secretary of the Army may construct or acquire family housing units
			 (including land acquisition and supporting facilities) at the
			 installations or locations, in the number of units, and in the amounts set
			 forth in the following table:
					Army: Family HousingCountryInstallationUnitsAmountIllinoisRock Island33$19,500,000KoreaCamp Walker90$57,800,000.
				2103.Authorization of appropriations, ArmyFunds are hereby authorized to be appropriated for fiscal years beginning after September 30,
			 2014, for military construction, land acquisition, and military family
			 housing functions of the Department of the Army in the total amount of
			 $969,012,000 as follows:
					(1)For military construction projects inside the United States authorized by section 2101(a),
			 $370,900,000.
					(2)For military construction projects outside the United States authorized by section 2101(b),
			 $34,400,000.
					(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United
			 States Code, $25,000,000.
					(4)For architectural and engineering services and construction design under section 2807 of title 10,
			 United States Code, $51,127,000.
					(5)For military family housing functions:
						(A)For construction and acquisition, planning and design, and improvement of military family housing
			 and facilities, $78,609,000.
						(B)For support of military family housing (including the functions described in section 2833 of title
			 10, United States Code), $350,976,000.
						(6)For the construction of increment 3 of the Cadet Barracks at the United States Military Academy,
			 New York, authorized by section 2101(a) of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239;
			 126 Stat. 2119), $58,000,000.
					2104.Modification of authority to carry out certain fiscal year 2004 projectIn the case of the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2004 (division B of Public
			 Law 108–136; 117 Stat. 1697) for Picatinny Arsenal, New Jersey, for
			 construction of an Explosives Research and Development Loading Facility at
			 the installation, the Secretary of the Army may use available unobligated
			 balances of amounts appropriated for military construction for the Army to
			 complete work on the project within the scope specified for the project in
			 the justification data provided to Congress as part of the request for
			 authorization of the project.
				2105.Modification of authority to carry out certain fiscal year 2013 projects
					(a)Fort Drum
						(1)In executing the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2119) for Fort Drum, New York, for construction of
			 an Aircraft Maintenance Hangar at the installation, the Secretary of the
			 Army may provide a capital contribution to a public or private utility
			 company in order for the utility company to extend the utility company's
			 gas line to the installation boundary.
						(2)The capital contribution under subsection (a) is not considered a change in the scope of work under
			 section 2853 of title 10, United States Code.
						(b)Fort Leonard WoodIn the case of the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2119) for Fort Leonard Wood, Missouri, for
			 construction of Battalion Complex Facilities at the installation, the
			 Secretary of the Army may construct the Battalion Headquarters with
			 classrooms for a unit other than a Global Defense Posture Realignment
			 unit.
					(c)Fort McNairIn the case of the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2119) for Fort McNair, District of Columbia, for
			 construction of a Vehicle Storage Building at the installation, the
			 Secretary of the Army may construct up to 20,227 square feet of vehicle
			 storage.
					2106.Extension of authorizations of certain fiscal year 2011 project
					(a)ExtensionsNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2101 of that
			 Act (124 Stat. 4437), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.
					(b)TableThe table referred to in subsection (a) as follows:
						Army: Extension of 2011 Project
			 AuthorizationsState/CountryInstallation
					 or LocationProjectAmountGeorgiaFort BenningLand Acquisition$12,200,000.
					2107.Extension of authorizations of certain fiscal year 2012 projects
					(a)ExtensionsNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that
			 Act (125 Stat. 1661), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.
					(b)TableThe table referred to in subsection (a) as follows:
						Army: Extension of 2012 Project
			 AuthorizationsStateInstallation or LocationProjectAmountGeorgiaFort BenningLand Acquisition$5,100,000Land Acquisition$25,000,000North CarolinaFort BraggUnmanned Aerial Vehicle Maintenance Hangar$54,000,000TexasFort BlissApplied Instruction Building$8,300,000Vehicle Maintenance Facility$19,000,000Fort HoodUnmanned Aerial Vehicle Maintenance Hangar$47,000,000VirginiaFort BelvoirRoad and Infrastructure Improvements$25,000,000.
					XXIINavy military construction
				2201.Authorized Navy construction and land acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(1), the
			 Secretary of the Navy may acquire real property and carry out military
			 construction projects for the installations or locations inside the United
			 States, and in the amounts, set forth in the following table:
						Navy: Inside the United StatesStateInstallationAmountArizonaYuma$16,608,000CaliforniaBridgeport$16,180,000San Diego$47,110,000District of ColumbiaNaval Support Activity Washington$31,735,000FloridaJacksonville$30,235,000Mayport$20,520,000HawaiiKaneohe Bay$53,382,000Pearl Harbor$9,698,000MarylandAnnapolis$120,112,000Indian
					 Head$15,346,000Patuxent River$9,860,000NevadaFallon$31,262,000North CarolinaCherry Point Marine Corps Air Station$41,588,000PennsylvaniaPhiladelphia$23,985,000South CarolinaCharleston$35,716,000VirginiaDahlgren$27,313,000Norfolk$39,274,000Portsmouth$9,743,000Quantico$12,613,000Yorktown$26,988,000WashingtonBremerton$16,401,000Port Angeles$20,638,000Whidbey
					 Island$24,390,000.
					(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(2), the
			 Secretary of the Navy may acquire real property and carry out military
			 construction projects for the installation or location outside the United
			 States, and in the amounts, set forth in the following table:
						Navy: Outside the United StatesCountryInstallationAmountBahrain IslandSW Asia$27,826,000DjiboutiCamp Lemonier$9,923,000GuamJoint Region Marianas$50,651,000JapanIwakuni$6,415,000Kadena AB$19,411,000MCAS Futenma$4,639,000Okinawa$35,685,000SpainRota$20,233,000Worldwide
					 UnspecifiedUnspecified
					 Worldwide Locations$38,985,000.
					2202.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(5)(A),
			 the Secretary of the Navy may carry out architectural and engineering
			 services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to
			 exceed $472,000.
				2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant
			 to the authorization of appropriations in section 2204(5)(A), the
			 Secretary of the Navy may improve existing military family housing units
			 in an amount not to exceed $15,940,000.
				2204.Authorization of appropriations, NavyFunds are hereby authorized to be appropriated for fiscal years beginning after September 30,
			 2014, for military construction, land acquisition, and military family
			 housing functions of the Department of the Navy in the total amount of
			 $1,389,213,000, as follows:
					(1)For military construction projects inside the United States authorized by section 2201(a),
			 $680,697,000.
					(2)For military construction projects outside the United States authorized by section 2201(b),
			 $213,768,000.
					(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United
			 States Code, $7,163,000.
					(4)For architectural and engineering services and construction design under section 2807 of title 10,
			 United States Code, $33,366,000.
					(5)For military family housing functions:
						(A)For construction and acquisition, planning and design, and improvement of military family housing
			 and facilities, $16,412,000.
						(B)For support of military family housing (including functions described in section 2833 of title 10,
			 United States Code), $354,029,000.
						(6)For the construction of increment 4 of the Explosives Handling Wharf No. 2 at Kitsap, Washington,
			 authorized by section 2201(a) of the Military Construction Authorization
			 Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat.
			 1666), as amended by section 2205 of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239;
			 126 Stat. 2124) $83,778,000.
					2205.Modification of authority to carry out certain fiscal year 2012 projects
					(a)YumaIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1666), for Yuma, Arizona, for construction of a
			 Double Aircraft Maintenance Hangar, the Secretary of the Navy may
			 construct up to approximately 70,000 square feet of additional apron to be
			 utilized as a taxi-lane using amounts appropriated for this project
			 pursuant to the authorization of appropriations in section 2204 of such
			 Act (125 Stat. 1667).
					(b)Camp PendletonIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1666), for Camp Pendleton, California, for
			 construction of an Infantry Squad Defense Range, the Secretary of the Navy
			 may construct up to 9,000 square feet of vehicular bridge using amounts
			 appropriated for this project pursuant to the authorization of
			 appropriations in section 2204 of such Act (125 Stat. 1667).
					(c)Kings BayIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1666), for Kings Bay, Georgia, for construction of a
			 Crab Island Security Enclave, the Secretary of the Navy may expand the
			 enclave fencing system to three layers of fencing and construct two
			 elevated fixed fighting positions with associated supporting facilities
			 using amounts appropriated for this project pursuant to the authorization
			 of appropriations in section 2204 of such Act (125 Stat. 1667).
					2206.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2014 (division B of Public
			 Law 113–66; 127 Stat. 989), for Yorktown, Virginia, for construction of
			 Small Arms Ranges, the Secretary of the Navy may construct 240 square
			 meters of armory, 48 square meters of Safety Officer/Target Storage
			 Building, and 667 square meters of Range Operations Building using
			 appropriations available for the project pursuant to the authorization of
			 appropriations in section 2204 of such Act (127 Stat. 990).
				2207.Extension of authorizations of certain fiscal year 2011 projects
					(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set
			 forth in the table in subsection (b), as provided in section 2201 of that
			 Act (124 Stat. 4441) and extended by section 2207 of the Military
			 Construction Authorization Act for Fiscal Year 2014 (division B of Public
			 Law 113–66; 127 Stat. 991), shall remain in effect until October 1, 2015,
			 or the date of an Act authorizing funds for military construction for
			 fiscal year 2016, whichever is later.
					(b)TableThe table referred to in subsection (a) is as follows:
						Navy: Extension of 2011 Project
			 AuthorizationsState/CountryInstallation or LocationProjectAmountBahrainSouthwest AsiaNavy Central Command Ammunition Magazines$89,280,000GuamNaval Activities, GuamDefense Access Roads Improvements$66,730,000.
					2208.Extension of authorizations of certain fiscal year 2012 projects
					(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set
			 forth in the table in subsection (b), as provided in section 2201 of that
			 Act (125 Stat. 1666), shall remain in effect until October 1, 2015, or the
			 date of an Act authorizing funds for military construction for fiscal year
			 2016, whichever is later.
					(b)TableThe table referred to in subsection (a) is as follows:
						Navy: Extension of 2012 Project
			 AuthorizationsState/CountryInstallation or LocationProjectAmountCaliforniaCamp PendletonNorth Area Waste Water Conveyance$78,271,000Infantry Squad Defense Range$29,187,000Twentynine PalmsLand Expansion$8,665,000FloridaJacksonville
					 P–8A Hangar Upgrades$6,085,000GeorgiaKings BayCrab Island Security Enclave$52,913,000WRA Land/Water Interface$33,150,000MarylandPatuxent RiverAircraft Prototype Facility Phase 2$45,844,000.
					XXIIIAir Force military construction
				2301.Authorized Air Force construction and land acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(1), the
			 Secretary of the Air Force may acquire real property and carry out
			 military construction projects for the installations or locations inside
			 the United States, and in the amounts, set forth in the following table:
						Air Force: Inside the United StatesStateInstallationAmountAlaskaClear AFS$11,500,000ArizonaLuke AFB$26,800,000KansasMcConnell AFB$34,400,000MassachusettsHanscom AFB$13,500,000NevadaNellis AFB$53,900,000New JerseyJoint Base McGuire-Dix-Lakehurst$5,900,000OklahomaTinker AFB$111,000,000TexasJoint Base San Antonio$5,800,000.
					(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(2), the
			 Secretary of the Air Force may acquire real property and carry out
			 military construction projects for the installations or locations outside
			 the United States, and in the amounts, set forth in the following table:
						Air Force: Outside the United StatesCountryInstallationAmountGuamJoint Region Marianas$13,400,000United KingdomCroughton RAF$92,223,000.
					2302.Authorization of appropriations, Air ForceFunds are hereby authorized to be appropriated for fiscal years beginning after September 30,
			 2014, for military construction, land acquisition, and military family
			 housing functions of the Department of the Air Force in the total amount
			 of $1,139,521,000, as follows:
					(1)For military construction projects inside the United States authorized by section 2301(a),
			 $262,800,000.
					(2)For military construction projects outside the United States authorized by section 2301(b),
			 $105,623,000.
					(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United
			 States Code, $22,613,000.
					(4)For architectural and engineering services and construction design under section 2807 of title 10,
			 United States Code, $10,738,000.
					(5)For military family housing functions:
						(A)For support of military family housing (including functions described in section 2833 of title 10,
			 United States Code), $327,747,000.
						(6)For the construction of increment 2 of the United States Cyber Command Joint Operations Center at
			 Fort Meade, Maryland, authorized by section 2301(a) of the Military
			 Construction Authorization Act for Fiscal Year 2014 (division B of Public
			 Law 113–66; 127 Stat. 992), $166,000,000.
					(7)For the construction of increment 4 of the United States Strategic Command Replacement Facility at
			 Offutt Air Force Base, Nebraska, authorized by section 2301(a) of the
			 Military Construction Authorization Act for Fiscal Year 2012 (division B
			 of Public Law 112–81; 125 Stat. 1670), $180,000,000.
					(8)For the construction of increment 2 of the Guam Strike Fuel Systems Maintenance Hangar at Joint
			 Base Marianas, Guam, authorized by section 2301(b) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1671), $64,000,000.
					2303.Modification of authority to carry out certain fiscal year 2008 projectIn the case of the authorization contained in the table in section 2301(a) of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public
			 Law 110–181; 122 Stat. 515), for Shaw Air Force Base, South Carolina, for
			 Base Infrastructure at that location, the Secretary of the Air Force may
			 acquire fee or lesser real property interests in approximately 11.5 acres
			 of land contiguous to Shaw Air Force Base for the project using funds
			 appropriated to the Department of the Air Force for construction in years
			 prior to fiscal year 2015.
				2304.Extension of authorizations of certain fiscal year 2011 project
					(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2301 of that
			 Act (124 Stat. 4444), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.
					(b)TableThe table referred to in subsection (a) is as follows:
						Air Force: Extension of 2011 Project
			 AuthorizationsStateInstallation
					 or LocationProjectAmountBahrain, SW AsiaShaikh Isa ABNorth Apron Expansion$45,000,000.
					2305.Extension of authorizations of certain fiscal year 2012 project
					(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set
			 forth in the table in subsection (b), as provided in section 2301 of that
			 Act (124 Stat. 4444), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.
					(b)TableThe table referred to in subsection (a) is as follows:
						Air Force: Extension of 2012 Project
			 AuthorizationsStateInstallation
					 or LocationProjectAmountAlaskaEielson AFBDormitory (168 RM)$45,000,000ItalySigonella Naval Air StationUAS SATCOM Relay Pads and Facility$15,000,000.
					XXIVDefense agencies military construction
				ADefense agency authorizations
					2401.Authorized defense agencies construction and land acquisition projects
						(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(1), the
			 Secretary of Defense may acquire real property and carry out military
			 construction projects for the installations or locations inside the United
			 States, and in the amounts, set forth in the following table:
							Defense Agencies: Inside the United
			 StatesStateInstallationAmountArizonaFort Huachuca$1,871,000California Camp
					 Pendleton$11,841,000  Coronado$70,340,000Lemoore$52,500,000ColoradoPeterson AFB$15,200,000Conus ClassifiedClassified Location$53,073,000GeorgiaHunter Army Airfield$7,692,000  Robins AFB$19,900,000HawaiiJoint Base Pearl Harbor-Hickam$52,900,000KentuckyFort Campbell$18,000,000MarylandFort Meade$54,207,000Joint Base Andrews$18,300,000MississippiStennis$27,547,000MichiganSelfridge ANGB$35,100,000NevadaFallon$20,241,000New MexicoCannon AFB$23,333,000North CarolinaCamp Lejeune$52,748,000 Fort Bragg$93,136,000Seymour Johnson AFB$8,500,000South CarolinaBeaufort$40,600,000South DakotaEllsworth AFB$8,000,000TexasJoint Base San Antonio$38,300,000VirginiaCraney Island$36,500,000 Def Distribution Depot Richmond $5,700,000Fort Belvoir$7,239,000Joint Base Langley-Eustis$41,200,000Joint Expeditionary Base Little Creek-Story$39,588,000Pentagon$15,100,000.
						(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(2), the
			 Secretary of Defense may acquire real property and carry out military
			 construction projects for the installations or locations outside the
			 United States, and in the amounts, set forth in the following table:
							Defense Agencies: Outside the United
			 StatesCountryInstallationAmountAustraliaGeraldton$9,600,000BelgiumBrussels$79,544,000CubaGuantanamo Bay$76,290,000JapanMisawa AB$37,775,000Okinawa$170,901,000Sasebo$37,681,000.
						2402.Authorized energy conservation projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(6), the
			 Secretary of Defense may carry out energy conservation projects under
			 chapter 173 of title 10, United States Code, in the amount of
			 $150,000,000.
					2403.Authorization of appropriations, defense agenciesFunds are hereby authorized to be appropriated for fiscal years beginning after September 30,
			 2013, for military construction, land acquisition, and military family
			 housing functions of the Department of Defense (other than the military
			 departments) in the total amount of $2,124,652,000, as follows:
						(1)For military construction projects inside the United States authorized by section 2401(a),
			 $868,656,000.
						(2)For military construction projects outside the United States authorized by section 2401(b),
			 $411,791,000.
						(3)For unspecified minor military construction projects under section 2805 of title 10, United States
			 Code, $43,487,000.
						(4)For contingency construction projects of the Secretary of Defense under section 2804 of title 10,
			 United States Code, $9,000,000.
						(5)For architectural and engineering services and construction design under section 2807 of title 10,
			 United States Code, $142,240,000.
						(6)For energy conservation projects under chapter 173 of title 10, United States Code, $150,000,000.
						(7)For military family housing functions:
							(A)For support of military family housing (including functions described in section 2833 of title 10,
			 United States Code), $61,100,000.
							(B)For credits (including amounts authorized for and appropriated) to the Department of Defense Family
			 Housing Improvement Fund for functions under section 2883 of title 10,
			 United States Code, $1,662,000.
							(C)For credits to the Homeowners Assistance Fund established under section 1013 of the Demonstration
			 Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374).
							(8)For the construction of increment 6 of the Hospital Replacement at Fort Bliss, Texas, authorized by
			 section 2401(a) of the Military Construction Authorization Act for Fiscal
			 Year 2010 (division B of Public Law 111–84; 123 Stat. 2642), $131,500,000.
						(9)For the construction of increment 3 of the NSAW Recapitalize Building #1 at Fort Meade, Maryland,
			 authorized by section 2401(a) of the Military Construction Authorization
			 Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat.
			 2127), $45,521,000.
						(10)For the construction of increment 4 of the Medical Center Replacement at Rhine Ordnance Barracks,
			 Germany, authorized by section 2401(b) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81;
			 125 Stat. 1673), as amended by section 2404(b) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2131), $259,695,000.
						2404.Extension of authorizations of certain fiscal year 2011 project
						(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set
			 forth in the table in subsection (b), as provided in section 2401 of that
			 Act (124 Stat. 4446), shall remain in effect until October 1, 2015, or the
			 date of an Act authorizing funds for military construction for fiscal year
			 2016, whichever is later.
						(b)TableThe table referred to in subsection (a) is as follows:
							Defense Agencies: Extension of 2011
			 Project AuthorizationsState/CountryInstallation
					 or LocationProjectAmountDistrict of ColumbiaBolling Air Force BaseCooling Tower Expansion$2,070,000DIAC Parking Garage$13,586,000Electrical Upgrades$1,080,000.
						2405.Extension of authorizations of certain fiscal year 2012 projects
						(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set
			 forth in the table in subsection (b), as provided in section 2401 of that
			 Act (125 Stat. 1673), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.
						(b)TableThe table referred to in subsection (a) is as follows:
							Defense Agencies: Extension of 2012
			 Project AuthorizationsStateInstallation
					 or LocationProjectAmountItalyUSAG VicenzaVicenza High School (Replacement)$41,864,000GermanyUSAG BaumholderWetzel-Smith Elementary School (Replacement)$59,419,000JapanYokota Air BaseYokota High School (Replace/Renovate)$49,606,000.
						2406.Extension of authorizations of certain fiscal year 2012 projects
						(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set
			 forth in the table in subsection (b), as provided in section 2401 of that
			 Act (125 Stat. 1672), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.
						(b)TableThe table referred to in subsection (a) is as follows:
							Defense Agencies: Extension of 2012
			 Project AuthorizationsStateInstallation
					 or LocationProjectAmountCaliforniaCoronadoSOF Support Activity Operations Facility$42,000,000VirginiaPentagon ReservationHeliport Control Tower and Fire Station$6,457,000Pentagon Memorial Pedestrian Plaza$2,285,000.
						BChemical demilitarization authorizations
					2411.Authorization of appropriations, chemical demilitarization construction, defense-wideFunds are hereby authorized to be appropriated for fiscal years beginning after September 30,
			 2014, for the construction of phase XV of a munitions demilitarization
			 facility at Blue Grass Army Depot, Kentucky, authorized by section 2401(a)
			 of the Military Construction Authorization Act for Fiscal Year 2000
			 (division B of Public Law 106–65; 113 Stat. 835), as amended by section
			 2405 of the Military Construction Authorization Act for Fiscal Year 2002
			 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the
			 Military Construction Authorization Act for Fiscal Year 2003 (division B
			 of Public Law 107–314; 116 Stat. 2698), section 2414 of the Military
			 Construction Authorization Act for Fiscal Year 2009 (division B of Public
			 Law 110–417; 122 Stat. 4697), and section 2412 of the Military
			 Construction Authorization Act for Fiscal Year 2011 (division B Public Law
			 111–383; 124 Stat. 4450), $38,715,000.
					2412.Modification of authority to carry out certain fiscal year 2000 project
						(a)ModificationThe table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000
			 (division B of Public Law 106–65; 113 Stat. 835), as amended by section
			 2405 of the Military Construction Authorization Act for Fiscal Year 2002
			 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the
			 Military Construction Authorization Act for Fiscal Year 2003 (division B
			 of Public Law 107–314; 116 Stat. 2698), section 2414 of the Military
			 Construction Authorization Act for Fiscal Year 2009 (division B of Public
			 Law 110–417; 122 Stat. 4697), and section 2412 of the Military
			 Construction Authorization Act for Fiscal Year 2011 (division B of Public
			 Law 111–383; 124 Stat. 4450), is amended—
							(1)in the item relating to Blue Grass Army Depot, Kentucky, by striking $746,000,000 in the amount column and inserting $780,000,000; and
							(2)by striking the amount identified as the total in the amount column and inserting $1,237,920,000.
							(b)Conforming amendmentSection 2405(b)(3) of the Military Construction Authorization Act for Fiscal Year 2000 (division B
			 of Public Law 106–65; 113 Stat. 839), as amended by section 2405 of the
			 Military Construction Authorization Act for Fiscal Year 2002 (division B
			 of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military
			 Construction Authorization Act for Fiscal Year 2003 (division B of Public
			 Law 107–314; 116 Stat. 2698), section 2414 of the Military Construction
			 Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417;
			 122 Stat. 4697), and section 2412 of the Military Construction
			 Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383;
			 124 Stat. 4450), is further amended by striking $723,200,000 and inserting $757,200,000.
						XXVNorth Atlantic Treaty Organization Security Investment Program
				2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization
			 Security Investment Program as provided in section 2806 of title 10,
			 United States Code, in an amount not to exceed the sum of the amount
			 authorized to be appropriated for this purpose in section 2502 and the
			 amount collected from the North Atlantic Treaty Organization as a result
			 of construction previously financed by the United States.
				2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30,
			 2012, for contributions by the Secretary of Defense under section 2806 of
			 title 10, United States Code, for the share of the United States of the
			 cost of projects for the North Atlantic Treaty Organization Security
			 Investment Program authorized by section 2501, in the amount of
			 $199,700,000.
				XXVIGuard and reserve forces facilities
				AProject authorizations and authorization of appropriations
					2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1), the
			 Secretary of the Army may acquire real property and carry out military
			 construction projects for the Army National Guard locations inside the
			 United States, and in the amounts, set forth in the following table:
						Army National Guard: Inside the United
			 StatesStateInstallationAmountMaineAugusta$32,000,000MarylandHavre de Grace$12,400,000MontanaHelena$38,000,000North DakotaValley City$10,800,000VermontNorth Hyde Park$4,400,000.
					2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(2), the
			 Secretary of the Army may acquire real property and carry out military
			 construction projects for the Army Reserve locations inside the United
			 States, and in the amounts, set forth in the following table:
						Army ReserveStateInstallationAmountCaliforniaFresno$22,000,000 ColoradoFort Carson$5,000,000New JerseyJoint Base McGuire-Dix-Lakehurst$26,000,000New YorkMattydale$23,000,000VirginiaFort Lee$16,000,000.
					2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(3), the
			 Secretary of the Navy may acquire real property and carry out military
			 construction projects for the Navy Reserve and Marine Corps Reserve
			 locations inside the United States, and in the amounts, set forth in the
			 following table:
						Navy Reserve and Marine Corps ReserveStateInstallationAmountPennsylvaniaPittsburgh$17,650,000WashingtonWhidbey Island$27,755,000.
					2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(4), the
			 Secretary of the Air Force may acquire real property and carry out
			 military construction projects for the Air National Guard locations inside
			 the United States, and in the amounts, set forth in the following table:
						Air National GuardStateInstallationAmount ConnecticutBradley International Airport$16,306,000IowaDes Moines Municipal Airport$8,993,000MichiganW.K. Kellogg Regional Airport$6,000,000New HampshirePease International Trade Port$41,902,000PennsylvaniaHorsham Air Guard Station (Willow Grove)$5,662,000.
					2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(5), the
			 Secretary of the Air Force may acquire real property and carry out
			 military construction projects for the Air Force Reserve locations inside
			 the United States, and in the amounts, set forth in the following table:
						Air Force ReserveStateInstallationAmountGeorgiaRobins AFB$27,700,000North CarolinaSeymour Johnson AFB$9,800,000TexasFort Worth$3,700,000.
					2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013,
			 for the costs of acquisition, architectural and engineering services, and
			 construction of facilities for the Guard and Reserve Forces, and for
			 contributions therefor, under chapter 1803 of title 10, United States Code
			 (including the cost of acquisition of land for those facilities), in the
			 following amounts:
						(1)For the Department of the Army, for the Army National Guard of the United States, $126,920,000.
						(2)For the Department of the Army, for the Army Reserve, $103,946,000.
						(3)For the Department of the Navy, for the Navy and Marine Corps Reserve, $51,528,000.
						(4)For the Department of the Air Force, for the Air National Guard of the United States, $94,663,000.
						(5)For the Department of the Air Force, for the Air Force Reserve, $49,492,000.
						BOther matters
					2611.Modification and extension of authority to carry out certain fiscal year 2012 projects
						(a)Kansas City
							(1)In the case of the authorization contained in the table in section 2602 of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1678), for Kansas City, Kansas, for construction of
			 an Army Reserve Center at that location, the Secretary of the Army may,
			 instead of constructing a new facility in Kansas City, construct a new
			 facility in the vicinity of Kansas City, Kansas.
							(2)Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set
			 forth in subsection (a) shall remain in effect until October 1, 2018, or
			 the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2019, whichever is later.
							(b)Attleboro
							(1)In the case of the authorization contained in the table in section 2602 of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1678), for Attleboro, Massachusetts, for
			 construction of an Army Reserve Center at that location, the Secretary of
			 the Army may, instead of constructing a new facility in Attleboro,
			 construct a new facility in the vicinity of Attleboro, Massachusetts.
							(2)Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set
			 forth in subsection (a) shall remain in effect until October 1, 2018, or
			 the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2019, whichever is later.
							2612.Modification of authority to carry out certain fiscal year 2013 projectIn the case of the authorization contained in the table in section 2601 of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2134) for Stormville, New York, for construction of
			 a Combined Support Maintenance Shop Phase I, the Secretary of the Army may
			 instead construct the facility at Camp Smith, New York and build a 53,760
			 square foot maintenance facility in lieu of a 75,156 square foot
			 maintenance facility.
					2613.Extension of authorization of certain fiscal year 2011 project
						(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2601 of that
			 Act (124 Stat. 4452), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.
						(b)TableThe table referred to in subsection (a) is as follows:
							
								Extension of 2011 National Guard and Reserve Project
			 Authorization
								
									
										StateInstallationProjectAmount
										
									
									
										Puerto RicoCamp SantiagoMulti Purpose Machine Gun Range$9,200,000.
										
									
								
							
						XXVIIBase realignment and closure activities
				2701.Authorization of appropriations for base realignment and closure activities funded through
			 Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30,
			 2013, for base realignment and closure activities, including real property
			 acquisition and military construction projects, as authorized by the
			 Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department
			 of Defense Base Closure Account 1990 established by section 2906 of such
			 Act, in the total amount of $270,085,000, as follows:
					(1)For the Department of the Army, $84,417,000.
					(2)For the Department of the Navy, $94,692,000.
					(3)For the Department of the Air Force, $90,976,000.
					XXVIIIMilitary construction general provisions 
				2801.Revisions to minor military construction authorities
					(a)Establishment of minor military construction exception thresholdSubsection (a) of section 2805 of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
						
							(3)For purposes of this section, the minor military construction exception threshold is $4,000,000..
					(b)Increase in dollar thresholds for certain authorities relating to unspecified minor military
			 construction
						(1)Maximum amount for projects to correct deficiencies that are life-, health-, or safety-threateningSubsection (a)(2) of such section is amended by striking $3,000,000 in the second sentence and inserting the minor military construction exception threshold.
						(2)Increase in maximum amount of operation and maintenance funds authorized to be used for certain
			 projectsSubsection (c) of such section is amended by striking $750,000 and inserting $1,000,000.
						(c)Increased threshold for application of secretarial approval and congressional notification
			 requirementsSubsection (b)(1) of such section is amended by striking $750,000 and inserting the amount specified in subsection (c).
					2802.Annual locality adjustment of dollar thresholds applicable to unspecified minor military
			 construction authoritiesSection 2805 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
					
						(f)Adjustment of dollar limitations for locationEach fiscal year, the Secretary concerned shall adjust the dollar limitations specified in this
			 section applicable to an unspecified minor military construction project
			 to reflect the area construction cost index for military construction
			 projects published by the Department of Defense during the prior fiscal
			 year for the location of the project..
				2803.Change in authorities relating to scope of work variations for military construction projects
					(a)Limited authority for scope of work increaseSection 2853 of title 10, United States Code, is amended—
						(1)in subsection (b)(2), by striking The scope of work and inserting Except as provided in subsection (d), the scope of work;
						(2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and
						(3)by inserting after subsection (c) the following new subsection (d):
							
								(d)The limitation in subsection (b)(2) on an increase in the scope of work does not apply if—
									(1)the increase in the scope of work is not more than 10 percent of the amount specified for that
			 project, construction, improvement, or acquisition in the justification
			 data provided to Congress as part of the request for authorization of the
			 project, construction, improvement, or acquisition;
									(2)the increase is approved by the Secretary concerned;
									(3)the Secretary concerned notifies the appropriate committees of Congress in writing of the increase
			 in scope and the reasons therefor; and
									(4)a period of 21 days has elapsed after the date on which the notification is received by the
			 committees or, if over sooner, a period of 14 days has elapsed after the
			 date on which a copy of the notification is provided in an electronic
			 medium pursuant to section 480 of this title..
						(b)Cross-Reference amendments
						(1)Subsection (a) of such section is amended by striking subsection (c) or (d) and inserting subsection (c), (d), or (e).
						(2)Subsection (f) of such section, as redesignated by subsection (a)(2), is amended by striking through (d) and inserting through (e).
						(c)Additional technical amendments
						(1)Conformity with general title 10 styleSubsection (a) of such section is further amended by inserting of this title after section 2805(a).
						(2)Deletion of surplus wordSubsection (c)(1)(A) of such section is amended by striking be after Congress can.
						2804.Modification of Department of Defense authority to accept financial incentives, goods, or services
			 under the authority of energy savings contracts and activities
					(a)Authority To accept from State and local governmentSection 2913(c) of title 10, United States Code, is amended by inserting or a State or local government, after a gas or electric utility,.
					(b)Retention of receiptsSection 2912(c) of such title is amended by striking from gas or electric utilities.
					2805.Clarification of authority to enter into energy saving performance contracts
					(a)Definition of energy savingsParagraph (2)(A) of section 804 of the National Energy Conservation Policy Act (42 U.S.C. 8287c) is
			 amended—
						(1)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and
						(2)by inserting after clause (i) the following new clause (ii):
							
								(ii)with respect to operating equipment covered by a lease or purchase referred to in clause (i)—
									(I)repair or modification of existing buildings and infrastructure to accommodate the operating
			 equipment; or
									(II)construction of buildings, structures, and infrastructure to accommodate the operating equipment in
			 order to provide necessary support to the primary function of the
			 operating equipment;.
						(b)OversightSection 801 of such Act (42 U.S.C. 8287) is amended by adding at the end the following new
			 subsection:
						
							(d)Additional rules for Department of DefenseWith respect to the Department of Defense—
								(1)when a decision to carry out an energy savings performance contract that includes construction of a
			 new facility with an estimated value of $10,000,000 or more or a new
			 facility that will cover more than 5,000 square feet of land, the project
			 shall be subject to the same requirements and limitations as apply under
			 section 2805(b)(2) of title 10, United States Code, to a project subject
			 to that section; and
								(2)when a decision is made to carry out an energy savings performance contract that includes a repair
			 project with an estimated cost of $7,500,000 or more, the project shall be
			 subject to the same requirements and limitations as apply under section
			 2811 of title 10, United States Code, to a project subject to that
			 section..
					2806.Production and use of natural gas at Fort Knox, Kentucky
					(a)In generalChapter 449 of title 10, United States Code, is amended by adding at the end the following new
			 section:
						
							4781.Natural gas: production, treatment, management, and use at Fort Knox, Kentucky
								(a)AuthorityThe Secretary of the Army may provide, by contract or otherwise, for the production, treatment,
			 management, and use of natural gas located under Fort Knox, Kentucky,
			 without regard to section 3 of the Mineral Leasing Act for Acquired Lands
			 (30 U.S.C. 352).
								(b)Limitation on usesAny natural gas produced under the authority of subsection (a) may only be used to support
			 activities and operations at Fort Knox and may not be sold for use
			 elsewhere.
								(c)Ownership of facilitiesThe Secretary of the Army may take ownership of any gas production and treatment equipment and
			 facilities and associated infrastructure from a contractor in accordance
			 with the terms of a contract or other agreement entered into pursuant to
			 subsection (a)..
					(b)Limitation on application elsewhereNothing in this section shall be construed as authorizing the production, treatment, management, or
			 use of natural gas resources underlying any Department of Defense
			 installation other than Fort Knox.
					(c)Effective dateThe authority of the Secretary of the Army under section 4781 of title 10, United States Code, as
			 added by subsection (a), is effective as of August 2, 2007.
					(d)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
						
							
								4781. Natural gas: production, treatment, management, and use at Fort Knox, Kentucky..
					2807.Deposit of reimbursed funds to cover administrative expenses relating to certain real property
			 transactions
					(a)Authority To credit reimbursed funds to accounts currently availableThe first sentence of section 2695(c) of title 10, United States Code, is amended—
						(1)by striking shall be credited to and inserting shall be credited, at the option of the Secretary concerned, to (1); and
						(2)by inserting before the period at the end the following: , or (2) an appropriation, fund, or account currently available to the Secretary for the purposes
			 for which the expenses were paid.
						(b)Prospective applicabilityThe amendments made by subsection (a) shall not apply with respect to expenses incurred with
			 appropriations provided to the Secretary of a military department before
			 the date of the enactment of this Act.
					
		XXIXDefense base closure and realignment
			2901.Short title and purpose
				(a)Short titleThis title may be cited as the Defense Base Closure and Realignment Act of 2014.
				(b)PurposeThe purpose of this title is to provide a fair process that will result in the timely closure and
			 realignment of military installations inside the United States.
				2902.The Commission
				(a)EstablishmentThere is established an independent commission to be known as the Defense Base Closure and Realignment Commission.
				(b)DutiesThe Commission shall carry out the duties specified for it in this title.
				(c)Appointment
					(1)
						(A)The Commission shall be composed of nine members appointed by the President, by and with the advice
			 and consent of the Senate.
						(B)Subject to the certifications required under section 2903(b), the President may commence a round
			 for the selection of military installations for closure and realignment
			 under this title in 2017 by transmitting to the Senate, not later than
			 March 1, 2017, nominations for appointment to the Commission.
						(C)If the President does not transmit to Congress the nominations for appointment to the Commission on
			 or before the date specified, the process by which military installations
			 may be selected for closure or realignment under this title with respect
			 to that year shall be terminated.
						(2)In selecting individuals for nominations for appointments to the Commission, the President should
			 consult with—
						(A)the Speaker of the House of Representatives concerning the appointment of two members;
						(B)the majority leader of the Senate concerning the appointment of two members;
						(C)the minority leader of the House of Representatives concerning the appointment of one member; and
						(D)the minority leader of the Senate concerning the appointment of one member.
						(3)At the time the President nominates individuals for appointment to the Commission for each session
			 of Congress referred to in paragraph (1)(B), the President shall designate
			 one such individual who shall serve as Chairman of the Commission.
					(d)Terms
					(1)Except as provided in paragraph (2), each member of the Commission shall serve until the
			 adjournment of Congress sine die for the session during which the member
			 was appointed to the Commission.
					(2)The Chairman of the Commission shall serve until the confirmation of a successor.
					(e)Meetings
					(1)The Commission shall meet only during calendar year 2017.
					(2)
						(A)Each meeting of the Commission, other than meetings in which classified information is to be
			 discussed, shall be open to the public.
						(B)All the proceedings, information, and deliberations of the Commission shall be open, upon request,
			 to the following:
							(i)The Chairman and the ranking minority party member of the Subcommittee on Readiness and Management
			 Support of the Committee on Armed Services of the Senate, or such other
			 members of the Subcommittee designated by such Chairman or ranking
			 minority party member.
							(ii)The Chairman and the ranking minority party member of the Subcommittee on Readiness of the
			 Committee on Armed Services of the House of Representatives, or such other
			 members of the Subcommittee designated by such Chairman or ranking
			 minority party member.
							(iii)The Chairmen and ranking minority party members of the subcommittees with jurisdiction for military
			 construction of the Committees on Appropriations of the Senate and of the
			 House of Representatives, or such other members of the subcommittees
			 designated by such Chairmen or ranking minority party members.
							(f)VacanciesA vacancy in the Commission shall be filled in the same manner as the original appointment, but the
			 individual appointed to fill the vacancy shall serve only for the
			 unexpired portion of the term for which the individual’s predecessor was
			 appointed.
				(g)Pay and travel expenses
					(1)
						(A)Each member, other than the Chairman, shall be paid at a rate equal to the daily equivalent of the
			 minimum annual rate of basic pay payable for level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code, for each day
			 (including travel time) during which the member is engaged in the actual
			 performance of duties vested in the Commission.
						(B)The Chairman shall be paid for each day referred to in subparagraph (A) at a rate equal to the
			 daily equivalent of the minimum annual rate of basic pay payable for level
			 III of the Executive Schedule under section 5314, of title 5, United
			 States Code.
						(2)Members shall receive travel expenses, including per diem in lieu of subsistence, in accordance
			 with sections 5702 and 5703 of title 5, United States Code.
					(h)Director of staff
					(1)The Commission shall, without regard to section 5311 of title 5, United States Code, appoint a
			 Director who has not served on active duty in the armed forces or as a
			 civilian employee of the Department of Defense during the one-year period
			 preceding the date of such appointment.
					(2)The Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code.
					(i)Staff
					(1)Subject to paragraphs (2) and (3), the Director, with the approval of the Commission, may appoint
			 and fix the pay of additional personnel.
					(2)The Director may make such appointments without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and any personnel
			 so appointed may be paid without regard to the provisions of chapter 51
			 and subchapter III of chapter 53 of that title relating to classification
			 and General Schedule pay rates, except that an individual so appointed may
			 not receive pay in excess of the annual rate of basic pay payable for
			 GS–15 of the General Schedule.
					(3)
						(A)Not more than one-third of the personnel employed by or detailed to the Commission may be on detail
			 from the Department of Defense.
						(B)
							(i)Not more than one-fifth of the professional analysts of the Commission staff may be persons
			 detailed from the Department of Defense to the Commission.
							(ii)No person detailed from the Department of Defense to the Commission may be assigned as the lead
			 professional analyst with respect to a military department or defense
			 agency.
							(C)A person may not be detailed from the Department of Defense to the Commission if, within 12 months
			 before the detail is to begin, that person participated personally and
			 substantially in any matter within the Department of Defense concerning
			 the preparation of recommendations for closures or realignments of
			 military installations.
						(D)No member of the armed forces, and no officer or employee of the Department of Defense, may—
							(i)prepare any report concerning the effectiveness, fitness, or efficiency of the performance on the
			 staff of the Commission of any person detailed from the Department of
			 Defense to that staff;
							(ii)review the preparation of such a report; or
							(iii)approve or disapprove such a report.
							(4)Upon request of the Director, the head of any Federal department or agency may detail any of the
			 personnel of that department or agency to the Commission to assist the
			 Commission in carrying out its duties under this title.
					(5)The Comptroller General of the United States shall provide assistance, including the detailing of
			 employees, to the Commission in accordance with an agreement entered into
			 with the Commission.
					(6)The following restrictions relating to the personnel of the Commission shall apply during the
			 period beginning January 1, 2018, and ending April 15, 2018:
						(A)There may not be more than 15 persons on the staff at any one time.
						(B)The staff may perform only such functions as are necessary to prepare for the transition to new
			 membership on the Commission in the following year.
						(C)No member of the armed forces and no employee of the Department of Defense may serve on the staff.
						(j)Other authority
					(1)The Commission may procure by contract, to the extent funds are available, the temporary or
			 intermittent services of experts or consultants pursuant to section 3109
			 of title 5, United States Code.
					(2)The Commission may lease space and acquire personal property to the extent funds are available.
					(k)Funding
					(1)There are authorized to be appropriated to the Commission such funds as are necessary to carry out
			 its duties under this title. Such funds shall remain available until
			 expended.
					(2)If no funds are appropriated to the Commission by the end of the second session of the 114th
			 Congress, the Secretary of Defense may transfer to the Commission for
			 purposes of its activities under this title in that year such funds as the
			 Commission may require to carry out such activities. The Secretary may
			 transfer funds under the preceding sentence from any funds available to
			 the Secretary. Funds so transferred shall remain available to the
			 Commission for such purposes until expended.
					(l)TerminationThe Commission shall terminate on April 15, 2018.
				(m)Prohibition against restricting communicationsSection 1034 of title 10, United States Code, shall apply with respect to communications with the
			 Commission.
				2903.Procedure for making recommendations for base closures and realignments
				(a)Force-Structure plan and infrastructure inventory
					(1)Preparation and submissionAs part of the budget justification documents submitted to Congress in support of the budget for
			 the Department of Defense for fiscal year 2017, the Secretary shall submit
			 to Congress the following:
						(A)A force-structure plan for the armed forces based on an assessment by the Secretary of the
			 probable threats to the national security during the 20-year period
			 beginning with that fiscal year, the probable end-strength levels and
			 major military force units (including land force divisions, carrier and
			 other major combatant vessels, air wings, and other comparable units)
			 needed to meet these threats, and the anticipated levels of funding that
			 will be available for national defense purposes during such period.
						(B)A comprehensive inventory of military installations worldwide for each military department, with
			 specifications of the number and type of facilities in the active and
			 reserve forces of each military department.
						(2)Relationship of plan and inventoryUsing the force-structure plan and infrastructure inventory prepared under paragraph (1), the
			 Secretary shall prepare (and include as part of the submission of such
			 plan and inventory) the following:
						(A)A description of the infrastructure necessary to support the force structure described in the
			 force-structure plan.
						(B)A discussion of categories of excess infrastructure and infrastructure capacity.
						(C)An economic analysis of the effect of the closure or realignment of military installations to
			 reduce excess infrastructure.
						(3)Special considerationsIn determining the level of necessary versus excess infrastructure under paragraph (2), the
			 Secretary shall consider the following:
						(A)The anticipated continuing need for and availability of military installations outside the United
			 States, taking into account current restrictions on the use of military
			 installations outside the United States and the potential for future
			 prohibitions or restrictions on the use of such military installations.
						(B)Any efficiencies that may be gained from joint tenancy by more than one branch of the armed forces
			 at a military installation.
						(4)RevisionThe Secretary may revise the force-structure plan and infrastructure inventory. If the Secretary
			 makes such a revision, the Secretary shall submit the revised plan or
			 inventory to Congress not later than March 15th of the year following the
			 year in which such plan was first submitted. For purposes of selecting
			 military installations for closure or realignment under this title in the
			 year in which a revision is submitted, no revision of the force-structure
			 plan or infrastructure inventory is authorized after that date.
					(b)Certification of need for further closures and realignments
					(1)Certification requiredOn the basis of the force-structure plan and infrastructure inventory prepared under subsection (a)
			 and the descriptions and economic analysis prepared under such subsection,
			 the Secretary shall include as part of the submission of the plan and
			 inventory—
						(A)a certification regarding whether the need exists for the closure or realignment of additional
			 military installations; and
						(B)if such need exists, a certification that the additional round of closures and realignments would
			 result in annual net savings for each of the military departments
			 beginning not later than six years following the commencement of such
			 closures and realignments.
						(2)Effect of failure to certifyIf the Secretary does not include the certifications referred to in paragraph (1), the President
			 may not commence a round for the selection of military installations for
			 closure and realignment under this title in the year following submission
			 of the force-structure plan and infrastructure inventory.
					(c)Comptroller general evaluation
					(1)Evaluation requiredIf the certification is provided under subsection (b), the Comptroller General shall prepare an
			 evaluation of the following:
						(A)The force-structure plan and infrastructure inventory prepared under subsection (a) and the final
			 selection criteria specified in paragraph (d), including an evaluation of
			 the accuracy and analytical sufficiency of such plan, inventory, and
			 criteria.
						(B)The need for the closure or realignment of additional military installations.
						(2)SubmissionThe Comptroller General shall submit the evaluation to Congress not later than 60 days after the
			 date on which the force-structure plan and infrastructure inventory are
			 submitted to Congress.
					(d)Final selection criteria
					(1)In generalThe final criteria to be used by the Secretary in making recommendations for the closure or
			 realignment of military installations inside the United States under this
			 title in 2017 shall be the military value and other criteria specified in
			 paragraphs (2) and (3).
					(2)Military value criteriaThe military value criteria are as follows:
						(A)The current and future mission capabilities and the impact on operational readiness of the total
			 force of the Department of Defense, including the impact on joint
			 warfighting, training, and readiness.
						(B)The availability and condition of land, facilities, and associated airspace (including training
			 areas suitable for maneuver by ground, naval, or air forces throughout a
			 diversity of climate and terrain areas and staging areas for the use of
			 the armed forces in homeland defense missions) at both existing and
			 potential receiving locations.
						(C)The ability to accommodate contingency, mobilization, surge, and future total force requirements at
			 both existing and potential receiving locations to support operations and
			 training.
						(D)The cost of operations and the manpower implications.
						(3)Other criteriaThe other criteria that the Secretary shall use in making recommendations for the closure or
			 realignment of military installations inside the United States under this
			 title in 2017 are as follows:
						(A)The extent and timing of potential costs and savings, including the number of years, beginning with
			 the date of completion of the closure or realignment, for the savings to
			 exceed the costs.
						(B)The economic impact on existing communities in the vicinity of military installations.
						(C)The ability of the infrastructure of both the existing and potential receiving communities to
			 support forces, missions, and personnel.
						(D)The environmental impact, including the impact of costs related to potential environmental
			 restoration, waste management, and environmental compliance activities.
						(e)Priority given to military valueThe Secretary shall give priority consideration to the military value criteria specified in
			 subsection (d)(2) in the making of recommendations for the closure or
			 realignment of military installations.
				(f)Effect on department and other agency costsThe selection criteria relating to the cost savings or return on investment from the proposed
			 closure or realignment of military installations shall take into account
			 the effect of the proposed closure or realignment on the costs of any
			 other activity of the Department of Defense or any other Federal agency
			 that may be required to assume responsibility for activities at the
			 military installations.
				(g)Relation to other materialsThe final selection criteria specified in this section shall be the only criteria to be used, along
			 with the force-structure plan and infrastructure inventory referred to in
			 subsection (a), in making recommendations for the closure or realignment
			 of military installations inside the United States under this title in
			 2017.
				(h)DOD recommendations
					(1)If the Secretary makes the certifications required under subsection (b), the Secretary shall, by no
			 later than May 12, 2017, publish in the Federal Register and transmit to
			 the congressional defense committees and to the Commission a list of the
			 military installations inside the United States that the Secretary
			 recommends for closure or realignment on the basis of the force-structure
			 plan and infrastructure inventory prepared by the Secretary under
			 subsection (a) and the final selection criteria specified in subsection
			 (d) that are applicable to the year concerned.
					(2)The Secretary shall include, with the list of recommendations published and transmitted pursuant to
			 paragraph (1), a summary of the selection process that resulted in the
			 recommendation for each installation, including a justification for each
			 recommendation. The Secretary shall transmit the matters referred to in
			 the preceding sentence not later than 7 days after the date of the
			 transmittal to the congressional defense committees and the Commission of
			 the list referred to in paragraph (1).
					(3)
						(A)In considering military installations for closure or realignment, the Secretary shall consider all
			 military installations inside the United States equally without regard to
			 whether the installation has been previously considered or proposed for
			 closure or realignment by the Department.
						(B)In considering military installations for closure or realignment, the Secretary may not take into
			 account for any purpose any advance conversion planning undertaken by an
			 affected community with respect to the anticipated closure or realignment
			 of an installation.
						(C)For purposes of subparagraph (B), in the case of a community anticipating the economic effects of a
			 closure or realignment of a military installation, advance conversion
			 planning—
							(i)shall include community adjustment and economic diversification planning undertaken by the
			 community before an anticipated selection of a military installation in or
			 near the community for closure or realignment; and
							(ii)may include the development of contingency redevelopment plans, plans for economic development and
			 diversification, and plans for the joint use (including civilian and
			 military use, public and private use, civilian dual use, and civilian
			 shared use) of the property or facilities of the installation after the
			 anticipated closure or realignment.
							(D)In making recommendations to the Commission, the Secretary shall consider any notice received from
			 a local government in the vicinity of a military installation that the
			 government would approve of the closure or realignment of the
			 installation.
						(E)Notwithstanding the requirement in subparagraph (D), the Secretary shall make the recommendations
			 referred to in that subparagraph based on the force-structure plan,
			 infrastructure inventory, and final selection criteria otherwise
			 applicable to such recommendations.
						(F)The recommendations shall include a statement of the result of the consideration of any notice
			 described in subparagraph (D) that is received with respect to a military
			 installation covered by such recommendations. The statement shall set
			 forth the reasons for the result.
						(4)In addition to making all information used by the Secretary to prepare the recommendations under
			 this subsection available to Congress (including any committee or Member
			 of Congress), the Secretary shall also make such information available to
			 the Commission and the Comptroller General of the United States.
					(5)
						(A)Each person referred to in subparagraph (B), when submitting information to the Secretary of
			 Defense or the Commission concerning the closure or realignment of a
			 military installation, shall certify that such information is accurate and
			 complete to the best of that person's knowledge and belief.
						(B)Subparagraph (A) applies to the following persons:
							(i)The Secretaries of the military departments.
							(ii)The heads of the Defense Agencies.
							(iii)Each person who is in a position the duties of which include personal and substantial involvement
			 in the preparation and submission of information and recommendations
			 concerning the closure or realignment of military installations, as
			 designated in regulations which the Secretary of Defense shall prescribe,
			 regulations which the Secretary of each military department shall
			 prescribe for personnel within that military department, or regulations
			 which the head of each Defense Agency shall prescribe for personnel within
			 that Defense Agency.
							(6)Any information provided to the Commission by a person described in paragraph (5)(B) shall also be
			 submitted to the Senate and the House of Representatives to be made
			 available to the Members of the House concerned in accordance with the
			 rules of that House. The information shall be submitted to the Senate and
			 House of Representatives within 48 hours after the submission of the
			 information to the Commission.
					(i)Review and recommendations by the commission
					(1)After receiving the recommendations from the Secretary pursuant to subsection (h) for any year, the
			 Commission shall conduct public hearings on the recommendations. All
			 testimony before the Commission at a public hearing conducted under this
			 paragraph shall be presented under oath.
					(2)
						(A)The Commission shall, by no later than October 1 of each year in which the Secretary transmits
			 recommendations to it pursuant to subsection (h), transmit to the
			 President a report containing the Commission’s findings and conclusions
			 based on a review and analysis of the recommendations made by the
			 Secretary, together with the Commission’s recommendations for closures and
			 realignments of military installations inside the United States.
						(B)Subject to subparagraphs (C) and (E), in making its recommendations, the Commission may make
			 changes in any of the recommendations made by the Secretary if the
			 Commission determines that the Secretary deviated substantially from the
			 force-structure plan and final criteria referred to in subsection (d)(1)
			 in making recommendations.
						(C)In the case of a change described in subparagraph (D) in the recommendations made by the Secretary,
			 the Commission may make the change only if—
							(i)the Commission—
								(I)makes the determination required by subparagraph (B);
								(II)determines that the change is consistent with the force-structure plan and final criteria referred
			 to in subsection (d)(1);
								(III)publishes a notice of the proposed change in the Federal Register not less than 45 days before
			 transmitting its recommendations to the President pursuant to subparagraph
			 (A); and
								(IV)conducts public hearings on the proposed change;
								(ii)at least two members of the Commission visit the military installation before the date of the
			 transmittal of the report; and
							(iii)the decision of the Commission to make the change is supported by at least seven members of the
			 Commission.
							(D)Subparagraph (C) shall apply to a change by the Commission in the Secretary’s recommendations that
			 would—
							(i)add a military installation to the list of military installations recommended by the Secretary for
			 closure;
							(ii)add a military installation to the list of military installations recommended by the Secretary for
			 realignment; or
							(iii)increase the extent of a realignment of a particular military installation recommended by the
			 Secretary.
							(E)The Commission may not consider making a change in the recommendations of the Secretary that would
			 add a military installation to the Secretary's list of installations
			 recommended for closure or realignment unless, in addition to the
			 requirements of subparagraph (C)—
							(i)the Commission provides the Secretary with at least a 15-day period, before making the change, in
			 which to submit an explanation of the reasons why the installation was not
			 included on the closure or realignment list by the Secretary; and
							(ii)the decision to add the installation for Commission consideration is supported by at least seven
			 members of the Commission.
							(F)In making recommendations under this paragraph, the Commission may not take into account for any
			 purpose any advance conversion planning undertaken by an affected
			 community with respect to the anticipated closure or realignment of a
			 military installation.
						(3)The Commission shall explain and justify in its report submitted to the President pursuant to
			 paragraph (2) any recommendation made by the Commission that is different
			 from the recommendations made by the Secretary pursuant to subsection (h).
			 The Commission shall transmit a copy of such report to the congressional
			 defense committees on the same date on which it transmits its
			 recommendations to the President under paragraph (2).
					(4)After October 1 of each year in which the Commission transmits recommendations to the President
			 under this subsection, the Commission shall promptly provide, upon
			 request, to any Member of Congress information used by the Commission in
			 making its recommendations.
					(5)The Comptroller General of the United States shall—
						(A)assist the Commission, to the extent requested, in the Commission’s review and analysis of the
			 recommendations made by the Secretary pursuant to subsection (h); and
						(B)by no later than July 1 of each year in which the Secretary makes such recommendations, transmit to
			 the Congress and to the Commission a report containing a detailed analysis
			 of the Secretary’s recommendations and selection process.
						(j)Review by the president
					(1)The President shall, by no later than October 15 of each year in which the Commission makes
			 recommendations under subsection (i), transmit to the Commission and to
			 the Congress a report containing the President’s approval or disapproval
			 of the Commission’s recommendations.
					(2)If the President approves all the recommendations of the Commission, the President shall transmit a
			 copy of such recommendations to the Congress, together with a
			 certification of such approval.
					(3)If the President disapproves the recommendations of the Commission, in whole or in part, the
			 President shall transmit to the Commission and the Congress the reasons
			 for that disapproval. The Commission shall then transmit to the President,
			 by no later than November 18 of the year concerned, a revised list of
			 recommendations for the closure and realignment of military installations.
					(4)If the President approves all of the revised recommendations of the Commission transmitted to the
			 President under paragraph (3), the President shall transmit a copy of such
			 revised recommendations to the Congress, together with a certification of
			 such approval.
					(5)If the President does not transmit to the Congress an approval and certification described in
			 paragraph (2) or (4) by December 2 of any year in which the Commission has
			 transmitted recommendations to the President under this title, the process
			 by which military installations may be selected for closure or realignment
			 under this title with respect to that year shall be terminated.
					2904.Closure and realignment of military installations
				(a)In generalSubject to subsection (b), the Secretary shall—
					(1)close all military installations recommended for closure by the Commission in each report
			 transmitted to the Congress by the President pursuant to section 2903(j);
					(2)realign all military installations recommended for realignment by such Commission in each such
			 report;
					(3)carry out the privatization in place of a military installation recommended for closure or
			 realignment by the Commission only if privatization in place is a method
			 of closure or realignment of the military installation specified in the
			 recommendations of the Commission in such report and is determined by the
			 Commission to be the most cost-effective method of implementation of the
			 recommendation;
					(4)initiate all such closures and realignments no later than two years after the date on which the
			 President transmits a report to the Congress pursuant to section 2903(j)
			 containing the recommendations for such closures or realignments; and
					(5)complete all such closures and realignments no later than the end of the six-year period beginning
			 on the date on which the President transmits the report pursuant to
			 section 2903(j) containing the recommendations for such closures or
			 realignments.
					(b)Congressional disapproval
					(1)The Secretary may not carry out any closure or realignment recommended by the Commission in a
			 report transmitted from the President pursuant to section 2903(j) if a
			 joint resolution is enacted, in accordance with the provisions of section
			 2908, disapproving such recommendations of the Commission before the
			 earlier of—
						(A)the end of the 45-day period beginning on the date on which the President transmits such report; or
						(B)the adjournment of Congress sine die for the session during which such report is transmitted.
						(2)For purposes of paragraph (1) of this subsection and subsections (a) and (c) of section 2908, the
			 days on which either House of Congress is not in session because of
			 adjournment of more than three days to a day certain shall be excluded in
			 the computation of a period.
					2905.Implementation
				(a)In general
					(1)In closing or realigning any military installation under this title, the Secretary may—
						(A)take such actions as may be necessary to close or realign any military installation, including the
			 acquisition of such land, the construction of such replacement facilities,
			 the performance of such activities, and the conduct of such advance
			 planning and design as may be required to transfer functions from a
			 military installation being closed or realigned to another military
			 installation, and may use for such purpose funds in the Account or funds
			 appropriated to the Department of Defense for use in planning and design,
			 minor construction, or operation and maintenance;
						(B)provide—
							(i)economic adjustment assistance to any community located near a military installation being closed
			 or realigned, and
							(ii)community planning assistance to any community located near a military installation to which
			 functions will be transferred as a result of the closure or realignment of
			 a military installation,if the Secretary of Defense determines that the financial resources available to the community (by
			 grant or otherwise) for such purposes are inadequate, and may use for such
			 purposes funds in the Account or funds appropriated to the Department of
			 Defense for economic adjustment assistance or community planning
			 assistance;(C)carry out activities for the purposes of environmental restoration and mitigation at any such
			 installation, and shall use for such purposes funds in the Account;
						(D)provide outplacement assistance to civilian employees employed by the Department of Defense at
			 military installations being closed or realigned, and may use for such
			 purpose funds in the Account or funds appropriated to the Department of
			 Defense for outplacement assistance to employees; and
						(E)reimburse other Federal agencies for actions performed at the request of the Secretary with respect
			 to any such closure or realignment, and may use for such purpose funds in
			 the Account or funds appropriated to the Department of Defense and
			 available for such purpose.
						(2)In carrying out any closure or realignment under this title, the Secretary shall ensure that
			 environmental restoration of any property made excess to the needs of the
			 Department of Defense as a result of such closure or realignment be
			 carried out as soon as possible with funds available for such purpose.
					(b)Management and disposal of property
					(1)The Administrator of General Services shall delegate to the Secretary of Defense, with respect to
			 excess and surplus real property, facilities, and personal property
			 located at a military installation closed or realigned under this title—
						(A)the authority of the Administrator to utilize excess property under subchapter II of chapter 5 of
			 title 40, United States Code;
						(B)the authority of the Administrator to dispose of surplus property under subchapter III of chapter 5
			 of title 40, United States Code;
						(C)the authority to dispose of surplus property for public airports under sections 47151 through 47153
			 of title 49, United States Code; and
						(D)the authority of the Administrator to determine the availability of excess or surplus real property
			 for wildlife conservation purposes in accordance with the Act of May 19,
			 1948 (16 U.S.C. 667b).
						(2)
						(A)Subject to subparagraph (B) and paragraphs (3), (4), (5), and (6), the Secretary of Defense shall
			 exercise the authority delegated to the Secretary pursuant to paragraph
			 (1) in accordance with—
							(i)all regulations governing the utilization of excess property and the disposal of surplus property
			 under subtitle I of title 40, United States Code; and
							(ii)all regulations governing the conveyance and disposal of property under section 13(g) of the
			 Surplus Property Act of 1944 (50 U.S.C. App. 1622(g)).
							(B)The Secretary may, with the concurrence of the Administrator of General Services—
							(i)prescribe general policies and methods for utilizing excess property and disposing of surplus
			 property pursuant to the authority delegated under paragraph (1); and
							(ii)issue regulations relating to such policies and methods, which shall supersede the regulations
			 referred to in subparagraph (A) with respect to that authority.
							(C)The Secretary of Defense may transfer real property or facilities located at a military
			 installation to be closed or realigned under this title, with or without
			 reimbursement, to a military department or other entity (including a
			 nonappropriated fund instrumentality) within the Department of Defense or
			 the Coast Guard.
						(D)Before any action may be taken with respect to the disposal of any surplus real property or
			 facility located at any military installation to be closed or realigned
			 under this title, the Secretary of Defense shall consult with the Governor
			 of the State and the heads of the local governments concerned for the
			 purpose of considering any plan for the use of such property by the local
			 community concerned.
						(E)If a military installation to be closed, realigned, or placed in an inactive status under this
			 title includes a road used for public access through, into, or around the
			 installation, the Secretary of Defense shall consult with the Governor of
			 the State and the heads of the local governments concerned or the purpose
			 of considering the continued availability of the road for public use after
			 the installation is closed, realigned, or placed in an inactive status.
						(3)
						(A)Not later than 6 months after the date of approval of the closure or realignment of a military
			 installation under this title, the Secretary, in consultation with the
			 redevelopment authority with respect to the installation, shall—
							(i)inventory the personal property located at the installation; and
							(ii)identify the items (or categories of items) of such personal property that the Secretary determines
			 to be related to real property and anticipates will support the
			 implementation of the redevelopment plan with respect to the installation.
							(B)If no redevelopment authority referred to in subparagraph (A) exists with respect to an
			 installation, the Secretary shall consult with—
							(i)the local government in whose jurisdiction the installation is wholly located; or
							(ii)a local government agency or State government agency designated for the purpose of such
			 consultation by the chief executive officer of the State in which the
			 installation is located.
							(C)
							(i)Except as provided in subparagraphs (E) and (F), the Secretary may not carry out any of the
			 activities referred to in clause (ii) with respect to an installation
			 referred to in that clause until the earlier of—
								(I)one week after the date on which the redevelopment plan for the installation is submitted to the
			 Secretary;
								(II)the date on which the redevelopment authority notifies the Secretary that it will not submit such a
			 plan;
								(III)twenty-four months after the date of approval of the closure or realignment of the installation; or
								(IV)ninety days before the date of the closure or realignment of the installation.
								(ii)The activities referred to in clause (i) are activities relating to the closure or realignment of
			 an installation to be closed or realigned under this title as follows:
								(I)The transfer from the installation of items of personal property at the installation identified in
			 accordance with subparagraph (A).
								(II)The reduction in maintenance and repair of facilities or equipment located at the installation
			 below the minimum levels required to support the use of such facilities or
			 equipment for nonmilitary purposes.
								(D)Except as provided in paragraph (4), the Secretary may not transfer items of personal property
			 located at an installation to be closed or realigned under this title to
			 another installation, or dispose of such items, if such items are
			 identified in the redevelopment plan for the installation as items
			 essential to the reuse or redevelopment of the installation. In connection
			 with the development of the redevelopment plan for the installation, the
			 Secretary shall consult with the entity responsible for developing the
			 redevelopment plan to identify the items of personal property located at
			 the installation, if any, that the entity desires to be retained at the
			 installation for reuse or redevelopment of the installation.
						(E)This paragraph shall not apply to any personal property located at an installation to be closed or
			 realigned under this title if the property—
							(i)is required for the operation of a unit, function, component, weapon, or weapons system at another
			 installation;
							(ii)is uniquely military in character, and is likely to have no civilian use (other than use for its
			 material content or as a source of commonly used components);
							(iii)is not required for the reutilization or redevelopment of the installation (as jointly determined
			 by the Secretary and the redevelopment authority);
							(iv)is stored at the installation for purposes of distribution (including spare parts or stock items);
			 or
							(v)
								(I)meets known requirements of an authorized program of another Federal department or agency for which
			 expenditures for similar property would be necessary; and(II)is the
			 subject of a written request by the head of the department or agency.(F)Notwithstanding subparagraphs (C)(i) and (D), the Secretary may carry out any activity referred to
			 in subparagraph (C)(ii) or (D) if the Secretary determines that the
			 carrying out of such activity is in the national security interest of the
			 United States.
						(4)
						(A)The Secretary may transfer real property and personal property located at a military installation
			 to be closed or realigned under this title to the redevelopment authority
			 with respect to the installation for purposes of job generation on the
			 installation.
						(B)The transfer of property located at a military installation under subparagraph (A) may be for
			 consideration at or below the estimated fair market value or without
			 consideration. The determination of such consideration may account for the
			 economic conditions of the local affected community and the estimated
			 costs to redevelop the property. The Secretary may accept, as
			 consideration, a share of the revenues that the redevelopment authority
			 receives from third-party buyers or lessees from sales and long-term
			 leases of the conveyed property, consideration in kind (including goods
			 and services), real property and improvements, or such other consideration
			 as the Secretary considers appropriate. The transfer of property located
			 at a military installation under subparagraph (A) may be made for
			 consideration below the estimated fair market value or without
			 consideration only if the redevelopment authority with respect to the
			 installation—
							(i)agrees that the proceeds from any sale or lease of the property (or any portion thereof) received
			 by the redevelopment authority during at least the first seven years after
			 the date of the initial transfer of property under subparagraph (A) shall
			 be used to support the economic redevelopment of, or related to, the
			 installation; and
							(ii)executes the agreement for transfer of the property and accepts control of the property within a
			 reasonable time after the date of the property disposal record of decision
			 or finding of no significant impact under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
							(C)For purposes of subparagraph (B)(i), the use of proceeds from a sale or lease described in such
			 subparagraph to pay for, or offset the costs of, public investment on or
			 related to the installation for any of the following purposes shall be
			 considered a use to support the economic redevelopment of, or related to,
			 the installation:
							(i)Road construction.
							(ii)Transportation management facilities.
							(iii)Storm and sanitary sewer construction.
							(iv)Police and fire protection facilities and other public facilities.
							(v)Utility construction.
							(vi)Building rehabilitation.
							(vii)Historic property preservation.
							(viii)Pollution prevention equipment or facilities.
							(ix)Demolition.
							(x)Disposal of hazardous materials generated by demolition.
							(xi)Landscaping, grading, and other site or public improvements.
							(xii)Planning for or the marketing of the development and reuse of the installation.
							(D)The Secretary may recoup from a redevelopment authority such portion of the proceeds from a sale or
			 lease described in subparagraph (B) as the Secretary determines
			 appropriate if the redevelopment authority does not use the proceeds to
			 support economic redevelopment of, or related to, the installation for the
			 period specified in subparagraph (B).
						(E)
							(i)The Secretary may transfer real property at an installation approved for closure or realignment
			 under this title (including property at an installation approved for
			 realignment which will be retained by the Department of Defense or another
			 Federal agency after realignment) to the redevelopment authority for the
			 installation if the redevelopment authority agrees to lease, directly upon
			 transfer, one or more portions of the property transferred under this
			 subparagraph to the Secretary or to the head of another department or
			 agency of the Federal Government. Subparagraph (B) shall apply to a
			 transfer under this subparagraph.
							(ii)A lease under clause (i) shall be for a term of not to exceed 50 years, but may provide for options
			 for renewal or extension of the term by the department or agency
			 concerned.
							(iii)A lease under clause (i) may not require rental payments by the United States.
							(iv)A lease under clause (i) shall include a provision specifying that if the department or agency
			 concerned ceases requiring the use of the leased property before the
			 expiration of the term of the lease, the remainder of the lease term may
			 be satisfied by the same or another department or agency of the Federal
			 Government using the property for a use similar to the use under the
			 lease. Exercise of the authority provided by this clause shall be made in
			 consultation with the redevelopment authority concerned.
							(v)Notwithstanding clause (iii), if a lease under clause (i) involves a substantial portion of the
			 installation, the department or agency concerned may obtain facility
			 services for the leased property and common area maintenance from the
			 redevelopment authority or the redevelopment authority’s assignee as a
			 provision of the lease. The facility services and common area maintenance
			 shall be provided at a rate no higher than the rate charged to non-Federal
			 tenants of the transferred property. Facility services and common area
			 maintenance covered by the lease shall not include—
								(I)municipal services that a State or local government is required by law to provide to all landowners
			 in its jurisdiction without direct charge; or
								(II)firefighting or security-guard functions.
								(F)The transfer of personal property under subparagraph (A) shall not be subject to the provisions of
			 subchapters II and III of chapter 5 of title 40, United States Code, if
			 the Secretary determines that the transfer of such property is necessary
			 for the effective implementation of a redevelopment plan with respect to
			 the installation at which such property is located.
						(G)The provisions of section 120(h) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9620(h)) shall apply to any transfer of
			 real property under this paragraph.
						(H)The Secretary may require any additional terms and conditions in connection with a transfer under
			 this paragraph as such Secretary considers appropriate to protect the
			 interests of the United States.
						(5)
						(A)Except as provided in subparagraphs (B) and (C), the Secretary shall take such actions as the
			 Secretary determines necessary to ensure that final determinations under
			 paragraph (1) regarding whether another department or agency of the
			 Federal Government has identified a use for any portion of a military
			 installation to be closed or realigned under this title, or will accept
			 transfer of any portion of such installation, are made not later than 6
			 months after the date of approval of closure or realignment of that
			 installation.
						(B)The Secretary may, in consultation with the redevelopment authority with respect to an
			 installation, postpone making the final determinations referred to in
			 subparagraph (A) with respect to the installation for such period as the
			 Secretary determines appropriate if the Secretary determines that such
			 postponement is in the best interests of the communities affected by the
			 closure or realignment of the installation.
						(C)
							(i)Before acquiring non-Federal real property as the location for a new or replacement Federal
			 facility of any type, the head of the Federal agency acquiring the
			 property shall consult with the Secretary regarding the feasibility and
			 cost advantages of using Federal property or facilities at a military
			 installation closed or realigned or to be closed or realigned under this
			 title as the location for the new or replacement facility. In considering
			 the availability and suitability of a specific military installation, the
			 Secretary and the head of the Federal agency involved shall obtain the
			 concurrence of the redevelopment authority with respect to the
			 installation and comply with the redevelopment plan for the installation.
							(ii)Not later than 30 days after acquiring non-Federal real property as the location for a new or
			 replacement Federal facility, the head of the Federal agency acquiring the
			 property shall submit to Congress a report containing the results of the
			 consultation under clause (i) and the reasons why military installations
			 referred to in such clause that are located within the area to be served
			 by the new or replacement Federal facility or within a 200-mile radius of
			 the new or replacement facility, whichever area is greater, were
			 considered to be unsuitable or unavailable for the site of the new or
			 replacement facility.
							(6)
						(A)The disposal of buildings and property located at installations approved for closure or realignment
			 under this title shall be carried out in accordance with this paragraph.
						(B)
							(i)Not later than the date on which the Secretary of Defense completes the final determinations
			 referred to in paragraph (5) relating to the use or transferability of any
			 portion of an installation covered by this paragraph, the Secretary shall—
								(I)identify the buildings and property at the installation for which the Department of Defense has a
			 use, for which another department or agency of the Federal Government has
			 identified a use, or of which another department or agency will accept a
			 transfer;
								(II)take such actions as are necessary to identify any building or property at the installation not
			 identified under subclause (I) that is excess property or surplus
			 property;
								(III)submit to the Secretary of Housing and Urban Development and to the redevelopment authority for the
			 installation (or the chief executive officer of the State in which the
			 installation is located if there is no redevelopment authority for the
			 installation at the completion of the determination described in the stem
			 of this sentence) information on any building or property that is
			 identified under subclause (II); and
								(IV)publish in the Federal Register and in a newspaper of general circulation in the communities in the
			 vicinity of the installation information on the buildings and property
			 identified under subclause (II).
								(ii)Upon the recognition of a redevelopment authority for an installation covered by this paragraph,
			 the Secretary of Defense shall publish in the Federal Register and in a
			 newspaper of general circulation in the communities in the vicinity of the
			 installation information on the redevelopment authority.
							(C)
							(i)State and local governments, representatives of the homeless, and other interested parties located
			 in the communities in the vicinity of an installation covered by this
			 paragraph shall submit to the redevelopment authority for the installation
			 a notice of the interest, if any, of such governments, representatives,
			 and parties in the buildings or property, or any portion thereof, at the
			 installation that are identified under subparagraph (B)(i)(II). A notice
			 of interest under this clause shall describe the need of the government,
			 representative, or party concerned for the buildings or property covered
			 by the notice.
							(ii)The redevelopment authority for an installation shall assist the governments, representatives, and
			 parties referred to in clause (i) in evaluating buildings and property at
			 the installation for purposes of this subparagraph.
							(iii)In providing assistance under clause (ii), a redevelopment authority shall—
								(I)consult with representatives of the homeless in the communities in the vicinity of the installation
			 concerned; and
								(II)undertake outreach efforts to provide information on the buildings and property to representatives
			 of the homeless, and to other persons or entities interested in assisting
			 the homeless, in such communities.
								(iv)It is the sense of Congress that redevelopment authorities should begin to conduct outreach efforts
			 under clause (iii)(II) with respect to an installation as soon as is
			 practicable after the date of approval of closure or realignment of the
			 installation.
							(D)
							(i)State and local governments, representatives of the homeless, and other interested parties shall
			 submit a notice of interest to a redevelopment authority under
			 subparagraph (C) not later than the date specified for such notice by the
			 redevelopment authority.
							(ii)The date specified under clause (i) shall be—
								(I)in the case of an installation for which a redevelopment authority has been recognized as of the
			 date of the completion of the determinations referred to in paragraph (5),
			 not earlier than 3 months and not later than 6 months after the date of
			 publication of such determination in a newspaper of general circulation in
			 the communities in the vicinity of the installation under subparagraph
			 (B)(i)(IV); and
								(II)in the case of an installation for which a redevelopment authority is not recognized as of such
			 date, not earlier than 3 months and not later than 6 months after the date
			 of the recognition of a redevelopment authority for the installation.
								(iii)Upon specifying a date for an installation under this subparagraph, the redevelopment authority for
			 the installation shall—
								(I)publish the date specified in a newspaper of general circulation in the communities in the vicinity
			 of the installation concerned; and
								(II)notify the Secretary of Defense of the date.
								(E)
							(i)In submitting to a redevelopment authority under subparagraph (C) a notice of interest in the use
			 of buildings or property at an installation to assist the homeless, a
			 representative of the homeless shall submit the following:
								(I)A description of the homeless assistance program that the representative proposes to carry out at
			 the installation.
								(II)An assessment of the need for the program.
								(III)A description of the extent to which the program is or will be coordinated with other homeless
			 assistance programs in the communities in the vicinity of the
			 installation.
								(IV)A description of the buildings and property at the installation that are necessary in order to
			 carry out the program.
								(V)A description of the financial plan, the organization, and the organizational capacity of the
			 representative to carry out the program.
								(VI)An assessment of the time required in order to commence carrying out the program.
								(ii)A redevelopment authority may not release to the public any information submitted to the
			 redevelopment authority under clause (i)(V) without the consent of the
			 representative of the homeless concerned unless such release is authorized
			 under Federal law and under the law of the State and communities in which
			 the installation concerned is located.
							(F)
							(i)The redevelopment authority for each installation covered by this paragraph shall prepare a
			 redevelopment plan for the installation. The redevelopment authority
			 shall, in preparing the plan, consider the interests in the use to assist
			 the homeless of the buildings and property at the installation that are
			 expressed in the notices submitted to the redevelopment authority under
			 subparagraph (C).
							(ii)
								(I)In connection with a redevelopment plan for an installation, a redevelopment authority and
			 representatives of the homeless shall prepare legally binding agreements
			 that provide for the use to assist the homeless of buildings and property,
			 resources, and assistance on or off the installation. The implementation
			 of such agreements shall be contingent upon the decision regarding the
			 disposal of the buildings and property covered by the agreements by the
			 Secretary of Defense under subparagraph (K) or (L).
								(II)Agreements under this clause shall provide for the reversion to the redevelopment authority
			 concerned, or to such other entity or entities as the agreements shall
			 provide, of buildings and property that are made available under this
			 paragraph for use to assist the homeless in the event that such buildings
			 and property cease being used for that purpose.
								(iii)A redevelopment authority shall provide opportunity for public comment on a redevelopment plan
			 before submission of the plan to the Secretary of Defense and the
			 Secretary of Housing and Urban Development under subparagraph (G).
							(iv)A redevelopment authority shall complete preparation of a redevelopment plan for an installation
			 and submit the plan under subparagraph (G) not later than 9 months after
			 the date specified by the redevelopment authority for the installation
			 under subparagraph (D).
							(G)
							(i)Upon completion of a redevelopment plan under subparagraph (F), a redevelopment authority shall
			 submit an application containing the plan to the Secretary of Defense and
			 to the Secretary of Housing and Urban Development.
							(ii)A redevelopment authority shall include in an application under clause (i) the following:
								(I)A copy of the redevelopment plan, including a summary of any public comments on the plan received
			 by the redevelopment authority under subparagraph (F)(iii).
								(II)A copy of each notice of interest of use of buildings and property to assist the homeless that was
			 submitted to the redevelopment authority under subparagraph (C), together
			 with a description of the manner, if any, in which the plan addresses the
			 interest expressed in each such notice and, if the plan does not address
			 such an interest, an explanation why the plan does not address the
			 interest.
								(III)A summary of the outreach undertaken by the redevelopment authority under subparagraph (C)(iii)(II)
			 in preparing the plan.
								(IV)A statement identifying the representatives of the homeless and the homeless assistance planning
			 boards, if any, with which the redevelopment authority consulted in
			 preparing the plan, and the results of such consultations.
								(V)An assessment of the manner in which the redevelopment plan balances the expressed needs of the
			 homeless and the need of the communities in the vicinity of the
			 installation for economic redevelopment and other development.
								(VI)Copies of the agreements that the redevelopment authority proposes to enter into under subparagraph
			 (F)(ii).
								(H)
							(i)Not later than 60 days after receiving a redevelopment plan under subparagraph (G), the Secretary
			 of Housing and Urban Development shall complete a review of the plan. The
			 purpose of the review is to determine whether the plan, with respect to
			 the expressed interest and requests of representatives of the homeless—
								(I)takes into consideration the size and nature of the homeless population in the communities in the
			 vicinity of the installation, the availability of existing services in
			 such communities to meet the needs of the homeless in such communities,
			 and the suitability of the buildings and property covered by the plan for
			 the use and needs of the homeless in such communities;
								(II)takes into consideration any economic impact of the homeless assistance under the plan on the
			 communities in the vicinity of the installation;
								(III)balances in an appropriate manner the needs of the communities in the vicinity of the installation
			 for economic redevelopment and other development with the needs of the
			 homeless in such communities;
								(IV)was developed in consultation with representatives of the homeless and the homeless assistance
			 planning boards, if any, in the communities in the vicinity of the
			 installation; and
								(V)specifies the manner in which buildings and property, resources, and assistance on or off the
			 installation will be made available for homeless assistance purposes.
								(ii)It is the sense of Congress that the Secretary of Housing and Urban Development shall, in
			 completing the review of a plan under this subparagraph, take into
			 consideration and be receptive to the predominant views on the plan of the
			 communities in the vicinity of the installation covered by the plan.
							(iii)The Secretary of Housing and Urban Development may engage in negotiations and consultations with a
			 redevelopment authority before or during the course of a review under
			 clause (i) with a view toward resolving any preliminary determination of
			 the Secretary that a redevelopment plan does not meet a requirement set
			 forth in that clause. The redevelopment authority may modify the
			 redevelopment plan as a result of such negotiations and consultations.
							(iv)Upon completion of a review of a redevelopment plan under clause (i), the Secretary of Housing and
			 Urban Development shall notify the Secretary of Defense and the
			 redevelopment authority concerned of the determination of the Secretary of
			 Housing and Urban Development under that clause.
							(v)If the Secretary of Housing and Urban Development determines as a result of such a review that a
			 redevelopment plan does not meet the requirements set forth in clause (i),
			 a notice under clause (iv) shall include—
								(I)an explanation of that determination; and
								(II)a statement of the actions that the redevelopment authority must undertake in order to address that
			 determination.
								(I)
							(i)Upon receipt of a notice under subparagraph (H)(iv) of a determination that a redevelopment plan
			 does not meet a requirement set forth in subparagraph (H)(i), a
			 redevelopment authority shall have the opportunity to—
								(I)revise the plan in order to address the determination; and
								(II)submit the revised plan to the Secretary of Defense and the Secretary of Housing and Urban
			 Development.
								(ii)A redevelopment authority shall submit a revised plan under this subparagraph to such Secretaries,
			 if at all, not later than 90 days after the date on which the
			 redevelopment authority receives the notice referred to in clause (i).
							(J)
							(i)Not later than 30 days after receiving a revised redevelopment plan under subparagraph (I), the
			 Secretary of Housing and Urban Development shall review the revised plan
			 and determine if the plan meets the requirements set forth in subparagraph
			 (H)(i).
							(ii)The Secretary of Housing and Urban Development shall notify the Secretary of Defense and the
			 redevelopment authority concerned of the determination of the Secretary of
			 Housing and Urban Development under this subparagraph.
							(K)
							(i)Upon receipt of a notice under subparagraph (H)(iv) or (J)(ii) of the determination of the
			 Secretary of Housing and Urban Development that a redevelopment plan for
			 an installation meets the requirements set forth in subparagraph (H)(i),
			 the Secretary of Defense shall dispose of the buildings and property at
			 the installation.
							(ii)For purposes of carrying out an environmental assessment of the closure or realignment of an
			 installation, the Secretary of Defense shall treat the redevelopment plan
			 for the installation (including the aspects of the plan providing for
			 disposal to State or local governments, representatives of the homeless,
			 and other interested parties) as part of the proposed Federal action for
			 the installation.
							(iii)The Secretary of Defense shall dispose of buildings and property under clause (i) in accordance
			 with the record of decision or other decision document prepared by the
			 Secretary in accordance with the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.). In preparing the record of decision or other
			 decision document, the Secretary shall give substantial deference to the
			 redevelopment plan concerned.
							(iv)The disposal under clause (i) of buildings and property to assist the homeless shall be without
			 consideration.
							(v)In the case of a request for a conveyance under clause (i) of buildings and property for public
			 benefit under section 550 of title 40, United States Code, or sections
			 47151 through 47153 of title 49, United States Code, the sponsoring
			 Federal agency shall use the eligibility criteria set forth in such
			 section or subchapter II of chapter 471 of title 49, United States Code
			 (as the case may be) to determine the eligibility of the applicant and use
			 proposed in the request for the public benefit conveyance. The
			 determination of such eligibility should be made before submission of the
			 redevelopment plan concerned under subparagraph (G).
							(L)(i)If the Secretary of Housing and Urban Development determines under subparagraph (J) that a revised
			 redevelopment plan for an installation does not meet the requirements set
			 forth in subparagraph (H)(i), or if no revised plan is so submitted, that
			 Secretary shall—
								(I)review the original redevelopment plan submitted to that Secretary under subparagraph (G),
			 including the notice or notices of representatives of the homeless
			 referred to in clause (ii)(II) of that subparagraph;
								(II)consult with the representatives referred to in subclause (I), if any, for purposes of evaluating
			 the continuing interest of such representatives in the use of buildings or
			 property at the installation to assist the homeless;
								(III)request that each such representative submit to that Secretary the items described in clause (ii);
			 and
								(IV)based on the actions of that Secretary under subclauses (I) and (II), and on any information
			 obtained by that Secretary as a result of such actions, indicate to the
			 Secretary of Defense the buildings and property at the installation that
			 meet the requirements set forth in subparagraph (H)(i).
								(ii)The Secretary of Housing and Urban Development may request under clause (i)(III) that a
			 representative of the homeless submit to that Secretary the following:
								(I)A description of the program of such representative to assist the homeless.
								(II)A description of the manner in which the buildings and property that the representative proposes to
			 use for such purpose will assist the homeless.
								(III)Such information as that Secretary requires in order to determine the financial capacity of the
			 representative to carry out the program and to ensure that the program
			 will be carried out in compliance with Federal environmental law and
			 Federal law against discrimination.
								(IV)A certification that police services, fire protection services, and water and sewer services
			 available in the communities in the vicinity of the installation concerned
			 are adequate for the program.
								(iii)Not later than 90 days after the date of the receipt of a revised plan for an installation under
			 subparagraph (J), the Secretary of Housing and Urban Development shall—
								(I)notify the Secretary of Defense and the redevelopment authority concerned of the buildings and
			 property at an installation under clause (i)(IV) that the Secretary of
			 Housing and Urban Development determines are suitable for use to assist
			 the homeless; and
								(II)notify the Secretary of Defense of the extent to which the revised plan meets the criteria set
			 forth in subparagraph (H)(i).
								(iv)
								(I)Upon notice from the Secretary of Housing and Urban Development with respect to an installation
			 under clause (iii), the Secretary of Defense shall dispose of buildings
			 and property at the installation in consultation with the Secretary of
			 Housing and Urban Development and the redevelopment authority concerned.
								(II)For purposes of carrying out an environmental assessment of the closure or realignment of an
			 installation, the Secretary of Defense shall treat the redevelopment plan
			 submitted by the redevelopment authority for the installation (including
			 the aspects of the plan providing for disposal to State or local
			 governments, representatives of the homeless, and other interested
			 parties) as part of the proposed Federal action for the installation. The
			 Secretary of Defense shall incorporate the notification of the Secretary
			 of Housing and Urban Development under clause (iii)(I) as part of the
			 proposed Federal action for the installation only to the extent, if any,
			 that the Secretary of Defense considers such incorporation to be
			 appropriate and consistent with the best and highest use of the
			 installation as a whole, taking into consideration the redevelopment plan
			 submitted by the redevelopment authority.
								(III)The Secretary of Defense shall dispose of buildings and property under subclause (I) in accordance
			 with the record of decision or other decision document prepared by the
			 Secretary in accordance with the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.). In preparing the record of decision or other
			 decision document, the Secretary shall give deference to the redevelopment
			 plan submitted by the redevelopment authority for the installation.
								(IV)The disposal under subclause (I) of buildings and property to assist the homeless shall be without
			 consideration.
								(V)In the case of a request for a conveyance under subclause (I) of buildings and property for public
			 benefit under section 550 of title 40, United States Code, or sections
			 47151 through 47153 of title 49, United States Code, the sponsoring
			 Federal agency shall use the eligibility criteria set forth in such
			 section or subchapter II of chapter 471 of title 49, United States Code
			 (as the case may be) to determine the eligibility of the applicant and use
			 proposed in the request for the public benefit conveyance. The
			 determination of such eligibility should be made before submission of the
			 redevelopment plan concerned under subparagraph (G).
								(M)
							(i)In the event of the disposal of buildings and property of an installation pursuant to subparagraph
			 (K) or (L), the redevelopment authority for the installation shall be
			 responsible for the implementation of and compliance with agreements under
			 the redevelopment plan described in that subparagraph for the
			 installation.
							(ii)If a building or property reverts to a redevelopment authority under such an agreement, the
			 redevelopment authority shall take appropriate actions to secure, to the
			 maximum extent practicable, the utilization of the building or property by
			 other homeless representatives to assist the homeless. A redevelopment
			 authority may not be required to utilize the building or property to
			 assist the homeless.
							(N)The Secretary of Defense may postpone or extend any deadline provided for under this paragraph in
			 the case of an installation covered by this paragraph for such period as
			 the Secretary considers appropriate if the Secretary determines that such
			 postponement is in the interests of the communities affected by the
			 closure or realignment of the installation. The Secretary shall make such
			 determinations in consultation with the redevelopment authority concerned
			 and, in the case of deadlines provided for under this paragraph with
			 respect to the Secretary of Housing and Urban Development, in consultation
			 with the Secretary of Housing and Urban Development.(O)For purposes of this paragraph, the term communities in the vicinity of the installation, in the case of an installation, means the communities that constitute the political jurisdictions
			 (other than the State in which the installation is located) that comprise
			 the redevelopment authority for the installation.
						(P)For purposes of this paragraph, the term other interested parties, in the case of an installation, includes any parties eligible for the conveyance of property of
			 the installation under section 550 of title 40, United States Code, or
			 sections 47151 through 47153 of title 49, United States Code, whether or
			 not the parties assist the homeless.
						(7)
						(A)Subject to subparagraph (C), the Secretary may enter into agreements (including contracts,
			 cooperative agreements, or other arrangements for reimbursement) with
			 local governments for the provision of police or security services, fire
			 protection services, airfield operation services, or other community
			 services by such governments at military installations to be closed under
			 this title, or at facilities not yet transferred or otherwise disposed of
			 in the case of installations closed under this title, if the Secretary
			 determines that the provision of such services under such agreements is in
			 the best interests of the Department of Defense.
						(B)The Secretary may exercise the authority provided under this paragraph without regard to the
			 provisions of chapter 146 of title 10, United States Code.
						(C)The Secretary may not exercise the authority under subparagraph (A) with respect to an installation
			 earlier than 180 days before the date on which the installation is to be
			 closed.
						(D)The Secretary shall include in a contract for services entered into with a local government under
			 this paragraph a clause that requires the use of professionals to furnish
			 the services to the extent that professionals are available in the area
			 under the jurisdiction of such government.
						(c)Applicability of national environmental policy act of 1969
					(1)The provisions of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not
			 apply to the actions of the President, the Commission, and, except as
			 provided in paragraph (2), the Department of Defense in carrying out this
			 title.
					(2)
						(A)The provisions of the National Environmental Policy Act of 1969 shall apply to actions of the
			 Department of Defense under this title (i) during the process of property
			 disposal, and (ii) during the process of relocating functions from a
			 military installation being closed or realigned to another military
			 installation after the receiving installation has been selected but before
			 the functions are relocated.
						(B)In applying the provisions of the National Environmental Policy Act of 1969 to the processes
			 referred to in subparagraph (A), the Secretary of Defense and the
			 Secretary of the military departments concerned shall not have to
			 consider—
							(i)the need for closing or realigning the military installation which has been recommended for closure
			 or realignment by the Commission;
							(ii)the need for transferring functions to any military installation which has been selected as the
			 receiving installation; or
							(iii)military installations alternative to those recommended or selected.
							(3)A civil action for judicial review, with respect to any requirement of the National Environmental
			 Policy Act of 1969 to the extent such Act is applicable under paragraph
			 (2), of any act or failure to act by the Department of Defense during the
			 closing, realigning, or relocating of functions referred to in clauses (i)
			 and (ii) of paragraph (2)(A), may not be brought more than 60 days after
			 the date of such act or failure to act.
					(d)WaiverThe Secretary of Defense may close or realign military installations under this title without
			 regard to—
					(1)any provision of law restricting the use of funds for closing or realigning military installations
			 included in any appropriations or authorization Act; and
					(2)sections 2662 and 2687 of title 10, United States Code.
					(e)Transfer authority in connection with payment of environmental remediation costs
					(1)
						(A)Subject to paragraph (2) of this subsection and section 120(h) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)), the
			 Secretary may enter into an agreement to transfer by deed real property or
			 facilities referred to in subparagraph (B) with any person who agrees to
			 perform all environmental restoration, waste management, and environmental
			 compliance activities that are required for the property or facilities
			 under Federal and State laws, administrative decisions, agreements
			 (including schedules and milestones), and concurrences.
						(B)The real property and facilities referred to in subparagraph (A) are the real property and
			 facilities located at an installation closed or to be closed, or realigned
			 or to be realigned, under this title that are available exclusively for
			 the use, or expression of an interest in a use, of a redevelopment
			 authority under subsection (b)(6)(F) during the period provided for that
			 use, or expression of interest in use, under that subsection. The real
			 property and facilities referred to in subparagraph (A) are also the real
			 property and facilities located at an installation approved for closure or
			 realignment under this title after 2001 that are available for purposes
			 other than to assist the homeless.
						(C)The Secretary may require any additional terms and conditions in connection with an agreement
			 authorized by subparagraph (A) as the Secretary considers appropriate to
			 protect the interests of the United States.
						(2)A transfer of real property or facilities may be made under paragraph (1) only if the Secretary
			 certifies to Congress that—
						(A)the costs of all environmental restoration, waste management, and environmental compliance
			 activities otherwise to be paid by the Secretary with respect to the
			 property or facilities are equal to or greater than the fair market value
			 of the property or facilities to be transferred, as determined by the
			 Secretary; or
						(B)if such costs are lower than the fair market value of the property or facilities, the recipient of
			 the property or facilities agrees to pay the difference between the fair
			 market value and such costs.
						(3)In the case of property or facilities covered by a certification under paragraph (2)(A), the
			 Secretary may pay the recipient of such property or facilities an amount
			 equal to the lesser of—
						(A)the amount by which the costs incurred by the recipient of such property or facilities for all
			 environmental restoration, waste, management, and environmental compliance
			 activities with respect to such property or facilities exceed the fair
			 market value of such property or facilities as specified in such
			 certification; or
						(B)the amount by which the costs (as determined by the Secretary) that would otherwise have been
			 incurred by the Secretary for such restoration, management, and activities
			 with respect to such property or facilities exceed the fair market value
			 of such property or facilities as so specified.
						(4)As part of an agreement under paragraph (1), the Secretary shall disclose to the person to whom the
			 property or facilities will be transferred any information of the
			 Secretary regarding the environmental restoration, waste management, and
			 environmental compliance activities described in paragraph (1) that relate
			 to the property or facilities. The Secretary shall provide such
			 information before entering into the agreement.
					(5)Nothing in this subsection shall be construed to modify, alter, or amend the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9601 et seq.) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
					(6)Section 330 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10
			 U.S.C. 2687 note) shall not apply to any transfer under this subsection to
			 persons or entities described in subsection (a)(2) of such section 330,
			 except in the case of releases or threatened releases not disclosed
			 pursuant to paragraph (4).
					2906.Department of Defense Base Closure Account 2014
				(a)In general
					(1)If the Secretary makes the certifications required under section 2903(b), there shall be
			 established on the books of the Treasury an account to be known as the Department of Defense Base Closure Account 2014 (in this section referred to as the Account). The Account shall be administered by the Secretary as a single account.
					(2)There shall be deposited into the Account—
						(A)funds authorized for and appropriated to the Account;
						(B)any funds that the Secretary may, subject to approval in an appropriation Act, transfer to the
			 Account from funds appropriated to the Department of Defense for any
			 purpose, except that such funds may be transferred only after the date on
			 which the Secretary transmits written notice of, and justification for,
			 such transfer to the congressional defense committees; and
						(C)except as provided in subsection (d), proceeds received from the lease, transfer, or disposal of
			 any property at a military installation that is closed or realigned under
			 this title.
						(3)The Account shall be closed at the time and in the manner provided for appropriation accounts under
			 section 1555 of title 31, United States Code. Unobligated funds which
			 remain in the Account upon closure shall be held by the Secretary of the
			 Treasury until transferred by law after the congressional defense
			 committees receive the final report transmitted under subsection (c)(2).
					(b)Use of funds
					(1)The Secretary may use the funds in the Account only for the purposes described in section 2905 with
			 respect to military installations approved for closure or realignment
			 under this title.
					(2)When a decision is made to use funds in the Account to carry out a construction project under
			 section 2905(a) and the cost of the project will exceed the maximum amount
			 authorized by law for a minor military construction project, the
			 Secretary shall notify in writing the congressional defense committees of
			 the nature of, and justification for, the project and the amount of
			 expenditures for such project. Any such construction project may be
			 carried out without regard to section 2802(a) of title 10, United States
			 Code.
					(c)Reports
					(1)
						(A)No later than 60 days after the end of each fiscal year in which the Secretary carries out
			 activities under this title using amounts in the Account, the Secretary
			 shall transmit a report to the congressional defense committees of—
							(i)the amount and nature of the deposits into, and the expenditures from, the Account during such
			 fiscal year;
							(ii)the amount and nature of other expenditures made pursuant to section 2905(a) during such fiscal
			 year;
							(iii)the amount and nature of anticipated deposits to be made into, and the anticipated expenditures to
			 be made from, the Account during the first fiscal year commencing after
			 the submission of the report; and
							(iv)the amount and nature of anticipated expenditures to be made pursuant to section 2905(a) during the
			 first fiscal year commencing after the submission of the report.
							(B)The report for a fiscal year shall include the following:
							(i)The obligations and expenditures from the Account during the fiscal year, identified by subaccount
			 and installation, for each military department and Defense Agency.
							(ii)The fiscal year in which appropriations for such expenditures were made and the fiscal year in
			 which finds were obligated for such expenditures.
							(iii)Each military construction project for which such obligations and expenditures were made,
			 identified by installation and project title.
							(iv)A description and explanation of the extent, if any, to which expenditures for military
			 construction projects for the fiscal year differed from proposals for
			 projects and funding levels that were included in the justification
			 transmitted to Congress under section 2907(1), or otherwise, for the
			 funding proposals for the Account for such fiscal year, including an
			 explanation of—
								(I)any failure to carry out military construction projects that were so proposed; and
								(II)any expenditures for military construction projects that were not so proposed.
								(v)An estimate of the net revenues to be received from property disposals to be completed during the
			 first fiscal year commencing after the submission of the report at
			 military installations approved for closure or realignment under this
			 title.
							(2)No later than 60 days after the closure of the Account under subsection (a)(3), the Secretary shall
			 transmit to the congressional defense committees a report containing an
			 accounting of—
						(A)all the funds deposited into and expended from the Account or otherwise expended under this title
			 with respect to such installations; and
						(B)any amount remaining in the Account.
						(d)Disposal or transfer of commissary stores and property purchased with nonappropriated funds
					(1)If any real property or facility acquired, constructed, or improved (in whole or in part) with
			 commissary store funds or nonappropriated funds is transferred or disposed
			 of in connection with the closure or realignment of a military
			 installation under this title, a portion of the proceeds of the transfer
			 or other disposal of property on that installation shall be deposited in
			 the reserve account established under section 204(b)(7)(C) of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (10 U.S.C.
			 2687 note).
					(2)The amount so deposited shall be equal to the depreciated value of the investment made with such
			 funds in the acquisition, construction, or improvement of that particular
			 real property or facility. The depreciated value of the investment shall
			 be computed in accordance with regulations prescribed by the Secretary.
					(3)The Secretary may use amounts in the reserve account, without further appropriation, for the
			 purpose of acquiring, constructing, and improving—
						(A)commissary stores; and
						(B)real property and facilities for nonappropriated fund instrumentalities.
						(4)As used in this subsection:
						(A)The term commissary store funds means funds received from the adjustment of, or surcharge on, selling prices at commissary stores
			 fixed under section 2685 of title 10, United States Code.
						(B)The term nonappropriated funds means funds received from a nonappropriated fund instrumentality.
						(C)The term nonappropriated fund instrumentality means an instrumentality of the United States under the jurisdiction of the armed forces
			 (including the Army and Air Force Exchange Service, the Navy Resale and
			 Services Support Office, and the Marine Corps exchanges) which is
			 conducted for the comfort, pleasure, contentment, or physical or mental
			 improvement of members of the armed forces.
						(e)Account exclusive source of funds for environmental restoration projectsExcept for funds deposited into the Account under subsection (a), funds appropriated to the
			 Department of Defense may not be used for purposes described in section
			 2905(a)(1)(C). The prohibition in this subsection shall expire upon the
			 closure of the Account under subsection (a)(3).
				(f)Authorized cost and scope of work variations
					(1)Subject to paragraphs (2) and (3), the cost authorized for a military construction project or
			 military family housing project to be carried out using funds in the
			 Account may not be increased or reduced by more than 20 percent or
			 $2,000,000, whichever is less, of the amount specified for the project in
			 the conference report to accompany the Military Construction Authorization
			 Act authorizing the project. The scope of work for such a project may not
			 be reduced by more than 25 percent from the scope specified in the most
			 recent budget documents for the projects listed in such conference report.
					(2)Paragraph (1) shall not apply to a military construction project or military family housing project
			 to be carried out using funds in the Account with an estimated cost of
			 less than $5,000,000, unless the project has not been previously
			 identified in any budget submission for the Account and exceeds the
			 applicable minor construction threshold under section 2805 of title 10,
			 United States Code.
					(3)The limitation on cost or scope variation in paragraph (1) shall not apply if the Secretary of
			 Defense makes a determination that an increase or reduction in cost or a
			 reduction in the scope of work for a military construction project or
			 military family housing project to be carried out using funds in the
			 Account needs to be made for the sole purpose of meeting unusual
			 variations in cost or scope. If the Secretary makes such a determination,
			 the Secretary shall notify the congressional defense committees of the
			 variation in cost or scope not later than 21 days before the date on which
			 the variation is made in connection with the project or, if the
			 notification is provided in an electronic medium pursuant to section 480
			 of title 10, United States Code, not later than 14 days before the date on
			 which the variation is made. The Secretary shall include the reasons for
			 the variation in the notification.
					2907.Reports
				(a)Reporting requirementAs part of the budget request for fiscal year 2019 and for each fiscal year thereafter through
			 fiscal year 2030 for the Department of Defense, the Secretary shall
			 transmit to the congressional defense committees—
					(1)a schedule of the closure actions to be carried out under this title in the fiscal year for which
			 the request is made and an estimate of the total expenditures required and
			 cost savings to be achieved by each such closure and of the time period in
			 which these savings are to be achieved in each case, together with the
			 Secretary’s assessment of the environmental effects of such actions;
					(2)a description of the military installations, including those under construction and those planned
			 for construction, to which functions are to be transferred as a result of
			 such closures, together with the Secretary’s assessment of the
			 environmental effects of such transfers;
					(3)a description of the closure actions already carried out at each military installation since the
			 date of the installation's approval for closure under this title and the
			 current status of the closure of the installation, including whether—
						(A)a redevelopment authority has been recognized by the Secretary for the installation;
						(B)the screening of property at the installation for other Federal use has been completed; and
						(C)a redevelopment plan has been agreed to by the redevelopment authority for the installation;
						(4)a description of redevelopment plans for military installations approved for closure under this
			 title, the quantity of property remaining to be disposed of at each
			 installation as part of its closure, and the quantity of property already
			 disposed of at each installation;
					(5)a list of the Federal agencies that have requested property during the screening process for each
			 military installation approved for closure under this title, including the
			 date of transfer or anticipated transfer of the property to such agencies,
			 the acreage involved in such transfers, and an explanation for any delays
			 in such transfers;
					(6)a list of known environmental remediation issues at each military installation approved for closure
			 under this title, including the acreage affected by these issues, an
			 estimate of the cost to complete such environmental remediation, and the
			 plans (and timelines) to address such environmental remediation; and
					(7)an estimate of the date for the completion of all closure actions at each military installation
			 approved for closure or realignment under this title.
					2908.Congressional consideration of commission report
				(a)Terms of the resolutionFor purposes of section 2904(b), the term joint resolution means only a joint resolution which is introduced within the 10-day period beginning on the date
			 on which the President transmits the report to the Congress under section
			 2903(j), and—
					(1)which does not have a preamble;
					(2)the matter after the resolving clause of which is as follows: That Congress disapproves the recommendations of the Defense Base Closure and Realignment
			 Commission as submitted by the President on           , the blank space being filled in with the appropriate date; and
					(3)the title of which is as follows: Joint resolution disapproving the recommendations of the Defense Base Closure and Realignment
			 Commission..
					(b)ReferralA resolution described in subsection (a) that is introduced in the House of Representatives shall
			 be referred to the Committee on Armed Services of the House of
			 Representatives. A resolution described in subsection (a) introduced in
			 the Senate shall be referred to the Committee on Armed Services of the
			 Senate.
				(c)DischargeIf the committee to which a resolution described in subsection (a) is referred has not reported
			 such a resolution (or an identical resolution) by the end of the 20-day
			 period beginning on the date on which the President transmits the report
			 to the Congress under section 2903(j), such committee shall be, at the end
			 of such period, discharged from further consideration of such resolution,
			 and such resolution shall be placed on the appropriate calendar of the
			 House involved.
				(d)Consideration
					(1)On or after the third day after the date on which the committee to which such a resolution is
			 referred has reported, or has been discharged (under subsection (c)) from
			 further consideration of, such a resolution, it is in order (even though a
			 previous motion to the same effect has been disagreed to) for any Member
			 of the respective House to move to proceed to the consideration of the
			 resolution. A member may make the motion only on the day after the
			 calendar day on which the Member announces to the House concerned the
			 Member’s intention to make the motion, except that, in the case of the
			 House of Representatives, the motion may be made without such prior
			 announcement if the motion is made by direction of the committee to which
			 the resolution was referred. All points of order against the resolution
			 (and against consideration of the resolution) are waived. The motion is
			 highly privileged in the House of Representatives and is privileged in the
			 Senate and is not debatable. The motion is not subject to amendment, or to
			 a motion to postpone, or to a motion to proceed to the consideration of
			 other business. A motion to reconsider the vote by which the motion is
			 agreed to or disagreed to shall not be in order. If a motion to proceed to
			 the consideration of the resolution is agreed to, the respective House
			 shall immediately proceed to consideration of the joint resolution without
			 intervening motion, order, or other business, and the resolution shall
			 remain the unfinished business of the respective House until disposed of.
					(2)Debate on the resolution, and on all debatable motions and appeals in connection therewith, shall
			 be limited to not more than 2 hours, which shall be divided equally
			 between those favoring and those opposing the resolution. An amendment to
			 the resolution is not in order. A motion further to limit debate is in
			 order and not debatable. A motion to postpone, or a motion to proceed to
			 the consideration of other business, or a motion to recommit the
			 resolution is not in order. A motion to reconsider the vote by which the
			 resolution is agreed to or disagreed to is not in order.
					(3)Immediately following the conclusion of the debate on a resolution described in subsection (a) and
			 a single quorum call at the conclusion of the debate if requested in
			 accordance with the rules of the appropriate House, the vote on final
			 passage of the resolution shall occur.
					(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate or
			 the House of Representatives, as the case may be, to the procedure
			 relating to a resolution described in subsection (a) shall be decided
			 without debate.
					(e)Consideration by other house
					(1)If, before the passage by one House of a resolution of that House described in subsection (a), that
			 House receives from the other House a resolution described in subsection
			 (a), then the following procedures shall apply:
						(A)The resolution of the other House shall not be referred to a committee and may not be considered in
			 the House receiving it except in the case of final passage as provided in
			 subparagraph (B)(ii).
						(B)With respect to a resolution described in subsection (a) of the House receiving the resolution—
							(i)the procedure in that House shall be the same as if no resolution had been received from the other
			 House; but
							(ii)the vote on final passage shall be on the resolution of the other House.
							(2)Upon disposition of the resolution received from the other House, it shall no longer be in order to
			 consider the resolution that originated in the receiving House.
					(f)Rules of the senate and houseThis section is enacted by Congress—
					(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively,
			 but applicable only with respect to the procedure to be followed in that
			 House in the case of a resolution described in subsection (a), and it
			 supersedes other rules only to the extent that it is inconsistent with
			 such rules; and
					(2)with full recognition of the constitutional right of either House to change the rules (so far as
			 relating to the procedure of that House) at any time, in the same manner,
			 and to the same extent as in the case of any other rule of that House.
					2909.Restriction on other base closure authority
				(a)In generalExcept as provided in subsection (c), during the period beginning on the date of the enactment of
			 this Act, and ending on April 15, 2018, this title shall be the exclusive
			 authority for selecting for closure or realignment, or for carrying out
			 any closure or realignment of, a military installation inside the United
			 States.
				(b)RestrictionExcept as provided in subsection (c), none of the funds available to the Department of Defense may
			 be used, other than under this title, during the period specified in
			 subsection (a)—
					(1)to identify, through any transmittal to the Congress or through any other public announcement or
			 notification, any military installation inside the United States as an
			 installation to be closed or realigned or as an installation under
			 consideration for closure or realignment; or
					(2)to carry out any closure or realignment of a military installation inside the United States.
					(c)ExceptionNothing in this title affects the authority of the Secretary to carry out closures and realignments
			 to which section 2687 of title 10, United States Code, is not applicable,
			 including closures and realignments carried out for reasons of national
			 security or a military emergency referred to in subsection (c) of such
			 section.
				2910.DefinitionsAs used in this title:
				(1)The term  Account means the Department of Defense Base Closure Account established by section 2906(a)(1).
				(2)The term congressional defense committees means the Committee on Armed Services and the Committee on Appropriations of the Senate and the
			 Committee on Armed Services and the Committee on Appropriations of the
			 House of Representatives.
				(3)The term Commission means the Commission established by section 2902.
				(4)The term military installation means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity
			 under the jurisdiction of the Department of Defense, including any leased
			 facility. Such term does not include any facility used primarily for civil
			 works, rivers and harbors projects, flood control, or other projects not
			 under the primary jurisdiction or control of the Department of Defense.
				(5)The term realignment includes any action which both reduces and relocates functions and civilian personnel positions
			 but does not include a reduction in force resulting from workload
			 adjustments, reduced personnel or funding levels, or skill imbalances.
				(6)The term  Secretary means the Secretary of Defense.
				(7)The term United States means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin
			 Islands, American Samoa, and any other commonwealth, territory, or
			 possession of the United States.
				(8)The term date of approval, with respect to a closure or realignment of an installation, means the date on which the
			 authority of Congress to disapprove a recommendation of closure or
			 realignment, as the case may be, of such installation under this title
			 expires.
				(9)The term redevelopment authority, in the case of an installation to be closed or realigned under this title, means any entity
			 (including an entity established by a State or local government)
			 recognized by the Secretary of Defense as the entity responsible for
			 developing the redevelopment plan with respect to the installation or for
			 directing the implementation of such plan.
				(10)The term redevelopment plan in the case of an installation to be closed or realigned under this title, means a plan that—
					(A)is agreed to by the local redevelopment authority with respect to the installation; and
					(B)provides for the reuse or redevelopment of the real property and personal property of the
			 installation that is available for such reuse and redevelopment as a
			 result of the closure or realignment of the installation.
					(11)The term representative of the homeless has the meaning given such term in section 501(i)(4) of the Stewart B. McKinney Homeless
			 Assistance Act (42 U.S.C. 11411(i)(4)).
				2911.Treatment as a base closure law for purposes of other provisions of law
				(a)Definition of base closure law in title 10Section 101(a)(17) of title 10, United States Code, is amended by adding at the end the following
			 new subparagraph:
					
						(D)The Defense Base Closure and Realignment Act of 2014..
				(b)Definition of Base closure law in other laws
					(1)Section 131(b) of Public Law 107–249 (10 U.S.C. 221 note) is amended by striking means and all
			 that follows and inserting has the meaning given the term ‘base closure
			 law’ in section 101(a)(17) of title 10, United States Code..
					(2)Section 1334(k)(1) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law
			 103–160; 10 U.S.C. 2701 note) is amended by adding at the end the
			 following new subparagraph:
						
							(C)The Defense Base Closure and Realignment Act of 2014..
					(3)Section 2918(a)(1) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law
			 103–160; 10 U.S.C. 2687 note) is amended by adding at the end the
			 following new subparagraph:
						
							(C)The Defense Base Closure and Realignment Act of 2014..
					2912.Conforming amendments
				(a)Deposit and use of lease proceedsSection 2667(e) of title 10, United States Code, is amended—
					(1)in paragraph (5), by striking on or after January 1, 2005, and inserting from January 1, 2005 through December 31, 2005,; and
					(2)by adding at the end the following new paragraph:
						
							(6)Money rentals received by the United States from a lease under subsection (g) at a military
			 installation approved for closure or realignment under a base closure law
			 on or after January 1, 2006, shall be deposited into the account
			 established under section 2906 of the Defense Base Closure and Realignment
			 Act of 2014..
					(b)Requests by public agencies for property for public airportsSection 47151(g) of title 49, United States Code, is amended by striking section 2687 of title 10, section 201 of the Defense Authorization Amendments and Base Closure and
			 Realignment Act (10 U.S.C. 2687 note), or section 2905 of the Defense Base
			 Closure and Realignment Act of 1990 (10 U.S.C. 2687 note) and inserting a base closure law, as that term is defined in section 101(a)(17) of title 10,.
				(c)Restored leaveSection 6304(d)(3)(A) of title 5, United States Code, is amended by striking the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510;
			 10 U.S.C. 2687 note) and inserting a base closure law, as that term is defined in section 101(a)(17) of title 10,.
				